Exhibit 10.25

 

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT

 

 

Between:

 

 

Merrill Lynch Mortgage Capital Inc., as Buyer

 

 

and

 

 

MortgageIT, Inc., as Seller

 

 

and

 

 

MortgageIT Holdings, Inc. as Seller

 

 

 

Dated as of August 4, 2004

 

 

Portions of this Agreement have been omitted pursuant to a confidential
treatment request and filed separately with the Securities and Exchange
Commission.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

APPLICABILITY

 

 

 

 

SECTION 2.

DEFINITIONS

 

 

 

 

SECTION 3.

INITIATION; TERMINATION

 

 

 

 

SECTION 4.

MARGIN AMOUNT MAINTENANCE

 

 

 

 

SECTION 5.

INCOME PAYMENTS

 

 

 

 

SECTION 6.

REQUIREMENTS OF LAW

 

 

 

 

SECTION 7.

TAXES.

 

 

 

 

SECTION 8.

SECURITY INTEREST

 

 

 

 

SECTION 9.

PAYMENT, TRANSFER AND CUSTODY

 

 

 

 

SECTION 10.

HYPOTHECATION OR PLEDGE OF PURCHASED MORTGAGE LOAN

 

 

 

 

SECTION 11.

REPRESENTATIONS

 

 

 

 

SECTION 12.

COVENANTS

 

 

 

 

SECTION 13.

EVENTS OF DEFAULT

 

 

 

 

SECTION 14.

REMEDIES

 

 

 

 

SECTION 15.

INDEMNIFICATION AND EXPENSES; RECOURSE

 

 

 

 

SECTION 16.

SERVICING

 

 

 

 

SECTION 17.

SINGLE AGREEMENT

 

 

 

 

SECTION 18.

SET-OFF

 

 

i

--------------------------------------------------------------------------------


 

SECTION 19.

NOTICES AND OTHER COMMUNICATIONS

 

 

 

 

SECTION 20.

ENTIRE AGREEMENT; SEVERABILITY

 

 

 

 

SECTION 21.

NON-ASSIGNABILITY

 

 

 

 

SECTION 22.

TERMINABILITY

 

 

 

 

SECTION 23.

GOVERNING LAW

 

 

 

 

SECTION 24.

SUBMISSION TO JURISDICTION; WAIVERS

 

 

 

 

SECTION 25.

NO WAIVERS, ETC.

 

 

 

 

SECTION 26.

[RESERVED]

 

 

 

 

SECTION 27.

DUE DILIGENCE

 

 

 

 

SECTION 28.

COMMITMENT FEE

 

 

 

 

SECTION 29.

[RESERVED]

 

 

 

 

SECTION 30.

BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

 

 

 

 

SECTION 31.

MISCELLANEOUS

 

 

 

 

SECTION 32.

CONFIDENTIALITY

 

 

 

 

SECTION 33.

INTENT

 

 

 

 

SECTION 34.

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

 

 

 

SECTION 35.

CONFLICTS

 

 

 

 

SECTION 36.

AUTHORIZATIONS

 

 

 

 

SECTION 37.

ACKNOWLEDGEMENT OF ANTI-PREDATORY LENDING POLICIES.

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

SCHEDULE 1

Representations and Warranties Re:  Mortgage Loans

 

 

SCHEDULE 2

Existing Indebtedness

 

 

EXHIBIT I

Form of Confirmation Letter

 

 

EXHIBIT II

Form of Opinion Letter

 

 

EXHIBIT III

UCC Filing Jurisdiction

 

 

EXHIBIT IV

Form of Collection Account Control Agreement

 

 

EXHIBIT V

Mortgage Loan Schedule Fields

 

 

EXHIBIT VI

Mortgage File Documents

 

 

EXHIBIT VII

Reserved

 

 

EXHIBIT VIII

Form of Seller’s Officer’s Certificate

 

 

EXHIBIT IX

Form of Servicer Notice

 

 

EXHIBIT X

Authorized Representatives

 

 

EXHIBIT XI

Responsible Officers

 

 

EXHIBIT XII

Co-op Loan Mortgage File

 

iii

--------------------------------------------------------------------------------


 

MASTER REPURCHASE AGREEMENT

 

This is an AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of August
4, 2004 (this “Agreement”), among MORTGAGEIT, INC., a New York corporation
(“MortgageIT” and a “Seller”), MORTGAGEIT HOLDINGS, INC., a Maryland corporation
(“Holdings” and a “Seller”, and collectively with MortgageIT, the “Sellers”) 
and MERRILL LYNCH MORTGAGE CAPITAL INC., a New York corporation (“MLMCI” and the
“Buyer”).

 

Merrill Lynch Commercial Finance Corp. (“MLCFC”) and MortgageIT previously
entered into a Master Repurchase Agreement, dated June 20, 2003, (the “Existing
Master Repurchase Agreement”) and MLCFC subsequently assigned its rights as
Buyer thereunder to MLMCI.

 

The Buyer and the Sellers have requested that the Existing Master Repurchase
Agreement be amended and restated on the terms and conditions set forth herein.

 

Accordingly, the parties hereby agree, in consideration of the mutual promises
and mutual obligations set forth herein, that the Existing Master Repurchase
Agreement is hereby amended and restated as set forth herein.

 


SECTION 1.                                      APPLICABILITY

 

From time to time the parties hereto shall enter into transactions in which the
Sellers agree to transfer to Buyer, Mortgage Loans against the transfer of funds
by Buyer, with a simultaneous agreement by Buyer to transfer to the Sellers such
Mortgage Loans at a date certain not later than the date 364 days after the
related Purchase Date, against the transfer of funds by the Sellers. Each such
transaction shall be referred to herein as a “Transaction” and shall be governed
by this Repurchase Agreement, unless otherwise agreed in writing. This
Repurchase Agreement is a commitment by Buyer to engage in the Transactions as
set forth herein up to the Maximum Committed Purchase Price; provided, that the
Buyer shall have no commitment to enter into any Transaction requested which
would result in the aggregate Purchase Price of then outstanding Transactions to
exceed the Maximum Committed Purchase Price.

 


SECTION 2.                                      DEFINITIONS


 

As used herein, the following terms shall have the following meanings (all terms
defined in this Section 2 or in other provisions of this Repurchase Agreement in
the singular to have the same meanings when used in the plural and vice versa)

 

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

 

--------------------------------------------------------------------------------


 

“Account Agreement” shall mean a letter agreement between the Sellers, the
Buyer, and a depository institution acceptable to Buyer in its sole discretion
substantially in the form of Exhibit IV attached hereto.

 

“Additional Purchased Mortgage Loans” shall mean Mortgage Loans or cash provided
by the Sellers to Buyer or its designee pursuant to Section 4 of this Repurchase
Agreement.

 

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

 

“Aged Mortgage Loan” shall mean a Mortgage Loan that has been subject to a
Transaction hereunder for period of greater than 120 days but no longer than 180
days.

 

“Agency” shall mean Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.

 

“Agency Takeout Commitment” shall mean a commitment by an Agency to purchase the
Mortgage Loan under any of its cash purchase programs.

 

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

 

“Asset Value” shall mean with respect to each Eligible Mortgage Loan, the
applicable Purchase Price Percentage for the related Purchased Mortgage Loan
multiplied by the lesser of (a) the Market Value of such Mortgage Loan and (b)
the outstanding principal balance of such Mortgage Loan.

 

“Assignment of Lease Agreement” shall mean the specific agreement creating a
first lien on and pledge of the Co-op Shares and the appurtenant Proprietary
Lease securing a Co-op Loan.

 

“Assignment of Proprietary Lease” shall mean, with respect to a Co-op Loan, an
assignment of the Proprietary Lease sufficient under the laws of the
jurisdiction wherein the related Co-op Unit is located to reflect the assignment
of such Proprietary Lease.

 

“Authorized Representative” shall mean, for the purposes of this Repurchase
Agreement only, an agent or Responsible Officer of the Sellers listed on Exhibit
X hereto, as such Exhibit X may be amended from time to time by the Sellers
providing written notice to the Buyer.

 

“Bailee Letter” shall have the meaning assigned to such term in the Custodial
Agreement.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

 

2

--------------------------------------------------------------------------------


 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, (ii) any
day on which banking institutions are authorized or required by law, executive
order or governmental decree to be closed in the State of New York or (iii) any
day on which the New York Stock Exchange is closed.

 

“Buyer” shall mean Merrill Lynch Mortgage Capital Inc., and its successors in
interest and assigns.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Repurchase Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

 

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within 90 days after the day of acquisition, (e) securities
with maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s,
(f) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by Buyer or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

“Change in Control” shall mean:

 


(A)                                  THE SALE, TRANSFER, OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF A SELLER’S ASSETS (EXCLUDING ANY SUCH ACTION TAKEN
IN CONNECTION WITH ANY SECURITIZATION TRANSACTION); OR


 


(B)                                 THE CONSUMMATION OF A MERGER OR
CONSOLIDATION OF A SELLER WITH OR INTO ANOTHER ENTITY OR ANY OTHER CORPORATE
REORGANIZATION, IF MORE THAN 50.1% OF THE COMBINED VOTING POWER OF THE
CONTINUING OR SURVIVING ENTITY’S STOCK OUTSTANDING IMMEDIATELY AFTER SUCH
MERGER, CONSOLIDATION OR SUCH OTHER REORGANIZATION IS OWNED BY PERSONS WHO WERE
NOT STOCKHOLDERS OF SUCH SELLER IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION
OR OTHER REORGANIZATION.


 


3

--------------------------------------------------------------------------------



 

“Closed End Second Lien Mortgage Loan” shall mean a closed end, Second Lien
Mortgage Loan that (i) qualifies under the “CAL-Rural” or “PERS” loan programs
or which is otherwise underwritten in accordance with the Underwriting
Guidelines and (ii) is eligible for sale by a Seller in a securitization
transaction or to a Takeout Investor.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collection Account” shall mean the account established by a financial
institution acceptable to Buyer subject to an Account Agreement, into which all
Income shall be deposited after the occurrence of an Event of Default.

 

“Combined Loan to Value Ratio or CLTV” shall mean, with respect to any Second
Lien Mortgage Loan, the sum of (a) the original principal balance of such
Mortgage Loan or, with respect to the HELOCs, the original Credit Limit and (b)
the outstanding principal balance of any related first lien as of the date of
origination of the Mortgage Loan, divided by the Appraisal Value of the
Mortgaged Property as of the origination date.

 

“Commitment Fee” shall mean an amount equal to (A) (i) 0.25% multiplied by (ii)
the Maximum Committed Purchase Price, less (B) any commitment fees previously
paid by the Sellers to the Buyer for the same periods covered by this Agreement,
which total shall be due and payable to Buyer by the Sellers pursuant to this
Repurchase Agreement at the account set forth in Section 9 hereof.

 

“Committed Mortgage Loan” shall mean a Mortgage Loan which is the subject of a
Takeout Commitment with a Takeout Investor.

 

“Confirmation” shall mean a Confirmation Letter in the form of Exhibit I hereto.

 

“Conforming Mortgage Loan” shall mean a first lien Mortgage Loan that (i)
conforms to the requirements of an Agency for securitization or cash purchase
and (ii) is subject to an Agency Commitment or a Takeout Commitment, including,
without limitation, conventional Mortgage Loans, FHA Loans and VA Loans.

 

“Co-op” shall mean a private, cooperative housing corporation, having only one
class of stock outstanding, which owns or leases land and all or part of a
building or buildings, including apartments, spaces used for commercial purposes
and common areas therein and whose board of directors authorizes the sale of
stock and the issuance of a Proprietary Lease.

 

“Co-op Corporation” shall mean, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.

 

“Co-op Lien Search” shall mean a search for (a) federal tax liens, mechanics’
liens, lis pendens, judgments of record or otherwise against (i) the Co-op
Corporation and (ii) the seller of the Co-op Unit, (b) filings Uniform
Commercial Code financing statements and (c) the deed of the Co-op Project into
the Co-op Corporation.

 

4

--------------------------------------------------------------------------------


 

“Co-op Loan” shall mean a Mortgage Loan secured by the pledge of stock allocated
to a dwelling unit in a residential cooperative housing corporation and
collateral assignment of the related Proprietary Lease.

 

“Co-op Project” shall mean, with respect to any Co-op Loan, all real property
and improvements thereto and rights therein and thereto owned by a Co-op
Corporation including without limitation the land, separate dwelling units and
all common elements.

 

“Co-op Shares” shall mean, with respect to any Co-op Loan, the shares of stock
issued by a Co-op Corporation and allocated to a Co-op Unit and represented by a
stock certificates.

 

“Co-op Unit” shall mean, with respect to any Co-op Loan, a specific unit in a
Co-op Project.

 

“Credit Limit” shall mean, with respect to each HELOC, the maximum amount
permitted under the terms of the related Credit Line Agreement.

 

“Credit Line Agreement” shall mean, with respect to each HELOC,  the related
home equity line of credit agreement, account agreement and promissory note (if
any) executed by the related mortgagor and any amendment or modification
thereof.

 

“Custodial Agreement” shall mean that certain Amended and Restated Custodial
Agreement dated as of the date hereof, among the Sellers, Buyer and Custodian as
the same may be amended from time to time.

 

“Custodian” shall mean Deutsche Bank National Trust Company, or any successor
thereto under the Custodial Agreement.

 

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

 

“Delinquent Mortgage Loan” shall mean any Mortgage Loan as to which any Monthly
Payment, or part thereof, remains unpaid for 30 days or more from the original
Due Date for such Monthly Payment.

 

“Disbursement Agent” shall mean Deutsche Bank National Trust Company, its
successor or assigns.

 

“Disbursement Agreement” shall mean that certain Amended and Restated
Disbursement Agreement, dated as of the date hereof, among the Disbursement
Agent, the Buyer and the Sellers, as the same may be amended from time to time,
setting forth the terms pursuant to which the Disbursement Agent shall disburse
funds related to Wet-Ink Mortgage Loans.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Draw” shall mean, with respect to each HELOC, an additional borrowing by the
Mortgagor in accordance with the related Credit Line Agreement.

 

5

--------------------------------------------------------------------------------


 

“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Mortgage Loan, exclusive of any days of grace.

 

“Due Diligence Review” shall mean the performance by Buyer of any or all of the
reviews permitted under Section 27 hereof with respect to any or all of the
Mortgage Loans, as desired by the Buyer from time to time.

 

“EC Mortgage Loan” shall mean a first lien Mortgage Loan that (i) is a prime
quality Mortgage Loan underwritten in conformity to the Underwriting Guidelines
for EC Mortgage Loans and (ii) is eligible for sale to a Takeout Investor or for
securitization.

 

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 3(a) shall have been satisfied.

 

“Electronic Tracking Agreement” shall mean that certain Amended and Restated
Electronic Tracking Agreement, dated as of the date hereof, among Buyer,
Sellers, MERS and MERSCORP, Inc., as the same may be amended from time to time.

 

“Eligible Mortgage Loan” shall mean a Purchased Mortgage Loan which (i) complies
with the representations and warranties set forth on Schedule 1 to this
Repurchase Agreement and (ii) is a Conforming Mortgage Loan, a Jumbo Mortgage
Loan, a Super Jumbo Mortgage Loan, a HELOC, an EC Mortgage Loan, a Closed End
Second Lien Mortgage Loan, a Co-op Loan or a Sub-prime Mortgage Loan.

 

“ERISA” shall, with respect to any Person, mean the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall, with respect to any Person, mean any Person which is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which such Person is a member, or (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which such Person
is a member.

 

“Estoppel Letter” shall mean a document executed by the Co-op Corporation
certifying, with respect to a Co-op Unit, (i) the appurtenant Proprietary Lease
will be in full force and effect as of the date of issuance thereof, (ii) the
related Stock Certificate was registered in the Mortgagor’s name and the Co-op
Corporation has not been notified of any lien upon, pledge of, levy of execution
on or disposition of such Stock Certificate, and (iii) the Mortgagor is not in
default under the appurtenant Proprietary Lease and all charges due the Co-op
Corporation have been paid.

 

“Escrow Payments” shall mean, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

6

--------------------------------------------------------------------------------


 

“Event of Default” shall have the meaning specified in Section 13.01 hereof.

 

“Event of Insolvency” shall mean, for any Person:

 

(a) that such Person or any Material Subsidiary shall discontinue or abandon
operation of its business; or

 

(b) that such Person or any Material Subsidiary shall fail generally to, or
admit in writing its inability to, pay its debts as they become due; or

 

(c) a proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of such Person or
any Material Subsidiary in an involuntary case under any applicable bankruptcy,
insolvency, liquidation, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, trustee,
custodian, sequestrator, conservator or other similar official of such Person or
any Material Subsidiary, or for any substantial part of its property, or for the
winding-up or liquidation of its affairs; or

 

(d)  the commencement by such Person or any Material Subsidiary of a voluntary
case under any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect, or such Person’s or any Material Subsidiary’s consent to
the entry of an order for relief in an involuntary case under any such Law, or
consent to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator, conservator or other similar
official of such Person or such Material Subsidiary, or for any substantial part
of its property, or any general assignment for the benefit of creditors; or

 

(e) that such Person or any Material Subsidiary shall become insolvent; or

 

(f) if such Person or any Material Subsidiary is a corporation, such Person or
any Material Subsidiary shall take any corporate action in furtherance of, or
the action of which would result in any of the actions set forth in the
preceding clause (a), (b), (c), (d) or (e).

 

“Event of Termination” shall, with respect to any Seller, mean (i) with respect
to any Plan, a reportable event, as defined in Section 4043 of ERISA, as to
which the PBGC has not by regulation waived the requirement of Section 4043(a)
of ERISA that it be notified within 30 days of the occurrence of such event, or
(ii) the withdrawal of such Seller or any ERISA Affiliate thereof from a Plan
during a plan year in which it is a substantial employer, as defined in Section
4001(a)(2) of ERISA, or (iii) the failure by such Seller or any ERISA Affiliate
thereof to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA with respect to any Plan, including, without limitation,
the failure to make on or before its due date a required installment under
Section 412(m) of the Code or Section 302(e) of ERISA, or (iv) the distribution
under Section 4041 of ERISA of a notice of intent to terminate any Plan or any
action taken by such Seller or any ERISA Affiliate thereof to terminate any
Plan, or (v) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if such Seller or
any ERISA Affiliate thereof fails to timely provide security to the Plan in
accordance with the provisions of said Sections, or (vi) the institution by the
PBGC of proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee

 

7

--------------------------------------------------------------------------------


 

to administer, any Plan, or (vii) the receipt by such Seller or any ERISA
Affiliate thereof of a notice from a Multiemployer Plan that action of the type
described in the previous clause (vi) has been taken by the PBGC with respect to
such Multiemployer Plan, or (viii) any event or circumstance exists which may
reasonably be expected to constitute grounds for such Seller or any ERISA
Affiliate thereof to incur liability under Title IV of ERISA or under Sections
412(c)(11) or 412(n) of the Code with respect to any Plan.

 

“Excluded Taxes” shall have the meaning specified in Section 7 hereof.

 

“Expenses” shall mean all present and future reasonable expenses incurred by or
on behalf of the Buyer in connection with this Repurchase Agreement or any of
the other Repurchase Documents and any amendment, supplement or other
modification or waiver related hereto or thereto, whether incurred heretofore or
hereafter, which reasonable expenses shall include the cost of title, lien,
judgment and other record searches; reasonable attorneys’ fees; and costs of
preparing and recording any UCC financing statements or other filings necessary
to perfect the security interest created hereby.

 

“Fannie Mae”  shall mean Fannie Mae, or any successor thereto.

 

“FHA” shall mean the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

 

“FHA Approved Mortgagee” shall mean a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.

 

“FHA Loan” shall mean a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.

 

“FHA Mortgage Insurance” shall mean, mortgage insurance authorized under the
National Housing Act, as amended from time to time, and provided by the FHA.

 

“FHA Mortgage Insurance Contract” shall mean the contractual obligation of the
FHA respecting the insurance of a Mortgage Loan.

 

“FHA Regulations” shall mean the regulations promulgated by the Department of
Housing and Urban Development under the National Housing Act, as amended from
time to time and codified in 24 Code of Federal Regulations, and other
Department of Housing and Urban Development issuances relating to FHA Loans,
including the related handbooks, circulars, notices and mortgagee letters.

 

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Sellers’ regulators.

 

8

--------------------------------------------------------------------------------


 

“Financial Statements” shall mean the consolidated financial statements of the
Sellers, prepared in accordance with GAAP for the year or other period then
ended. Such financial statements will be audited, in the case of annual
statements, by BDO Seidman LLP or such other independent certified public
accountants approved by the Buyer (which approval shall not be unreasonably
withheld).

 

“Financing Statement” shall mean a financing statement in the form of a UCC-1
filed pursuant to the Uniform Commercial Code to perfect a security interest in
the Co-op Shares and Pledge Instruments.

 

“First Payment Default” shall mean, with respect to a Mortgage Loan, the failure
of the Mortgagor to make the first Monthly Payment due under the Mortgage Loan
on or before its scheduled Due Date.

 

“Fitch” shall mean Fitch Ratings, Inc., or any successor thereto.

 

“Freddie Mac” shall mean Freddie Mac, or any successor thereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

 

“Ginnie Mae” shall mean the Government National Mortgage Association and any
successor thereto.

 

“Governmental Authority” shall mean any nation or the government of any state,
county, municipality or other political subdivision thereof or any governmental
body, agency, authority, department or commission (including, without
limitation, any taxing authority) or any instrumentality or officer of any of
the foregoing (including, without limitation, any court or tribunal) exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation, partnership or other entity
directly or indirectly owned by or controlled by the foregoing.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.  The terms “Guarantee” and “Guaranteed”
used as verbs shall have correlative meanings.

 

“HELOC” shall mean a home equity revolving line of credit secured by a mortgage,
deed of trust or other instrument creating a first or second lien on the related

 

9

--------------------------------------------------------------------------------


 

Mortgaged Property, which lien secures the related Credit Line Agreement, and
which is underwritten in conformity with the Underwriting Guidelines.

 

“High Cost Mortgage Loan” shall mean a Mortgage Loan classified as (a) a “high
cost” loan under the Home Ownership and Equity Protection Act of 1994 or (b) a
“high cost,” “threshold,” “covered,” or “predatory” loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law, regulation or ordinance imposing heightened
regulatory scrutiny or additional legal liability for residential mortgage loans
having high interest rates, points and/or fees).

 

“HUD” shall mean the Department of Housing and Urban Development.

 

“Income” shall mean, with respect to any Mortgage Loan at any time, any
principal thereof then payable and all interest, dividends or other
distributions payable thereon.

 

“Indebtedness” shall mean, with respect to any Person, (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business, so long as such trade accounts
payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations
(contingent or otherwise) of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person; (e) Capital Lease Obligations of such Person;
(f) obligations of such Person under repurchase agreements, sale/buy-back
agreements or like arrangements; (g) Indebtedness of others Guaranteed by such
Person; (h) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person; and (i) Indebtedness of
general partnerships of which such Person is a general partner.

 

“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Purchased Mortgage Loans, any short sale of a US Treasury Security, or
futures contract, or mortgage related security, or Eurodollar futures contract,
or options related contract, or interest rate swap, cap or collar agreement or
Takeout Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by a Seller and
an Affiliate of the Buyer, and acceptable to the Buyer.

 

“Jumbo Mortgage Loan” shall mean a first lien Mortgage Loan with a principal
balance of not more than $1,000,000 that (i) except with respect to the original
principal balance thereof, conforms to the requirements for securitization or
cash purchase by an Agency or is eligible for pool insurance by an insurer
acceptable to the Buyer, and (ii) that either (a) is eligible to be sold or
securitized by a Seller or (b) is eligible for sale to a Takeout Investor
pursuant to a Takeout Commitment.

 

10

--------------------------------------------------------------------------------


 

“Late Payment Fee” shall mean the excess of the Price Differential paid as a
result of its calculation at the Post-Default Rate over the Price Differential
as would have been calculated at the Pricing Rate.

 

“Law” shall mean, any law, treaty, rule or regulation or determination of an
arbitrator or court or other Governmental Authority, in each case applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“LIBOR Period” shall mean, with respect to each Payment Date, the period from
and including the immediately preceding Payment Date (or, with respect to the
first LIBOR Period for each Transaction, from and including the related Purchase
Date) to but excluding such Payment Date, unless otherwise agreed to by the
Buyer and such Seller and set forth in the related Confirmation.

 

“LIBOR Period Commencement Date” shall mean (a) with respect to the initial
LIBOR Period with respect to a Transaction, the Purchase Date, and (b) with
respect to each succeeding LIBOR Period with respect to a Transaction, the
Payment Date, or if the LIBOR Period is other than one month, the last day of
the immediately preceding LIBOR Period.

 

“LIBOR Rate” shall mean, with respect to each day during the applicable LIBOR
Period, the rate per annum equal to the one month British Bankers Association
Rate as reported on the display designated as “BBAM” “Page DG8 4a” on Bloomberg
(or such other display as may replace “BBAM” “Page DG8 4a on Bloomberg), as of
8:00 a.m., New York City time, on the date two Business Days prior to the
commencement of such LIBOR Period, and if such rate shall not be so quoted, or
if the related LIBOR Period shall be less than one month, the rate per annum at
which the Buyer or its Affiliate is offered dollar deposits at or about 8:00
a.m., New York City time, on the date two Business Days prior to the
commencement of the such LIBOR Period, by prime banks in the interbank
eurodollar market where the eurodollar and foreign currency exchange operations
in respect of its Transactions are then being conducted for delivery on such day
for a period of one month or such other period as agreed upon in writing by the
Buyer and the Sellers and in an amount comparable to the amount of the
Transactions outstanding on such day.

 

“Lien” shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or other encumbrance.

 

“Loan to Value Ratio” shall mean with respect to any Mortgage Loan, the ratio of
the original outstanding principal amount of such Mortgage Loan to the lesser of
(a) the Appraised Value of the Mortgaged Property at origination or (b) if the
Mortgage Property was purchased within 12 months of the origination of such
Mortgage Loan, the purchase price of the Mortgaged Property.

 

“Margin Call” shall have the meaning specified in Section 4.

 

“Margin Deficit” shall have the meaning specified in Section 4.

 

“Market Value” shall mean, as of any date with respect to any Purchased Mortgage
Loan, the price at which such Mortgage Loan could readily be sold as determined
by

 

11

--------------------------------------------------------------------------------


 

the Buyer in its sole good-faith discretion.  Without limiting the generality of
the foregoing, the Sellers acknowledge that the Market Value of a Purchased
Mortgage Loan may be reduced to zero by Buyer if:

 

(a)                                  such Purchased Mortgage Loan ceases to be
an Eligible Mortgage Loan;

 

(b)                                 the Purchased Mortgage Loan has been
released from the possession of the Custodian under the Custodial Agreement
(other than to a Take-out Investor pursuant to a Bailee Letter) for a period in
excess of 10 Business Days;

 

(c)                                  the Purchased Mortgage Loan is a Wet-Ink
Mortgage Loan for which the related Mortgage File has not been received and
certified by the Custodian by the seventh Business Day following the related
Purchase Date;

 

(d)                                 such Purchased Mortgage Loan is a Delinquent
Mortgage Loan;

 

(e)                                  such Purchased Mortgage Loan is rejected by
the related Takeout Investor;

 

(f)                                    such Purchased Mortgage Loan has been
subject to a Transaction hereunder for period of greater than 120 days, unless
such Purchased Mortgage Loan is an Aged Mortgage Loan;

 

(g)                                 a First Payment Default occurs with respect
to such Purchased Mortgage Loan;

 

(h)                                 the Buyer has determined in its sole
good-faith discretion that the Purchased Mortgage Loan is not eligible for whole
loan sale or securitization in a transaction consistent with the prevailing sale
and securitization industry with respect to substantially similar Mortgage
Loans;

 

(i)                                     such Purchased Mortgage Loan contains a
material breach of a representation or warranty made by a Seller in this
Repurchase Agreement or the Custodial Agreement;

 

(j)                                     when the Purchase Price for such
Purchased Mortgage Loan is added to the aggregate Purchase Price of other
Purchased Mortgage Loans, the aggregate Purchase Price of all Aged Mortgage
Loans exceeds 5% of the Maximum Purchase Price;

 

(k)                                  when the Purchase Price for such Purchased
Mortgage Loan is added to the aggregate Purchase Price of other Purchased
Mortgage Loans, the aggregate Purchase Price of all HELOCs exceeds $100,000,000;

 

(l)                                     when the Purchase Price for such
Purchased Mortgage Loan is added to the aggregate Purchase Price of other
Purchased Mortgage Loans, the aggregate Purchase Price of all HELOCs that have a
FICO score of 680 or less exceeds $35,000,000;

 

12

--------------------------------------------------------------------------------


 

(m)                             when the Purchase Price for such Purchased
Mortgage Loan is added to the aggregate Purchase Price of other Purchased
Mortgage Loans, the aggregate Purchase Price of all Closed End Second Lien
Mortgage Loans exceeds 5% of the Maximum Purchase Price;

 

(n)                                 when the Purchase Price for such Purchased
Mortgage Loan is added to the aggregate Purchase Price of other Purchased
Mortgage Loans, the aggregate Purchase Price of all Super Jumbo Mortgage Loans
exceeds 7.5% of the Maximum Purchase Price;

 

(o)                                 when the Purchase Price for such Purchased
Mortgage Loan is added to the aggregate Purchase Price of other Purchased
Mortgage Loans, the aggregate Purchase Price of all EC Mortgage Loans exceeds 5%
of the aggregate Purchase Price of all Purchased Mortgage Loans;

 

(p)                                 when the Purchase Price for such Purchased
Mortgage Loan is added to the aggregate Purchase Price of other Purchased
Mortgage Loans, the aggregate Purchase Price of all Wet-Ink Mortgage Loans
exceeds (i) with respect to the first five (5) Business Days of a month and the
last five (5) Business Days of a month, 25% of the Maximum Purchase Price or
(ii) with respect to all other times, 15% of the Maximum Purchase Price;

 

(q)                                 when the Purchase Price for such Purchased
Mortgage Loan is added to the aggregate Purchase Price of other Purchased
Mortgage Loans, the aggregate Purchase Price of all Sub-prime Mortgage Loans
exceeds 20% of the Maximum Purchase Price;

 

(r)                                    when the Purchase Price for such
Purchased Mortgage Loan is added to the aggregate Purchase Price of other
Purchased Mortgage Loans, the aggregate Purchase Price of all Wet-Ink Mortgage
Loans that are Sub-prime Mortgage Loans exceeds 4% of the Maximum Purchase
Price; and

 

(s)                                  when the Purchase Price for such Purchased
Mortgage Loan is added to the aggregate Purchase Price of other Purchased
Mortgage Loans, the aggregate Purchase Price of all Co-op Loans exceeds 5% of
the aggregate Purchase Price of all Purchased Mortgage Loans.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of any Seller
or any Material Subsidiary, (b) the ability of any Seller or any Material
Subsidiary to perform its obligations under any of the Repurchase Documents to
which it is a party, (c) the validity or enforceability of any of the Repurchase
Documents, (d) the rights and remedies of the Buyer or any Affiliate under any
of the Repurchase Documents or (e) the Market Value of the Purchased Mortgage
Loans.

 

“Material Subsidiary” shall mean any Subsidiary of a Seller which accounts for
more than 15% of such Seller’s net income.

 

“Maximum Committed Purchase Price” shall mean $10,000,000.  All funds made
available by Buyer to the Sellers under this Agreement will first be attributed
to the Maximum Committed Purchase Price. For purposes of this Repurchase
Agreement, Mortgage Loans will be allocated first to the Maximum Committed
Purchase Price based on the date on which such

 

13

--------------------------------------------------------------------------------


 

Mortgage Loan becomes subject to this Repurchase Agreement, commencing from the
earliest date to the most recent date.

 

“Maximum Purchase Price” shall mean $500,000,000.

 

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

“MERS System” shall mean the system of recording transfers of mortgages
electronically maintained by MERS.

 

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan.

 

“Moody’s” shall mean Moody’s Investor’s Service, Inc. or any successors thereto.

 

“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a first lien or
second lien on (i) with respect to a Mortgage Loan other than a Co-op Loan, real
property and other property and rights incidental thereto or (ii) with respect
to a Co-op Loan, the Proprietary Lease and related Co-op Shares.

 

“Mortgage File” shall mean, (i) with respect to a Mortgage Loan other than a
Co-op Loan, the documents and instruments relating to such Mortgage Loan and set
forth in Exhibit VI hereto and (ii) with respect to a Mortgage Loan that is a
Co-op Loan, the documents and instruments relating to such Mortgage Loan and set
forth in Exhibit XII.

 

“Mortgage Interest Rate” shall mean the rate of interest borne on a Mortgage
Loan from time to time in accordance with the terms of the related Mortgage
Note.

 

“Mortgage Loan” shall mean any first or second lien, one-to-four-family
residential mortgage loan, Co-op Loan or HELOC evidenced by a Mortgage Note or
Credit Line Agreement, as applicable, and secured by a Mortgage, which Mortgage
Loan is subject to a Transaction hereunder, which in no event shall include any
mortgage loan which (a) is subject to Section 226.32 of Regulation Z or any
similar state law (relating to high interest rate credit/lending transactions),
(b) includes any single premium credit life or accident and health insurance or
disability insurance, or (c) is a High Cost Mortgage Loan.

 

“Mortgage Loan Schedule” shall mean with respect to any Transaction as of any
date, a mortgage loan schedule in the form of a computer tape or other
electronic medium generated by a Seller and delivered to Buyer and the
Custodian, which provides information (including, without limitation, the
information set forth on Exhibit V attached hereto) relating to the Purchased
Mortgage Loans in a format acceptable to the Buyer.

 

“Mortgage Loan Schedule and Exception Report” shall have the meaning set forth
in the applicable Custodial Agreement.

 

14

--------------------------------------------------------------------------------


 

“Mortgage Note” shall mean the promissory note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage.

 

“Mortgaged Property” shall mean the real property securing repayment of the debt
evidenced by a Mortgage Note.

 

“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
Person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan” shall mean, with respect to any Person, a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA which is or was at any time
during the current year or the immediately preceding five years contributed to
by such Person or any ERISA Affiliate thereof on behalf of its employees and
which is covered by Title IV of ERISA.

 

“Net Worth” means, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 7(a) hereof.

 

“Nondefaulting Party” shall have the meaning set forth in Section 29 hereof.

 

“Obligations” shall mean (a) any amounts due and payable by the Sellers to Buyer
in connection with a Transaction hereunder, together with interest thereon
(including interest which would be payable as post-petition interest in
connection with any bankruptcy or similar proceeding) and all other fees or
expenses which are payable hereunder or under any of the Repurchase Documents
and (b) all other obligations or amounts due and payable by the Sellers to the
Buyer or an Affiliate of Buyer under any other contract or agreement.

 

“Other Taxes” shall have the meaning set forth in Section 7(b) hereof.

 

“Payment Date” shall mean the first day of each month, or if such date is not a
Business Day, the Business Day immediately preceding the first day of the month.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Periodic Advance Repurchase Payment” shall have the meaning specified in
Section 5(a).

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Plan” shall mean, with respect to any Person, any employee benefit or similar
plan that is or was at any time during the current year or immediately preceding
five years established or maintained by such Person or any ERISA Affiliate
thereof and that is covered by Title IV of ERISA, other than a Multiemployer
Plan.

 

15

--------------------------------------------------------------------------------


 

“Pledge Instruments” shall mean, with respect to each Co-op Loan, the Stock
Power, the Assignment of the Proprietary Lease, the Assignment of the Mortgage
Note and the Assignment of Lease Agreement.

 

“PMI Policy” shall mean a policy of primary mortgage guaranty insurance issued
by a Qualified Insurer, as required by this Repurchase Agreement with respect to
certain Mortgage Loans.

 

“Post-Default Rate” shall mean a rate equal to the sum of (a) the Pricing Rate
plus (b) [•]* percent ([•]*%).

 

“Price Differential” shall mean, with respect to any Transaction hereunder as of
any date, the aggregate amount obtained by daily application of the Pricing Rate
(or, during the continuation of an Event of Default, by daily application of the
Post-Default Rate) for such Transaction to the Purchase Price for such
Transaction on a 360 day per year basis for the actual number of days during the
period commencing on (and including) the Purchase Date for such Transaction and
ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential previously paid by the Sellers to Buyer with respect to such
Transaction).

 

“Pricing Rate” shall mean a rate per annum equal to the sum of (a) the LIBOR
Rate plus (b) the Pricing Spread.

 

“Pricing Spread” shall mean the respective percentages set forth opposite the
applicable type of Mortgage Loan:

 

Conforming Mortgage Loans

 

[•]

*%

Jumbo Mortgage Loans

 

[•]

*%

EC Mortgage Loans

 

[•]

*%

HELOCs

 

[•]

*%

Super Jumbo Mortgage Loans

 

[•]

*%

Closed End Second Lien Mortgage Loans

 

[•]

*%

Sub-prime Mortgage Loans

 

[•]

*%

Co-op Loans

 

[•]

*%

Aged Mortgage Loans

 

[•]

*%

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Proprietary Lease” shall mean the lease on a Co-op Unit evidencing the
possessory interest of the owner of the Co-op Shares in such Co-op unit.

 

“Purchase Date” shall mean the date on which Purchased Mortgage Loans are
transferred by the Sellers to the Buyer or its designee.

 

--------------------------------------------------------------------------------

* Confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

“Purchase Price” shall mean:

 


(A)                                  ON THE PURCHASE DATE, THE PRICE AT WHICH
EACH PURCHASED MORTGAGE LOAN IS TRANSFERRED BY THE SELLERS TO BUYER WHICH SHALL
EQUAL THE APPLICABLE PURCHASE PRICE PERCENTAGE MULTIPLIED BY THE LESSER OF (I)
THE MARKET VALUE OF SUCH MORTGAGE LOAN ON THE PURCHASE DATE AND (II) THE
OUTSTANDING PRINCIPAL BALANCE OF THE MORTGAGE LOAN; AND


 


(B)                                 THEREAFTER, EXCEPT WHERE BUYER AND THE
SELLERS MUTUALLY AGREE IN WRITING TO THE CONTRARY, SUCH PURCHASE PRICE DECREASED
BY THE AMOUNT OF ANY CASH, INCOME AND PERIODIC ADVANCE REPURCHASE PAYMENTS
ACTUALLY RECEIVED BY BUYER PURSUANT TO SECTION 5 OR APPLIED TO REDUCE THE
SELLERS’ OBLIGATIONS UNDER SECTION 4(B) HEREOF.


 

“Purchase Price Increase” shall mean an increase in the Purchase Price for a
HELOC based upon a Draw, as requested by Sellers pursuant to Section 3(c)
hereof.

 

“Purchase Price Percentage” shall mean:

 


(A)                                  WITH RESPECT MORTGAGE LOANS OTHER THAN
WET-INK MORTGAGE LOANS, THE RESPECTIVE PERCENTAGES SET FORTH OPPOSITE THE
APPLICABLE TYPE OF MORTGAGE LOAN:


 

Closed End Second Lien

 

[•]

*%

Aged Mortgage Loan

 

[•]

*%

Sub-prime Mortgage Loan

 

[•]

*%

Co-op Loan

 

[•]

*%

HELOC

 

[•]

*%

Super Jumbo Mortgage Loan

 

[•]

*%

Conforming Mortgage Loan

 

[•]

*%

Jumbo Mortgage Loan

 

[•]

*%

EC Mortgage Loan

 

[•]

*%


 


(B)                                 WITH RESPECT MORTGAGE LOANS THAT ARE WET-INK
MORTGAGE LOANS, THE RESPECTIVE PERCENTAGES SET FORTH OPPOSITE THE APPLICABLE
TYPE OF WET-INK MORTGAGE LOAN:


 

--------------------------------------------------------------------------------

* Confidential portions omitted and filed separately with the Securities and
Exchange Commission.


 


17

--------------------------------------------------------------------------------



 

Closed End Second Lien

 

[•]

*%

Sub-prime Mortgage Loan

 

[•]

*%

Co-op Loan

 

[•]

*%

HELOC

 

[•]

*%

Super Jumbo Mortgage Loan

 

[•]

*%

Conforming Mortgage Loan

 

[•]

*%

Jumbo Mortgage Loan

 

[•]

*%

EC Mortgage Loan

 

[•]

*%


 

“Purchased Mortgage Loan Report” shall mean a report, delivered with each
Transaction Request, on Friday of each week (or if such date is not a Business
Day, the next preceding Business Day), or upon the request of the Buyer,
including a Mortgage Loan Schedule in the form of Exhibit V hereto, setting
forth information with respect to the Purchased Mortgage Loans (and Mortgage
Loans proposed to be the subject of a Transaction on the related Purchase Date,
if applicable).

 

“Purchased Mortgage Loans” shall mean the Mortgage Loans sold by the Sellers to
Buyer in a Transaction, and any Additional Purchased Mortgage Loans as evidenced
by a Confirmation and a Trust Receipt.

 

“Qualified Insurer” shall mean a mortgage guaranty insurance company duly
authorized and licensed where required by law to transact mortgage guaranty
insurance business and acceptable under the Underwriting Guidelines.

 

“Rating Agency” shall mean any of S&P, Moody’s or Fitch.

 

“Recognition Agreement” shall mean, an agreement among a Co-op Corporation, a
lender and a Mortgagor with respect to a Co-op Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Co-op Loan, and
(ii) make certain agreements with respect to such Co-op Loan.

 

“Records” shall mean all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by any Seller or any other person or entity with respect to a
Purchased Mortgage Loan. Records shall include the Mortgage Notes, any
Mortgages, the Mortgage Files, the credit files related to the Purchased
Mortgage Loan and any other instruments necessary to document or service a
Mortgage Loan.

 

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

 

--------------------------------------------------------------------------------

* Confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

“REIT” shall mean a real estate investment trust, as defined in Section 856 of
the Code, as may be amended from time to time.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21, .22, .24, .26, .27 or .28 of PBGC Reg.  § 4043.

 

“Repurchase Agreement” shall mean this Amended and Restated Master Repurchase
Agreement between Buyer and the Sellers, dated as of the date hereof as the same
may be further amended, supplemented or otherwise modified in accordance with
the terms hereof.

 

“Repurchase Assets” shall have the meaning provided in Section 8 hereof.

 

“Repurchase Date” shall mean the date on which the Sellers are to repurchase the
Purchased Mortgage Loans subject to a Transaction from Buyer as specified in the
related Confirmation, or if not so specified in the related Confirmation on a
date requested pursuant to Section 3(d) or on the Termination Date, including
any date determined by application of the provisions of Sections 3 or 14, or the
date identified to Buyer by the Sellers as the date that the related Mortgage
Loan is to be sold pursuant to a Take-out Commitment.

 

“Repurchase Documents” shall mean this Repurchase Agreement, the Custodial
Agreement, the Electronic Tracking Agreement, if applicable, a Servicer Notice,
if any, the Disbursement Agreement, the Account Agreement and the Settlement
Account Control Agreement.

 

“Repurchase Price” shall mean the price at which Purchased Mortgage Loans are to
be transferred from Buyer or its designee to the Sellers upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the Purchase Price and the Price
Differential as of the date of such determination.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, procedure or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its Property is subject.

 

“Responsible Officer” shall mean an officer of a Seller listed on Exhibit XI
hereto, as such Exhibit XI may be amended from time to time by such Seller
providing written notice to Buyer.

 

“Reset Date” shall mean the last day of the related LIBOR Period.

 

“S&P” shall mean Standard & Poor’s Ratings Services, or any successor thereto.

 

“SEC” shall mean the Securities Exchange Commission.

 

19

--------------------------------------------------------------------------------


 

“Second Lien Mortgage Loan” shall mean a Mortgage Loan secured by a second lien
on the related Mortgaged Property.

 

“Seller” shall mean each of MortgageIT and Holdings or any successor in interest
thereto.

 

“Servicer” shall mean the MortgageIT, or any successor or permitted assigns or
other Person which serves as a sub-servicer to any Seller.

 

“Servicer Notice” shall mean the notice acknowledged by the Servicer
substantially in the form of Exhibit IX hereto.

 

“Servicing Agreement” shall mean any servicing agreement entered into among a
Seller and a Servicer, as the same may be amended from time to time.

 

“Settlement Account” shall have the meaning set forth in the Custodial
Agreement.

 

“Settlement Account Agreement” shall mean the Amended and Restated Settlement
Account Control Agreement entered into among the Buyer, the Sellers and the
Custodian, dated as of August 4, 2004 as the same may be amended, supplemented
or otherwise modified from time to time in accordance with its terms.

 

“Single-Employer Plan” shall mean a single-employer plan as defined in Section
4001(a)(15) of ERISA which is subject to the provisions of Title IV of ERISA.

 

“Stock Certificate” shall mean, with respect to a Co-op Loan, the certificates
evidencing ownership of the Co-op Shares issued by the Co-op Corporation.

 

“Stock Power” shall mean, with respect to a Co-op Loan, an assignment of the
Stock Certificate or an assignment of the Co-op Shares issued by the Co-op
Corporation.

 

“Sub-prime Mortgage Loan” shall mean a first lien Mortgage Loan originated in
accordance with Sellers’ Underwriting Guidelines for sub-prime mortgage loans,
acceptable to Buyer in its sole discretion, that either (a) will be sold or
securitized by the Sellers or (b) is subject to a Takeout Commitment.”

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

 

20

--------------------------------------------------------------------------------


 

“Super Jumbo Mortgage Loan” shall mean a Jumbo Mortgage Loan with an unpaid
principal balance in excess of $1,000,000 but not greater than $2,000,000, and
which is subject to a Takeout Commitment from Merrill Lynch Credit Corp.

 

“Takeout Commitment” means a commitment of a Seller to sell one or more Mortgage
Loans to a Takeout Investor, and the corresponding Takeout Investor’s commitment
back to a Seller to effectuate the foregoing.

 

“Takeout Investor”  shall mean any institution which has made a Takeout
Commitment and has been approved by Buyer, which approval shall not be
unreasonably withheld or delayed.

 

“Tangible Net Worth” shall mean, for any Person, the Net Worth of such Person
determined in accordance with GAAP minus all intangible assets, including
goodwill, patents, tradenames, trademarks, copyrights, franchises, any
organizational expenses, deferred expenses, receivables from shareholders,
Affiliates or employees, and any other asset as shown as an intangible asset on
the balance sheet of such Person on a consolidated basis as determined at a
particular date in accordance with GAAP.

 

“Taxes” shall have the meaning set forth in Section 7(a) hereof.

 

“Termination Date” shall mean August 3, 2005.

 

“Termination Event” shall have the meaning set forth in Section 13.02 hereof.

 

“Test Period” shall mean any period of three (3) consecutive months.

 

“Transaction” shall have the meaning specified in Section 1.

 

“Transaction Request” shall mean a request from a Seller to Buyer to enter into
a Transaction.

 

“Trust Receipt” shall have the meaning set forth in the Custodial Agreement, and
shall include any Wet-Ink Trust Receipt (as such term is defined in the
Custodial Agreement).

 

“Underwriting Guidelines” shall mean the underwriting guidelines of MortgageIT
which have been delivered to the Buyer on or prior to the Effective Date of this
Repurchase Agreement, as such underwriting guidelines may be amended from time
to time in conformity with the terms and conditions of this Repurchase
Agreement.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Repurchase Assets or the
continuation, renewal or enforcement thereof is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

21

--------------------------------------------------------------------------------


 

“VA” shall mean the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

 

“VA Approved Lender” shall mean a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

 

“VA Loan” shall mean a Mortgage Loan which is subject of a VA Loan Guaranty
Agreement as evidenced by a VA Loan Guaranty Agreement, or a Mortgage Loan which
is a vender loan sold by the VA.

 

“VA Loan Guaranty Agreement” shall mean the obligation of the United States to
pay a specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

 

“Wet-Ink Funding Account” shall mean an account established in the name of the
Sellers, subject to the dominion and control of the Buyer, at the Disbursement
Agent pursuant to the terms of the Disbursement Agreement.

 

“Wet-Ink Mortgage Loan” shall mean a Mortgage Loan which any Seller is selling
to Buyer simultaneously with the origination thereof and for which the Mortgage
Loan Documents have not been delivered to the Custodian.

 

“Wiring Schedule” shall mean, for each Wet-Ink Mortgage Loan, a schedule setting
forth the loan identification number, the loan amount to be funded by wire
transfer and wiring directions for such Wet-Ink Mortgage Loan.

 


SECTION 3.                                      INITIATION; TERMINATION


 


(A)                                  CONDITIONS PRECEDENT TO INITIAL
TRANSACTION.  BUYER’S AGREEMENT TO ENTER INTO THE INITIAL TRANSACTION HEREUNDER
IS SUBJECT TO THE SATISFACTION, IMMEDIATELY PRIOR TO OR CONCURRENTLY WITH THE
MAKING OF SUCH TRANSACTION, OF THE CONDITION PRECEDENT THAT BUYER SHALL HAVE
RECEIVED FROM THE SELLERS ANY FEES AND EXPENSES PAYABLE HEREUNDER, AND ALL OF
THE FOLLOWING DOCUMENTS, EACH OF WHICH SHALL BE SATISFACTORY TO BUYER AND ITS
COUNSEL IN FORM AND SUBSTANCE:


 

(I)                                     THE FOLLOWING REPURCHASE DOCUMENTS
DELIVERED TO THE BUYER:

 

(A)                              REPURCHASE AGREEMENT.  THIS REPURCHASE
AGREEMENT, DULY EXECUTED BY THE PARTIES THERETO;

 

(B)                                CUSTODIAL AGREEMENT.  THE CUSTODIAL
AGREEMENT, DULY EXECUTED BY THE PARTIES THERETO;

 

(C)                                ACCOUNT AGREEMENT.  AN ACCOUNT AGREEMENT,
DULY EXECUTED BY THE PARTIES THERETO IN FORM AND SUBSTANCE ACCEPTABLE TO THE
BUYER;

 

(D)                               SETTLEMENT ACCOUNT AGREEMENT.  A SETTLEMENT
ACCOUNT AGREEMENT, DULY EXECUTED BY THE PARTIES THERETO IN FORM AND SUBSTANCE
ACCEPTABLE TO THE BUYER;

 

22

--------------------------------------------------------------------------------


 

(E)                                 ELECTRONIC TRACKING AGREEMENT.  TO THE
EXTENT THE SELLERS ARE SELLING MORTGAGE LOANS WHICH ARE REGISTERED ON THE MERS®
SYSTEM, AN ELECTRONIC TRACKING AGREEMENT ENTERED INTO, DULY EXECUTED AND
DELIVERED BY THE PARTIES THERETO, IN FULL FORCE AND EFFECT, FREE OF ANY
MODIFICATION, BREACH OR WAIVER; AND

 

(F)                                 DISBURSEMENT AGREEMENT.  A DISBURSEMENT
AGREEMENT, DULY EXECUTED BY THE PARTIES THERETO IN FORM AND SUBSTANCE ACCEPTABLE
TO THE BUYER; AND THE ESTABLISHMENT THEREUNDER OF ALL ACCOUNTS, COMPUTER SYSTEMS
AND AGREEMENTS WITH THE DISBURSEMENT AGENT NECESSARY FOR DISBURSING THE PURCHASE
PRICE RELATED TO WET-INK MORTGAGE LOANS.

 

(II)                                  OPINIONS OF COUNSEL. AN OPINION OR
OPINIONS OF OUTSIDE COUNSEL TO THE SELLERS, SUBSTANTIALLY IN THE FORM OF
EXHIBIT II.

 

(III)                               SELLER ORGANIZATIONAL DOCUMENTS.  A
CERTIFICATE OF CORPORATE EXISTENCE OF EACH SELLER DELIVERED TO BUYER PRIOR TO
THE EFFECTIVE DATE (OR IF UNAVAILABLE, AS SOON AS AVAILABLE THEREAFTER) AND
CERTIFIED COPIES OF THE CHARTER AND BY-LAWS (OR EQUIVALENT DOCUMENTS) OF SUCH
SELLER AND OF ALL CORPORATE OR OTHER AUTHORITY FOR SUCH SELLER WITH RESPECT TO
THE EXECUTION, DELIVERY AND PERFORMANCE OF THE REPURCHASE DOCUMENTS AND EACH
OTHER DOCUMENT TO BE DELIVERED BY SUCH SELLER FROM TIME TO TIME IN CONNECTION
HEREWITH.

 

(IV)                              SECURITY INTEREST.  EVIDENCE THAT ALL OTHER
ACTIONS NECESSARY OR, IN THE OPINION OF BUYER, DESIRABLE TO PERFECT AND PROTECT
BUYER’S INTEREST IN THE PURCHASED MORTGAGE LOANS AND OTHER REPURCHASE ASSETS
HAVE BEEN TAKEN, INCLUDING, WITHOUT LIMITATION, UCC SEARCHES AND DULY AUTHORIZED
AND FILED UNIFORM COMMERCIAL CODE FINANCING STATEMENTS ON FORM UCC-1.

 

(V)                                 UNDERWRITING GUIDELINES.  A TRUE AND CORRECT
COPY OF THE UNDERWRITING GUIDELINES CERTIFIED BY AN OFFICER OF MORTGAGEIT.

 

(VI)                              INSURANCE.  EVIDENCE THAT SELLERS HAVE ADDED
BUYER AS AN ADDITIONAL INSURED UNDER THEIR FIDELITY INSURANCE.

 

(VII)                           OTHER DOCUMENTS.  SUCH OTHER DOCUMENTS AS BUYER
MAY REASONABLY REQUEST, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO BUYER.

 


(B)                                 CONDITIONS PRECEDENT TO ALL TRANSACTIONS. 
UPON SATISFACTION OF THE CONDITIONS SET FORTH IN THIS SECTION 3(B), THE BUYER
SHALL ENTER INTO A TRANSACTION WITH A SELLER.  THIS REPURCHASE AGREEMENT IS A
COMMITMENT BY BUYER TO ENGAGE IN THE TRANSACTIONS AS SET FORTH HEREIN UP TO THE
MAXIMUM COMMITTED PURCHASE PRICE; PROVIDED, THAT THE BUYER SHALL HAVE NO
COMMITMENT TO ENTER INTO ANY TRANSACTION REQUESTED WHICH WOULD RESULT IN THE
AGGREGATE PURCHASE PRICE OF THEN OUTSTANDING TRANSACTIONS TO EXCEED THE MAXIMUM
COMMITTED PURCHASE PRICE.  BUYER’S OBLIGATION TO ENTER INTO EACH TRANSACTION,
PROVIDED THAT THE PURCHASE PRICE OF THE REQUESTED TRANSACTION COMBINED WITH THE
AGGREGATE AMOUNT OF THE RESPECTIVE PURCHASE PRICES FOR ALL THEN OUTSTANDING
TRANSACTIONS DOES NOT EXCEED THE MAXIMUM COMMITTED PURCHASE PRICE (INCLUDING THE
INITIAL TRANSACTION) IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING FURTHER
CONDITIONS

 

23

--------------------------------------------------------------------------------


 

precedent, both immediately prior to entering into such Transaction and also
after giving effect thereto to the intended use thereof:


 

(I)                                     BUYER SHALL HAVE EXECUTED AND DELIVERED
A CONFIRMATION IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 3(C);

 

(II)                                  NO TERMINATION EVENT, DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THE REPURCHASE DOCUMENTS;

 

(III)                               BOTH IMMEDIATELY PRIOR TO THE TRANSACTION
AND ALSO AFTER GIVING EFFECT THERETO AND TO THE INTENDED USE THEREOF, THE
REPRESENTATIONS AND WARRANTIES MADE BY THE EACH SELLER IN SECTION 11 HEREOF,
SHALL BE TRUE, CORRECT AND COMPLETE ON AND AS OF SUCH PURCHASE DATE IN ALL
MATERIAL RESPECTS WITH THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF SUCH
DATE (OR, IF ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE
BEEN MADE AS OF A SPECIFIC DATE, AS OF SUCH SPECIFIC DATE);

 

(IV)                              AFTER GIVING EFFECT TO THE REQUESTED
TRANSACTION, THE AGGREGATE OUTSTANDING PURCHASE PRICE FOR ALL PURCHASED MORTGAGE
LOANS SUBJECT TO THEN OUTSTANDING TRANSACTIONS UNDER THIS REPURCHASE AGREEMENT
SHALL NOT EXCEED THE MAXIMUM PURCHASE PRICE.  NOTWITHSTANDING THE PRECEDING
SENTENCE, BUYER SHALL HAVE NO OBLIGATION TO ENTER INTO ANY TRANSACTION, IF, AS A
RESULT OF SUCH TRANSACTION THE AGGREGATE PURCHASE PRICE FOR ALL PURCHASED
MORTGAGE LOANS SUBJECT TO THEN OUTSTANDING TRANSACTIONS UNDER THIS AGREEMENT
EXCEED THE MAXIMUM COMMITTED PURCHASE PRICE;

 

(V)                                 AFTER GIVING EFFECT TO THE REQUESTED
TRANSACTION, THE ASSET VALUE OF ALL PURCHASED MORTGAGE LOANS EXCEEDS THE
AGGREGATE REPURCHASE PRICE FOR SUCH TRANSACTIONS;

 

(VI)                              ON OR PRIOR TO 5:30 P.M. (NEW YORK TIME) ONE
(1) DAY PRIOR TO THE RELATED PURCHASE DATE, EACH APPLICABLE SELLER SHALL HAVE
DELIVERED TO THE BUYER (A) A TRANSACTION REQUEST, AND (B) A PURCHASED MORTGAGE
LOAN REPORT;

 

(VII)                           WITH RESPECT TO TRANSACTIONS THE SUBJECT OF
WHICH ARE WET-INK MORTGAGE LOANS:

 

(A)                              AT LEAST ONE BUSINESS DAY PRIOR TO THE RELATED
PURCHASE DATE, THE BUYER SHALL HAVE RECEIVED A TRANSACTION REQUEST;

 

(B)                                BY 12:00 NOON (NEW YORK TIME) ON THE RELATED
PURCHASE DATE, THE CUSTODIAN SHALL HAVE RECEIVED FROM THE BUYER A SCHEDULE
SETTING FORTH THE MORTGAGE LOAN IDENTIFICATION NUMBER, THE MORTGAGOR NAME AND
THE OUTSTANDING PRINCIPAL BALANCE OF WET-INK MORTGAGE LOANS TO BE PURCHASED BY
BUYER ON SUCH PURCHASE DATE; AND

 

(C)                                THE CUSTODIAN AND THE BUYER SHALL HAVE
RECEIVED A WIRING SCHEDULE SETTING FORTH THE DISBURSEMENT AMOUNT AND WIRING
INSTRUCTIONS FOR EACH WET-INK MORTGAGE LOAN.

 

24

--------------------------------------------------------------------------------


 

(VIII)                        THE SELLERS SHALL HAVE DELIVERED TO THE CUSTODIAN
THE MORTGAGE FILE WITH RESPECT TO EACH PURCHASED MORTGAGE LOAN WHICH IS NOT A
WET-INK MORTGAGE LOAN AND THE CUSTODIAN SHALL HAVE ISSUED A TRUST RECEIPT WITH
RESPECT TO EACH SUCH PURCHASED MORTGAGE LOAN TO THE BUYER AND (B) WITH RESPECT
TO EACH WET-INK MORTGAGE LOAN, BY NO LATER THAN 5:00 P.M. (NEW YORK TIME) ON THE
SEVENTH BUSINESS DAY FOLLOWING THE APPLICABLE PURCHASE DATE, THE SELLERS SHALL
DELIVER THE MORTGAGE FILE TO THE CUSTODIAN;

 

(IX)                                THE BUYER SHALL HAVE RECEIVED ALL FEES AND
EXPENSES OF COUNSEL TO THE BUYER AS CONTEMPLATED BY SECTIONS 15(B) AND 27 WHICH
AMOUNTS, AT THE BUYER’S OPTION, MAY BE WITHHELD FROM THE PROCEEDS REMITTED BY
BUYER TO THE SELLERS PURSUANT TO ANY TRANSACTION HEREUNDER;

 

(X)                                   NONE OF THE FOLLOWING SHALL HAVE OCCURRED
AND/OR BE CONTINUING:

 

(A)                              AN EVENT OR EVENTS SHALL HAVE OCCURRED IN THE
GOOD FAITH DETERMINATION OF THE BUYER RESULTING IN THE EFFECTIVE ABSENCE OF A
“REPO MARKET” OR COMPARABLE “LENDING MARKET” FOR FINANCING DEBT OBLIGATIONS
SECURED BY SECURITIES OR AN EVENT OR EVENTS SHALL HAVE OCCURRED RESULTING IN THE
BUYER NOT BEING ABLE TO FINANCE PURCHASED MORTGAGE LOANS THROUGH THE “REPO
MARKET” OR “LENDING MARKET” WITH TRADITIONAL COUNTERPARTIES AT RATES WHICH WOULD
HAVE BEEN REASONABLE PRIOR TO THE OCCURRENCE OF SUCH EVENT OR EVENTS; OR

 

(B)                                THERE SHALL HAVE OCCURRED A MATERIAL ADVERSE
CHANGE IN THE FINANCIAL CONDITION OF THE BUYER WHICH AFFECTS (OR CAN REASONABLY
BE EXPECTED TO AFFECT) MATERIALLY AND ADVERSELY THE ABILITY OF THE BUYER TO FUND
ITS OBLIGATIONS UNDER THIS REPURCHASE AGREEMENT; OR

 

(XI)                                EACH TRANSACTION REQUEST DELIVERED BY A
SELLER HEREUNDER SHALL CONSTITUTE A CERTIFICATION BY SUCH SELLER THAT ALL THE
CONDITIONS SET FORTH IN THIS SECTION 3(B) (OTHER THAN CLAUSE (X) HEREOF) HAVE
BEEN SATISFIED (BOTH AS OF THE DATE OF SUCH NOTICE OR REQUEST AND AS OF THE DATE
OF SUCH PURCHASE).

 


(C)                                  INITIATION; CONFIRMATION.


 

(I)                                     EACH SELLER SHALL DELIVER A TRANSACTION
REQUEST TO THE BUYER ON OR PRIOR TO 5:30 P.M. ON THE DATE ONE (1) BUSINESS DAY
PRIOR TO ENTERING INTO ANY TRANSACTION (INCLUDING TRANSACTIONS RESULTING IN A
PURCHASE PRICE INCREASE, WHICH SHALL NOT BE REQUESTED MORE THAN ONCE PER
MONTH).  SUCH TRANSACTION REQUEST SHALL INCLUDE A MORTGAGE LOAN SCHEDULE WITH
RESPECT TO THE MORTGAGE LOANS TO BE SOLD IN SUCH REQUESTED TRANSACTION. 
FOLLOWING RECEIPT OF SUCH REQUEST, BUYER MAY AGREE TO ENTER INTO SUCH REQUESTED
TRANSACTION OR SHALL NOTIFY SUCH SELLER OF ITS INTENTION NOT TO ENTER INTO SUCH
TRANSACTION WITHIN ONE (1) BUSINESS DAY OF THE RECEIPT OF ANY TRANSACTION
REQUEST.  BUYER SHALL CONFIRM THE TERMS OF EACH TRANSACTION BY ISSUING A WRITTEN
CONFIRMATION TO EACH SELLER PROMPTLY AFTER THE PARTIES ENTER INTO SUCH
TRANSACTION IN THE FORM OF EXHIBIT I ATTACHED HERETO (A “CONFIRMATION”).  SUCH
CONFIRMATION SHALL SET FORTH (A) THE PURCHASE DATE, (B) THE PURCHASE PRICE OR
PURCHASE PRICE INCREASE, AS APPLICABLE, (C) THE REPURCHASE DATE, (D) THE PRICING
RATE APPLICABLE TO THE TRANSACTION, (E) THE APPLICABLE

 

25

--------------------------------------------------------------------------------


 

PURCHASE PRICE PERCENTAGES, (F) LIBOR PERIOD AND (G) ADDITIONAL TERMS OR
CONDITIONS NOT INCONSISTENT WITH THIS REPURCHASE AGREEMENT.

 

(II)                                  THE REPURCHASE DATE FOR EACH TRANSACTION
SHALL NOT BE LATER THAN THE DATE WHICH IS 364 DAYS AFTER THE RELATED PURCHASE
DATE.  THE LIBOR PERIOD FOR EACH TRANSACTION SHALL BE ONE MONTH, UNLESS AGREED
TO IN WRITING BY THE BUYER.

 

(III)                               EACH CONFIRMATION, TOGETHER WITH THIS
REPURCHASE AGREEMENT, SHALL BE CONCLUSIVE EVIDENCE OF THE TERMS OF THE
TRANSACTION(S) COVERED THEREBY UNLESS OBJECTED TO IN WRITING BY THE SELLERS NO
MORE THAN TWO (2) BUSINESS DAYS AFTER THE DATE THE CONFIRMATION WAS RECEIVED BY
THE SELLERS OR UNLESS A CORRECTED CONFIRMATION IS SENT BY BUYER.  AN OBJECTION
SENT BY THE SELLERS MUST STATE SPECIFICALLY THAT WRITING WHICH IS AN OBJECTION,
MUST SPECIFY THE PROVISION(S) BEING OBJECTED TO BY THE SELLERS, MUST SET FORTH
SUCH PROVISION(S) IN THE MANNER THAT THE SELLERS BELIEVE THEY SHOULD BE STATED,
AND MUST BE RECEIVED BY BUYER NO MORE THAN TWO (2) BUSINESS DAYS AFTER THE
CONFIRMATION WAS RECEIVED BY THE SELLERS.

 

(IV)                              SUBJECT TO THE TERMS AND CONDITIONS OF THIS
REPURCHASE AGREEMENT, DURING SUCH PERIOD THE SELLERS MAY SELL, REPURCHASE AND
RESELL ELIGIBLE MORTGAGE LOANS HEREUNDER.

 

(V)                                 IN NO EVENT SHALL A TRANSACTION BE ENTERED
INTO WHEN THE REPURCHASE DATE FOR SUCH TRANSACTION WOULD BE LATER THAN THE
TERMINATION DATE.

 

(VI)                              NO LATER THAN 3 P.M., NEW YORK CITY TIME, ON
THE BUSINESS DAY PRIOR TO THE REQUESTED PURCHASE DATE, THE SELLERS SHALL DELIVER
TO THE CUSTODIAN THE MORTGAGE LOAN FILE PERTAINING TO EACH ELIGIBLE MORTGAGE
LOAN (OTHER THAN A WET-INK MORTGAGE LOAN) TO BE PURCHASED BY THE BUYER.

 

(VII)                           WITH RESPECT TO TRANSACTIONS THE SUBJECT OF
WHICH ARE WET-INK MORTGAGE LOANS:

 

(A)                              NO LATER THAN 5:30 P.M. (NEW YORK TIME) ON THE
BUSINESS DAY PRIOR TO THE RELATED PURCHASE DATE, THE BUYER SHALL HAVE RECEIVED A
REPORT DETAILING THE APPROXIMATE OUTSTANDING PRINCIPAL BALANCE OF WET-INK
MORTGAGE LOANS TO BE PURCHASED BY THE BUYER ON SUCH PURCHASE DATE AND THE
ESTIMATED PURCHASE PRICE.

 

(B)                                ON OR BEFORE THE PURCHASE DATE, THE BUYER
SHALL HAVE RECEIVED (A) A SCHEDULE SETTING FORTH THE MORTGAGE LOAN
IDENTIFICATION NUMBER, THE MORTGAGOR NAME AND THE APPROXIMATE OUTSTANDING
PRINCIPAL BALANCE OF WET-INK MORTGAGE LOANS TO BE PURCHASED BY BUYER ON SUCH
PURCHASE DATE, AND (B) AN UPDATED REPORT SETTING FORTH THE APPROXIMATE
OUTSTANDING PRINCIPAL BALANCE OF WET-INK MORTGAGE LOANS TO BE PURCHASED BY THE
BUYER ON SUCH PURCHASE DATE AND THE AMOUNT OF THE ACTUAL PURCHASE PRICE.  ON THE
PURCHASE DATE, THE BUYER SHALL REMIT THE AMOUNT OF THE ESTIMATED PURCHASE PRICE
DIRECTLY TO THE WET-INK FUNDING ACCOUNT TO BE DISBURSED BY THE DISBURSEMENT
AGENT IN ACCORDANCE WITH THE DISBURSEMENT AGREEMENT.

 

26

--------------------------------------------------------------------------------


 

(C)                                WITH RESPECT TO WET-INK MORTGAGE LOANS WHICH
ARE BEING PURCHASED IN WHOLE OR IN PART BY MEANS OF WIRE TRANSFER, ON OR PRIOR
TO THE RELATED PURCHASE DATE, THE CUSTODIAN SHALL HAVE RECEIVED THE WIRING
SCHEDULE RELATED TO SUCH WET-INK MORTGAGE LOANS.  UPON RECEIPT BY THE BUYER OF
THE WIRING SCHEDULE, THE BUYER SHALL FORWARD THE WIRING SCHEDULE AND DIRECT THE
DISBURSEMENT AGENT TO WIRE THE RELATED FUNDING AMOUNT TO EACH MORTGAGOR FROM THE
WET-INK FUNDING ACCOUNT.

 

(D)                               NOTWITHSTANDING THE FOREGOING, THE FULL AMOUNT
OF THE ESTIMATED PURCHASE PRICE SHALL BE DEEMED TO HAVE BEEN MADE ON THE
PURCHASE DATE FOR ALL PURPOSES HEREUNDER.

 

(E)                                 UPON RECEIPT OF THE FINAL WIRING SCHEDULE
WITH RESPECT TO ANY PURCHASE DATE, THE BUYER SHALL DETERMINE THE AMOUNT, IF ANY,
BY WHICH THE ESTIMATED PURCHASE PRICE DEPOSITED IN THE WET-INK FUNDING ACCOUNT
EXCEEDS THE ACTUAL PURCHASE PRICE (SUCH AMOUNT, THE “OVERESTIMATE AMOUNT”).  THE
BUYER SHALL CAUSE THE DISBURSEMENT AGENT TO PROMPTLY WIRE SUCH OVERESTIMATE
AMOUNT DIRECTLY TO THE BUYER AS A PREPAYMENT OF THE TRANSACTION MADE ON SUCH
PURCHASE DATE.

 

(VIII)                        SUBJECT TO THE PROVISIONS OF THIS SECTION 3, THE
PURCHASE PRICE OR PURCHASE PRICE INCREASE, AS APPLICABLE, WILL THEN BE MADE
AVAILABLE TO THE SELLERS BY THE BUYER TRANSFERRING, VIA WIRE TRANSFER, IN THE
AGGREGATE AMOUNT OF SUCH PURCHASE PRICE OR PURCHASE PRICE INCREASE, AS
APPLICABLE, IN FUNDS IMMEDIATELY AVAILABLE.

 

(IX)                                SELLERS MAY REQUEST A PURCHASE PRICE
INCREASE NOT MORE THAN ONCE PER MONTH ON ACCOUNT OF A DRAW MADE BY A MORTGAGOR
ON THE RELATED HELOC.  THE BUYER SHALL NOT BE OBLIGATED TO FUND SUCH PURCHASE
PRICE INCREASE IF A MARGIN DEFICIT EXISTS OR WOULD EXIST AS A RESULT THEREOF.

 


(D)                                 REPURCHASE


 

(I)                                     THE SELLERS MAY REPURCHASE PURCHASED
MORTGAGE LOANS WITHOUT PENALTY OR PREMIUM ON ANY DATE.  THE REPURCHASE PRICE
PAYABLE FOR THE REPURCHASE OF ANY SUCH PURCHASED MORTGAGE LOAN SHALL BE REDUCED
AS PROVIDED IN SECTION 5(D).  IF THE SELLERS INTEND TO MAKE SUCH A REPURCHASE,
THE SELLERS SHALL GIVE PRIOR WRITTEN NOTICE THEREOF BY 10:00 A.M. ON THE SAME
BUSINESS DAY TO THE BUYER, DESIGNATING THE PURCHASED MORTGAGE LOANS TO BE
REPURCHASED.  IF SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL
BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, AND, ON RECEIPT, SUCH AMOUNT
SHALL BE APPLIED TO THE REPURCHASE PRICE FOR THE DESIGNATED PURCHASED MORTGAGE
LOANS.

 

(II)                                  ON THE REPURCHASE DATE, TERMINATION OF THE
TRANSACTION WILL BE EFFECTED BY REASSIGNMENT TO A SELLER OR ITS DESIGNEE OF THE
PURCHASED MORTGAGE LOANS (AND ANY INCOME IN RESPECT THEREOF RECEIVED BY BUYER
NOT PREVIOUSLY CREDITED OR TRANSFERRED TO, OR APPLIED TO THE OBLIGATIONS OF, THE
SELLERS PURSUANT TO SECTION 5) AGAINST THE SIMULTANEOUS TRANSFER OF THE
REPURCHASE PRICE TO AN ACCOUNT OF BUYER.  THE SELLERS ARE OBLIGATED TO

 

27

--------------------------------------------------------------------------------


 

OBTAIN THE MORTGAGE FILES FROM BUYER OR ITS DESIGNEE AT THE SELLERS’ EXPENSE ON
THE REPURCHASE DATE.

 


SECTION 4.                                      MARGIN AMOUNT MAINTENANCE


 


(A)                                  THE BUYER SHALL DETERMINE THE ASSET VALUE
OF THE PURCHASED MORTGAGE LOANS ON A WEEKLY BASIS, OR AT SUCH INTERVALS AS
DETERMINED BY THE BUYER IN ITS SOLE GOOD FAITH DISCRETION.


 


(B)                                 IF AT ANY TIME THE AGGREGATE ASSET VALUE OF
ALL RELATED PURCHASED MORTGAGE LOANS SUBJECT TO ALL TRANSACTIONS IS LESS THAN
THE AGGREGATE REPURCHASE PRICE FOR ALL SUCH TRANSACTIONS (A “MARGIN DEFICIT”),
THEN BUYER MAY BY NOTICE TO THE SELLERS (AS SUCH NOTICE IS MORE PARTICULARLY SET
FORTH BELOW, A “MARGIN CALL”), REQUIRE THE SELLERS TO TRANSFER TO BUYER OR ITS
DESIGNEE CASH OR ELIGIBLE MORTGAGE LOANS APPROVED BY THE BUYER IN ITS SOLE GOOD
FAITH DISCRETION (“ADDITIONAL PURCHASED MORTGAGE LOANS”) SO THAT THE AGGREGATE
ASSET VALUE OF THE PURCHASED MORTGAGE LOANS, INCLUDING ANY SUCH CASH OR
ADDITIONAL PURCHASED MORTGAGE LOANS OR CASH, WILL THEREUPON EQUAL OR EXCEED THE
AGGREGATE REPURCHASE PRICE FOR ALL TRANSACTIONS. IF BUYER DELIVERS A MARGIN CALL
TO THE SELLERS ON OR PRIOR TO 5 P.M. (NEW YORK CITY TIME) ON ANY BUSINESS DAY,
THEN THE SELLERS SHALL TRANSFER CASH OR ADDITIONAL PURCHASED MORTGAGE LOANS TO
BUYER NO LATER THAN 5 P.M. (NEW YORK CITY TIME) ON THE SUBSEQUENT BUSINESS DAY.


 


(C)                                  BUYER’S ELECTION, IN ITS SOLE AND ABSOLUTE
DISCRETION, NOT TO MAKE A MARGIN CALL AT ANY TIME THERE IS A MARGIN DEFICIT
SHALL NOT IN ANY WAY LIMIT OR IMPAIR ITS RIGHT TO MAKE A MARGIN CALL AT ANY TIME
A MARGIN DEFICIT EXISTS.


 


(D)                                 ANY CASH TRANSFERRED TO THE BUYER PURSUANT
TO SECTION 4(B) ABOVE SHALL BE CREDITED TO THE REPURCHASE PRICE OF THE RELATED
TRANSACTIONS.


 


SECTION 5.                                      INCOME PAYMENTS


 


(A)                                  NOTWITHSTANDING THAT BUYER AND THE SELLERS
INTEND THAT THE TRANSACTIONS HEREUNDER BE SALES TO BUYER OF THE PURCHASED
MORTGAGE LOANS, THE SELLERS SHALL PAY TO BUYER THE ACCRETED VALUE OF THE PRICE
DIFFERENTIAL (LESS ANY AMOUNT OF SUCH PRICE DIFFERENTIAL PREVIOUSLY PAID BY THE
SELLERS TO BUYER) PLUS THE AMOUNT OF ANY UNPAID MARGIN DEFICIT (EACH SUCH
PAYMENT, A “PERIODIC ADVANCE REPURCHASE PAYMENT”) ON EACH PAYMENT DATE, AS
INVOICED BY THE BUYER ON THE RELATED PAYMENT DATE.  THE SELLERS SHALL INITIATE
WIRE PAYMENT OF THE PERIODIC ADVANCE REPURCHASE PAYMENT WITHIN TWO (2) HOURS OF
RECEIPT OF SUCH INVOICE ON THE RELATED PAYMENT DATE.  IF THE SELLERS FAIL TO
MAKE ALL OR PART OF THE PERIODIC ADVANCE REPURCHASE PAYMENT IN ACCORDANCE WITH
THE PREVIOUS SENTENCE, THE PRICING RATE SHALL BE EQUAL TO THE POST-DEFAULT RATE
UNTIL THE PERIODIC ADVANCE REPURCHASE PAYMENT IS RECEIVED IN FULL BY BUYER.


 


(B)                                 THE SELLERS SHALL HOLD FOR THE BENEFIT OF,
AND IN TRUST FOR, BUYER ALL INCOME, INCLUDING WITHOUT LIMITATION ALL INCOME
RECEIVED BY OR ON BEHALF OF THE SELLERS WITH RESPECT TO SUCH PURCHASED MORTGAGE
LOANS.  ALL INCOME SHALL BE HELD IN TRUST FOR BUYER, SHALL CONSTITUTE THE
PROPERTY OF BUYER.  WITH RESPECT TO EACH PAYMENT DATE, THE SELLERS SHALL REMIT
ALL INCOME AS FOLLOWS:


 


28

--------------------------------------------------------------------------------



 

(I)                                     FIRST, TO THE PAYMENT OF ALL COSTS AND
FEES PAYABLE BY THE SELLERS PURSUANT TO THIS REPURCHASE AGREEMENT;

 

(II)                                  SECOND, TO THE BUYER IN PAYMENT OF ANY
ACCRUED AND UNPAID PRICE DIFFERENTIAL; AND

 

(III)                               THIRD, WITHOUT LIMITING THE RIGHTS OF BUYER
UNDER SECTION 4 OF THIS REPURCHASE AGREEMENT, TO THE BUYER, IN THE AMOUNT OF ANY
UNPAID MARGIN DEFICIT.

 


(C)                                  AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, THE SELLERS SHALL DEPOSIT SUCH INCOME IN A DEPOSIT ACCOUNT (THE TITLE
OF WHICH SHALL INDICATE THAT THE FUNDS THEREIN ARE BEING HELD IN TRUST FOR
BUYER) (THE “COLLECTION ACCOUNT”) WITH A FINANCIAL INSTITUTION ACCEPTABLE TO
BUYER AND SUBJECT TO THE ACCOUNT AGREEMENT.  ALL SUCH INCOME SHALL BE HELD IN
TRUST FOR BUYER, SHALL CONSTITUTE THE PROPERTY OF BUYER AND SHALL NOT BE
COMMINGLED WITH OTHER PROPERTY OF THE SELLERS OR ANY AFFILIATE OF THE SELLERS
EXCEPT AS EXPRESSLY PERMITTED ABOVE.  FUNDS DEPOSITED IN THE COLLECTION ACCOUNT
DURING ANY MONTH SHALL BE HELD THEREIN, IN TRUST FOR THE BUYER, UNTIL THE NEXT
PAYMENT DATE.  SUBJECT TO THE TERMS OF THE ACCOUNT AGREEMENT, THE SELLERS SHALL
WITHDRAW ANY FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNT AND APPLY SUCH FUNDS AS
FOLLOWS:


 

(I)                                     FIRST, TO THE PAYMENT OF ALL COSTS AND
FEES PAYABLE BY THE SELLERS PURSUANT TO THIS REPURCHASE AGREEMENT;

 

(II)                                  SECOND, TO THE BUYER IN PAYMENT OF ANY
ACCRUED AND UNPAID PRICE DIFFERENTIAL;

 

(III)                               THIRD, WITHOUT LIMITING THE RIGHTS OF BUYER
UNDER SECTION 4 OF THIS REPURCHASE AGREEMENT, TO THE BUYER, IN THE AMOUNT OF ANY
UNPAID MARGIN DEFICIT; AND

 

(IV)                              FOURTH, TO THE SELLERS.

 


(D)                                 TO THE EXTENT THAT THE BUYER RECEIVES ANY
FUNDS FROM A TAKEOUT INVESTOR WITH RESPECT TO THE PURCHASE BY SUCH TAKEOUT
INVESTOR OF A MORTGAGE LOAN, THE BUYER SHALL PROMPTLY APPLY SUCH FUNDS IN
ACCORDANCE WITH THE SAME ORDER OF PRIORITY SET FORTH IN SECTION 5(B) HEREOF.


 


(E)                                  BUYER SHALL OFFSET AGAINST THE REPURCHASE
PRICE OF EACH SUCH TRANSACTION ALL INCOME AND PERIODIC ADVANCE REPURCHASE
PAYMENTS ACTUALLY RECEIVED BY BUYER PURSUANT TO SECTION 5(A), EXCLUDING ANY LATE
PAYMENT FEES PAID PURSUANT TO ANY PERIODIC ADVANCE REPURCHASE PAYMENTS MADE AT
THE POST-DEFAULT RATE PURSUANT TO SECTION 5(A).


 


SECTION 6.                                      REQUIREMENTS OF LAW


 


(A)                                  IF ANY REQUIREMENT OF LAW (OTHER THAN WITH
RESPECT TO ANY AMENDMENT MADE TO THE BUYER’S CERTIFICATE OF INCORPORATION AND
BY-LAWS OR OTHER ORGANIZATIONAL OR GOVERNING DOCUMENTS) OR ANY CHANGE IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY THE BUYER WITH ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL
BANK OR OTHER GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF:


 


29

--------------------------------------------------------------------------------



 

(I)                                     SHALL SUBJECT THE BUYER TO ANY TAX OF
ANY KIND WHATSOEVER WITH RESPECT TO THIS REPURCHASE AGREEMENT OR ANY TRANSACTION
(EXCLUDING NET INCOME TAXES, BRANCH PROFITS TAXES, FRANCHISE TAXES OR SIMILAR
TAXES IMPOSED ON THE BUYER AS A RESULT OF ANY PRESENT OR FORMER CONNECTION
BETWEEN THE BUYER AND THE UNITED STATES, OTHER THAN ANY SUCH CONNECTION ARISING
SOLELY FROM THE BUYER HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR
RECEIVED A PAYMENT UNDER, OR ENFORCED, THIS REPURCHASE AGREEMENT) OR CHANGE THE
BASIS OF TAXATION OF PAYMENTS TO THE BUYER IN RESPECT THEREOF;

 

(II)                                  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST
ASSETS HELD BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF,
ADVANCES, OR OTHER EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS
BY, ANY OFFICE OF THE BUYER WHICH IS NOT OTHERWISE INCLUDED IN THE DETERMINATION
OF THE LIBOR RATE HEREUNDER;

 

(III)                               SHALL IMPOSE ON THE BUYER ANY OTHER
CONDITION;

 

and the result of any of the foregoing is to increase the cost to the Buyer, by
an amount which the Buyer determines in good faith to be material, of entering,
continuing or maintaining any Transaction or to reduce any amount due or owing
hereunder in respect thereof, then, in any such case, the Sellers shall promptly
pay the Buyer such additional amount or amounts as calculated by the Buyer in
good faith as will compensate the Buyer for such increased cost or reduced
amount receivable.

 


(B)                                 IF THE BUYER SHALL HAVE DETERMINED THAT THE
ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW (OTHER THAN WITH RESPECT TO
ANY AMENDMENT MADE TO THE BUYER’S CERTIFICATE OF INCORPORATION AND BY-LAWS OR
OTHER ORGANIZATIONAL OR GOVERNING DOCUMENTS) REGARDING CAPITAL ADEQUACY OR IN
THE INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY THE BUYER OR ANY
CORPORATION CONTROLLING THE BUYER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON THE BUYER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE
OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH THE BUYER OR SUCH
CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE
(TAKING INTO CONSIDERATION THE BUYER’S OR SUCH CORPORATION’S POLICIES WITH
RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DETERMINED IN GOOD FAITH BY THE BUYER
TO BE MATERIAL, THEN FROM TIME TO TIME, THE SELLERS SHALL PROMPTLY PAY TO THE
BUYER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE THE BUYER FOR SUCH
REDUCTION.


 


(C)                                  IF THE BUYER BECOMES ENTITLED TO CLAIM ANY
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PROMPTLY NOTIFY THE
SELLERS OF THE EVENT BY REASON OF WHICH IT HAS BECOME SO ENTITLED.  A
CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION
SUBMITTED BY THE BUYER TO THE SELLERS SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.


 


(D)                                 NO AMOUNT SHALL BE PAYABLE BY EITHER SELLER
UNDER THIS SECTION 6 WITH RESPECT TO ANY PERIOD IN EXCESS OF NINETY (90) DAYS
PRIOR TO THE DATE OF DEMAND BY THE BUYER UNLESS THE EFFECT OF A CHANGE IN THE
INTERPRETATION OR APPLICATION OF THE REQUIREMENT OF LAW IS RETROACTIVE BY ITS
TERMS TO A PERIOD PRIOR TO THE DATE OF THE CHANGE IN INTERPRETATION OR
APPLICATION OF THE REQUIREMENT OF LAW, IN WHICH CASE ANY ADDITIONAL AMOUNT OR
AMOUNTS SHALL BE PAYABLE FOR THE

 

30

--------------------------------------------------------------------------------


 

retroactive period but only if the Buyer provides its written demand not later
than ninety (90) days after the change in the interpretation or application of
the Requirement of Law.


 


SECTION 7.                                      TAXES.


 


(A)                                  ALL PAYMENTS MADE BY THE SELLER UNDER THIS
REPURCHASE AGREEMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR, OR ON ACCOUNT OF, ANY PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS,
DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES (INCLUDING PENALTIES,
INTEREST AND ADDITIONS TO TAX) WITH RESPECT THERETO IMPOSED BY ANY GOVERNMENTAL
AUTHORITY THEREOF OR THEREIN (“TAXES”), EXCLUDING INCOME TAXES, BRANCH PROFITS
TAXES, FRANCHISE TAXES OR SIMILAR TAXES IMPOSED ON THE BUYER AS A RESULT OF ANY
PRESENT OR FORMER CONNECTION BETWEEN THE BUYER AND THE UNITED STATES, OTHER THAN
ANY SUCH CONNECTION ARISING SOLELY FROM THE BUYER HAVING EXECUTED, DELIVERED OR
PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED, THIS
REPURCHASE AGREEMENT (ALL SUCH NONEXCLUDED TAXES, “NON-EXCLUDED TAXES”).  IF THE
SELLER SHALL BE REQUIRED TO DEDUCT OR WITHHOLD ANY TAXES FROM OR IN RESPECT OF
ANY AMOUNT PAYABLE HEREUNDER, (I) THE SELLER SHALL MAKE SUCH DEDUCTIONS OR
WITHHOLDINGS, (II) THE SELLER SHALL PAY THE FULL AMOUNT DEDUCTED OR WITHHELD TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW, AND (III)
WITH RESPECT TO ANY NON-EXCLUDED TAXES, THE AMOUNT PAYABLE SHALL BE INCREASED BY
AN AMOUNT (THE “ADDITIONAL AMOUNT”) NECESSARY SO THAT THE BUYER, SHALL RECEIVE A
NET AMOUNT EQUAL TO THE AMOUNT IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR
WITHHOLDINGS IN RESPECT OF NON-EXCLUDED TAXES BEEN MADE.


 


(B)                                 IN ADDITION, THE SELLER AGREES TO PAY TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW ANY CURRENT OR
FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES
OR SIMILAR LEVIES (INCLUDING, WITHOUT LIMITATION, MORTGAGE RECORDING TAXES AND
SIMILAR FEES) IMPOSED BY THE UNITED STATES OR ANY TAXING AUTHORITY THEREOF OR
THEREIN THAT ARISE FROM ANY PAYMENT MADE HEREUNDER OR FROM THE EXECUTION,
DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, THIS REPURCHASE
AGREEMENT (“OTHER TAXES”)


 


(C)                                  THE SELLER WILL INDEMNIFY THE BUYER FOR THE
FULL AMOUNT OF NON-EXCLUDED TAXES (INCLUDING ADDITIONAL AMOUNTS WITH RESPECT
THERETO) AND OTHER TAXES PAID BY THE BUYER, PROVIDED THAT THE BUYER SHALL HAVE
PROVIDED THE SELLER WITH EVIDENCE, REASONABLY SATISFACTORY TO THE SELLER, OF
PAYMENT OF NON-EXCLUDED TAXES OR OTHER TAXES, AS THE CASE MAY BE.


 


(D)                                 AS SOON AS PRACTICABLE AFTER THE DATE OF ANY
PAYMENT OF TAXES OR OTHER TAXES BY THE SELLER TO THE RELEVANT GOVERNMENTAL
AUTHORITY, THE SELLER WILL DELIVER TO THE BUYER THE ORIGINAL OR A CERTIFIED COPY
OF THE RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING PAYMENT THEREOF.


 


(E)                                  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF THE SELLER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE
SELLER CONTAINED IN THIS SECTION 7 SHALL SURVIVE THE TERMINATION OF THIS
REPURCHASE AGREEMENT.  NOTHING CONTAINED IN THIS SECTION 7 SHALL REQUIRE THE
BUYER TO MAKE AVAILABLE ANY OF ITS TAX RETURNS OR ANY OTHER INFORMATION THAT IT
DEEMS TO BE CONFIDENTIAL OR PROPRIETARY.


 


31

--------------------------------------------------------------------------------


 


SECTION 8.                                      SECURITY INTEREST


 

Although the parties intend that all Transactions hereunder be sales and
purchases (other than for accounting and tax purposes) and not loans, in the
event any such Transactions are deemed to be loans, each Seller hereby pledges
to Buyer as security for the performance by the Sellers of their Obligations and
hereby grants, assigns and pledges to Buyer a fully perfected first priority
security interest in the Purchased Mortgage Loans, the Records, and all
servicing rights related to the Purchased Mortgage Loans, the Repurchase
Documents (to the extent such Repurchase Documents and such Seller’s right
thereunder relate to the Purchased Mortgage Loans), any Property relating to any
Purchased Mortgage Loan or the related Mortgaged Property, any Takeout
Commitments relating to any Purchased Mortgage Loan, all insurance policies and
insurance proceeds relating to any Purchased Mortgage Loan or the related
Mortgaged Property, including but not limited to any payments or proceeds under
any related primary insurance, hazard insurance, FHA Mortgage Insurance
Contracts and VA Loan Guaranty Agreements (if any), any Income relating to any
Purchased Mortgage Loan, the Collection Account, any Interest Rate Protection
Agreements relating to any Purchased Mortgage Loan, and any other contract
rights, accounts (including any interest of such Seller in escrow accounts),
payments, rights to payment (including payments of interest or finance charges)
and general intangibles to the extent that the forgoing relates to any Purchased
Mortgage Loan and any other assets relating to the Purchased Mortgage Loans or
any interest in the Purchased Mortgage Loans, all collateral under any other
secured debt facility between the Sellers or their Affiliates on the one hand
and the Buyer and the Buyer’s Affiliates on the other, and any proceeds
(including the related securitization proceeds) and distributions and any other
property, rights, title or interests as are specified on a Trust Receipt and
Mortgage Loan Schedule and Exception Report with respect to any of the
foregoing, in all instances, whether now owned or hereafter acquired, now
existing or hereafter created (collectively, the “Repurchase Assets”).

 

The Sellers hereby authorize the Buyer to file such financing statement or
statements relating to the Repurchase Assets as the Buyer, at its option, may
deem appropriate.  The Sellers shall pay the filing costs for any financing
statement or statements prepared pursuant to this Section 8.

 


SECTION 9.                                      PAYMENT, TRANSFER AND CUSTODY


 


(A)                                  UNLESS OTHERWISE MUTUALLY AGREED IN
WRITING, ALL TRANSFERS OF FUNDS TO BE MADE BY THE SELLERS HEREUNDER SHALL BE
MADE IN DOLLARS, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT DEDUCTION, SET-OFF OR
COUNTERCLAIM, TO THE BUYER AT THE FOLLOWING ACCOUNT MAINTAINED BY THE BUYER:
ACCOUNT NO. 00812914, FOR THE ACCOUNT OF MLMCI MATCHBOOK, BANKERS TRUST, N.Y.,
ABA# 021 001 033, NOT LATER THAN 5:00 P.M. NEW YORK CITY TIME, ON THE DATE ON
WHICH SUCH PAYMENT SHALL BECOME DUE (AND EACH SUCH PAYMENT MADE AFTER SUCH TIME
SHALL BE DEEMED TO HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY).  THE
SELLERS ACKNOWLEDGE THAT THEY HAVE NO RIGHTS OF WITHDRAWAL FROM THE FOREGOING
ACCOUNT.


 


(B)                                 ON THE PURCHASE DATE FOR EACH TRANSACTION,
OWNERSHIP OF THE PURCHASED MORTGAGE LOANS SHALL BE TRANSFERRED TO THE BUYER OR
ITS DESIGNEE AGAINST THE SIMULTANEOUS TRANSFER OF THE PURCHASE PRICE TO THE
FOLLOWING ACCOUNT OF THE SELLERS (OR AS OTHERWISE DIRECTED BY THE SELLERS): 
DEUTSCHE BANK NATIONAL TRUST COMPANY, ACCOUNT NO. 37622, FOR THE ACCOUNT OF

 

32

--------------------------------------------------------------------------------


 

Buyer, ABA# 0021-001-033.  With respect to the Purchased Mortgage Loans being
sold by a Seller on a Purchase Date, each Seller hereby sells, transfers,
conveys and assigns to Buyer or its designee without recourse, but subject to
the terms of this Repurchase Agreement, all the right, title and interest of
such Seller in and to the Purchased Mortgage Loans together with all right,
title and interest in and to the proceeds of any related Repurchase Assets.


 


(C)                                  IN CONNECTION WITH SUCH SALE, TRANSFER,
CONVEYANCE AND ASSIGNMENT, ON OR PRIOR TO EACH PURCHASE DATE, THE SELLERS SHALL
DELIVER OR CAUSE TO BE DELIVERED AND RELEASED TO BUYER OR ITS DESIGNEE THE
MORTGAGE FILE FOR THE RELATED PURCHASED MORTGAGE LOANS.


 


SECTION 10.                               HYPOTHECATION OR PLEDGE OF PURCHASED
MORTGAGE LOAN


 

Title to all Purchased Mortgage Loans and Repurchase Assets shall pass to Buyer
and Buyer shall have free and unrestricted use of all Purchased Mortgage Loans. 
Nothing in this Repurchase Agreement shall preclude the Buyer from engaging in
repurchase transactions with the Purchased Mortgage Loans or otherwise pledging,
repledging, transferring, hypothecating, or rehypothecating the Purchased
Mortgage Loans.  Nothing contained in this Repurchase Agreement shall obligate
the Buyer to segregate any Purchased Mortgage Loans delivered to the Buyer by
the Sellers.

 


SECTION 11.                               REPRESENTATIONS


 

Each Seller represents and warrants to the Buyer that as of the Purchase Date
for any Purchased Mortgage Loans by the Buyer from the Sellers and as of the
date of this Repurchase Agreement and any Transaction hereunder and at all times
while the Repurchase Documents and any Transaction hereunder is in full force
and effect:

 


(A)                                  ACTING AS PRINCIPAL.  THE SELLERS WILL
ENGAGE IN SUCH TRANSACTIONS AS PRINCIPALS (OR, IF AGREED IN WRITING IN ADVANCE
OF ANY TRANSACTION BY THE OTHER PARTY HERETO, AS AGENT FOR A DISCLOSED
PRINCIPAL).


 


(B)                                 NO BROKER.  THE SELLERS HAVE NOT DEALT WITH
ANY BROKER, INVESTMENT BANKER, AGENT, OR OTHER PERSON, EXCEPT FOR THE BUYER, WHO
MAY BE ENTITLED TO ANY COMMISSION OR COMPENSATION IN CONNECTION WITH THE SALE OF
PURCHASED MORTGAGE LOANS PURSUANT TO THIS REPURCHASE AGREEMENT.


 


(C)                                  FINANCIAL STATEMENTS.  THE SELLERS HAVE
HERETOFORE FURNISHED TO THE BUYER A COPY OF ITS (A) CONSOLIDATED BALANCE SHEET
AND THE CONSOLIDATED BALANCE SHEETS OF ITS CONSOLIDATED SUBSIDIARIES FOR THE
FISCAL YEAR ENDED DECEMBER 31, 2003 AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME AND RETAINED EARNINGS AND OF CASH FLOWS FOR THE SELLERS AND THEIR
RESPECTIVE CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, WITH THE OPINION
THEREON OF BDO SEIDMAN LLP AND (B) CONSOLIDATED BALANCE SHEET AND THE
CONSOLIDATED BALANCE SHEETS OF ITS CONSOLIDATED SUBSIDIARIES FOR THE QUARTERLY
FISCAL PERIOD OF THE SELLERS ENDED MARCH 31, 2004 AND JUNE 30, 2004,
RESPECTIVELY AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED
EARNINGS AND OF CASH FLOWS FOR THE SELLERS AND THEIR RESPECTIVE CONSOLIDATED
SUBSIDIARIES FOR SUCH QUARTERLY FISCAL

 

33

--------------------------------------------------------------------------------


 

period, setting forth in each case in comparative form the figures for the
previous year.  All such financial statements are complete and correct and
fairly present, in all material respects, the consolidated financial condition
of the Sellers and their respective Subsidiaries and the consolidated results of
their operations as at such dates and for such fiscal periods, all in accordance
with GAAP applied on a consistent basis.  Since December 31, 2003, there has
been no material adverse change in the consolidated business, operations or
financial condition of the Sellers and their respective consolidated
Subsidiaries taken as a whole from that set forth in said financial statements
nor are the Sellers aware of any state of facts which (without notice or the
lapse of time) would or could result in any such material adverse change.  The
Sellers do not have, on the date of the statements delivered pursuant to this
section (the “Statement Date”), any liabilities, direct or indirect, fixed or
contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of the Sellers which are required to be
disclosed in or reserved against in said balance sheet and related statement
under GAAP.


 


(D)                                 ORGANIZATION, ETC. MORTGAGEIT IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF NEW YORK.  HOLDINGS IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF MARYLAND.  THE SELLERS (A) HAVE ALL REQUISITE
CORPORATE OR OTHER POWER, AND HAVE ALL GOVERNMENTAL LICENSES, AUTHORIZATIONS,
CONSENTS AND APPROVALS NECESSARY TO OWN THEIR RESPECTIVE ASSETS AND CARRY ON
THEIR RESPECTIVE BUSINESSES AS NOW BEING OR AS PROPOSED TO BE CONDUCTED, EXCEPT
WHERE THE LACK OF SUCH LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS WOULD
NOT BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; (B) ARE QUALIFIED TO
DO BUSINESS AND IS IN GOOD STANDING IN ALL OTHER JURISDICTIONS IN WHICH THE
NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION NECESSARY,
EXCEPT WHERE FAILURE SO TO QUALIFY WOULD NOT BE REASONABLY LIKELY (EITHER
INDIVIDUALLY OR IN THE AGGREGATE) TO HAVE A MATERIAL ADVERSE EFFECT; AND (C)
HAVE FULL POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THEIR RESPECTIVE
OBLIGATIONS UNDER THE REPURCHASE DOCUMENTS.


 


(E)                                  AUTHORIZATION, COMPLIANCE, ETC.  THE
EXECUTION AND DELIVERY OF, AND THE PERFORMANCE BY THE SELLERS OF THEIR
OBLIGATIONS UNDER, THE REPURCHASE DOCUMENTS TO WHICH THEY ARE PARTIES (A) ARE
WITHIN THE SELLERS’ POWERS, (B) HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE
ACTION, (C) DO NOT VIOLATE ANY PROVISION OF APPLICABLE LAW, RULE OR REGULATION,
OR ANY ORDER, WRIT, INJUNCTION OR DECREE OF ANY COURT OR OTHER GOVERNMENTAL
AUTHORITY, OR THEIR RESPECTIVE ORGANIZATIONAL DOCUMENTS, (D) DO NOT VIOLATE ANY
INDENTURE, AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH THE SELLERS ARE PARTIES,
OR BY WHICH THEY OR ANY OF THEIR PROPERTIES, ANY OF THE REPURCHASE ASSETS ARE
BOUND OR TO WHICH THEY ARE SUBJECT AND (E) ARE NOT IN CONFLICT WITH, DO NOT
RESULT IN A BREACH OF, OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH)
A DEFAULT UNDER, OR EXCEPT AS MAY BE PROVIDED BY ANY REPURCHASE DOCUMENT, RESULT
IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE PROPERTY OR ASSETS OF
THE SELLERS PURSUANT TO, ANY SUCH INDENTURE, AGREEMENT, DOCUMENT OR INSTRUMENT. 
THE SELLERS ARE NOT REQUIRED TO OBTAIN ANY CONSENT, APPROVAL OR AUTHORIZATION
FROM, OR TO FILE ANY DECLARATION OR STATEMENT WITH, ANY GOVERNMENTAL AUTHORITY
IN CONNECTION WITH OR AS A CONDITION TO THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN AND THE EXECUTION, DELIVERY OR PERFORMANCE OF THE REPURCHASE
DOCUMENTS TO WHICH IT IS A PARTY.


 


34

--------------------------------------------------------------------------------



 


(F)                                    LITIGATION. ON THE DATE HEREOF, THERE ARE
NO ACTIONS, SUITS, ARBITRATIONS, INVESTIGATIONS (INCLUDING, WITHOUT LIMITATION,
ANY OF THE FOREGOING WHICH ARE PENDING OR THREATENED) OR OTHER LEGAL OR
ARBITRABLE PROCEEDINGS AFFECTING THE SELLERS OR ANY OF THEIR SUBSIDIARIES OR
AFFECTING ANY OF THE REPURCHASE ASSETS OR ANY OF THE OTHER PROPERTIES OF THE
SELLERS BEFORE ANY GOVERNMENTAL AUTHORITY WHICH (I) QUESTIONS OR CHALLENGES THE
VALIDITY OR ENFORCEABILITY OF THE REPURCHASE DOCUMENTS OR ANY ACTION TO BE TAKEN
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, (II) INDIVIDUALLY OR IN
THE AGGREGATE, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT, OR
(III) REQUIRES FILING WITH THE SEC IN ACCORDANCE WITH ITS REGULATIONS.


 


(G)                                 PURCHASED MORTGAGE LOANS.


 

(I)                                     NEITHER SELLER HAS ASSIGNED, PLEDGED, OR
OTHERWISE CONVEYED OR ENCUMBERED ANY PURCHASED MORTGAGE LOAN TO ANY OTHER
PERSON, AND IMMEDIATELY PRIOR TO THE SALE OF SUCH MORTGAGE LOAN TO THE BUYER,
THE APPLICABLE SELLER WAS THE SOLE OWNER OF SUCH PURCHASED MORTGAGE LOAN AND HAD
GOOD AND MARKETABLE TITLE THERETO, FREE AND CLEAR OF ALL LIENS, IN EACH CASE
EXCEPT FOR LIENS TO BE RELEASED SIMULTANEOUSLY WITH THE SALE TO THE BUYER
HEREUNDER.

 

(II)                                  THE PROVISIONS OF THIS REPURCHASE
AGREEMENT ARE EFFECTIVE TO EITHER CONSTITUTE A SALE OF REPURCHASE ASSETS TO THE
BUYER OR TO CREATE IN FAVOR OF THE BUYER A VALID SECURITY INTEREST IN ALL RIGHT,
TITLE AND INTEREST OF THE SELLERS IN, TO AND UNDER THE REPURCHASE ASSETS.

 


(H)                                 CHIEF EXECUTIVE OFFICE/JURISDICTION OF
ORGANIZATION.  ON THE EFFECTIVE DATE, MORTGAGEIT’S CHIEF EXECUTIVE OFFICE IS,
AND HAS BEEN, LOCATED AT 33 MAIDEN LANE, 6TH FLOOR, NEW YORK, NEW YORK 10038.
MORTGAGEIT’S JURISDICTION OF ORGANIZATION IS NEW YORK.  ON THE EFFECTIVE DATE,
HOLDINGS’ CHIEF EXECUTIVE OFFICE IS, AND HAS BEEN, LOCATED AT 33 MAIDEN LANE,
6TH FLOOR, NEW YORK, NEW YORK 10038.  HOLDINGS’ JURISDICTION OF ORGANIZATION IS
MARYLAND.


 


(I)                                     LOCATION OF BOOKS AND RECORDS.  THE
LOCATION WHERE THE SELLERS KEEP THEIR BOOKS AND RECORDS, INCLUDING ALL COMPUTER
TAPES AND RECORDS RELATED TO THE REPURCHASE ASSETS ARE THEIR RESPECTIVE CHIEF
EXECUTIVE OFFICES.


 


(J)                                     FILING AND PAYMENT OF TAXES. EACH SELLER
AND ITS SUBSIDIARIES HAVE TIMELY FILED ON A TIMELY BASIS ALL FEDERAL, STATE AND
LOCAL TAX AND INFORMATION RETURNS, REPORTS AND ANY OTHER INFORMATION STATEMENTS
OR SCHEDULES THAT ARE REQUIRED TO BE FILED BY OR IN RESPECT OF THEM AND HAVE
TIMELY PAID ALL TAXES DUE PURSUANT TO SUCH RETURNS, REPORTS OR OTHER INFORMATION
STATEMENTS OR SCHEDULES OR PURSUANT TO ANY ASSESSMENT RECEIVED BY IT OR ANY OF
ITS SUBSIDIARIES, EXCEPT FOR ANY SUCH TAXES AS ARE BEING APPROPRIATELY CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND WITH RESPECT
TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED.  THE CHARGES, ACCRUALS AND
RESERVES ON THE BOOKS OF THE SELLERS IN RESPECT OF TAXES AND OTHER GOVERNMENTAL
CHARGES ARE ADEQUATE.  THERE ARE NO LIENS FOR TAXES EXCEPT STATUTORY LIENS FOR
TAXES NOT YET DUE AND PAYABLE.


 


(K)                                  ENFORCEABILITY.  THIS REPURCHASE AGREEMENT
AND ALL OF THE OTHER REPURCHASE DOCUMENTS EXECUTED AND DELIVERED BY THE SELLERS
IN CONNECTION HEREWITH ARE LEGAL, VALID AND

 

35

--------------------------------------------------------------------------------


 

binding obligations of the Sellers and are enforceable against the Sellers in
accordance with their terms except as such enforceability may be limited by (i)
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors rights generally and (ii) general principles
of equity.


 


(L)                                     ABILITY TO PERFORM.  NEITHER SELLER
BELIEVES, NOR DO THEY HAVE ANY REASON OR CAUSE TO BELIEVE, THAT THEY CANNOT
PERFORM EACH AND EVERY COVENANT CONTAINED IN THE REPURCHASE DOCUMENTS TO WHICH
THEY ARE PARTIES ON THEIR PART TO BE PERFORMED


 


(M)                               MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31,
2003, THERE HAS BEEN NO DEVELOPMENT OR EVENT NOR, TO EITHER SELLER’S KNOWLEDGE,
ANY PROSPECTIVE DEVELOPMENT OR EVENT, WHICH HAS HAD OR COULD HAVE A MATERIAL
ADVERSE EFFECT.


 


(N)                                 NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING.


 


(O)                                 UNDERWRITING GUIDELINES.  THE UNDERWRITING
GUIDELINES PROVIDED TO BUYER ARE THE TRUE AND CORRECT UNDERWRITING GUIDELINES OF
THE SELLERS.


 


(P)                                 ADVERSE SELECTION.  NEITHER SELLER HAS NOT
SELECTED THE PURCHASED MORTGAGE LOANS IN A MANNER SO AS TO ADVERSELY AFFECT
BUYER’S INTERESTS.


 


(Q)                                 TANGIBLE NET WORTH.  THE TANGIBLE NET WORTH
OF THE SELLERS, ON A CONSOLIDATED BASIS, IS NOT LESS THAN $175,000,000.  THE
TANGIBLE NET WORTH OF MORTGAGEIT IS NOT LESS THAN $25,000,000.


 


(R)                                    INDEBTEDNESS.  THE SELLERS DO NOT HAVE
ANY INDEBTEDNESS, EXCEPT AS DISCLOSED ON SCHEDULE 2 TO THIS REPURCHASE
AGREEMENT.


 


(S)                                  ACCURATE AND COMPLETE DISCLOSURE. THE
INFORMATION, REPORTS, FINANCIAL STATEMENTS, EXHIBITS AND SCHEDULES FURNISHED IN
WRITING BY OR ON BEHALF OF EITHER SELLER TO THE BUYER IN CONNECTION WITH THE
NEGOTIATION, PREPARATION OR DELIVERY OF THIS REPURCHASE AGREEMENT AND THE OTHER
REPURCHASE DOCUMENTS OR INCLUDED HEREIN OR THEREIN OR DELIVERED PURSUANT HERETO
OR THERETO, WHEN TAKEN AS A WHOLE, DO NOT CONTAIN ANY UNTRUE STATEMENT OF
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.  ALL WRITTEN INFORMATION FURNISHED AFTER THE DATE
HEREOF BY OR ON BEHALF OF EITHER SELLER TO THE BUYER IN CONNECTION WITH THIS
REPURCHASE AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY WILL BE TRUE, COMPLETE AND ACCURATE IN EVERY
MATERIAL RESPECT, OR (IN THE CASE OF PROJECTIONS) BASED ON REASONABLE ESTIMATES,
ON THE DATE AS OF WHICH SUCH INFORMATION IS STATED OR CERTIFIED.  THERE IS NO
FACT KNOWN TO EITHER SELLER THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT THAT HAS NOT BEEN DISCLOSED HEREIN, IN THE OTHER REPURCHASE
DOCUMENTS OR IN A REPORT, FINANCIAL STATEMENT, EXHIBIT, SCHEDULE, DISCLOSURE
LETTER OR OTHER WRITING FURNISHED TO THE BUYER FOR USE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


(T)                                    MARGIN REGULATIONS.  THE USE OF ALL FUNDS
ACQUIRED BY THE SELLERS UNDER THIS REPURCHASE AGREEMENT WILL NOT CONFLICT WITH
OR CONTRAVENE ANY OF REGULATIONS T, U OR X PROMULGATED BY THE BOARD OF GOVERNORS
OF THE FEDERAL RESERVE SYSTEM AS THE SAME MAY FROM TIME TO TIME BE AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED.


 


36

--------------------------------------------------------------------------------



 


(U)                                 INVESTMENT COMPANY.  NEITHER SELLER IS AN
“INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN
THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(V)                                 SOLVENCY.  AS OF THE DATE HEREOF AND
IMMEDIATELY AFTER GIVING EFFECT TO EACH TRANSACTION, THE FAIR VALUE OF THE
RESPECTIVE ASSETS OF EACH SELLER IS GREATER THAN THE FAIR VALUE OF THE
LIABILITIES (INCLUDING, WITHOUT LIMITATION, CONTINGENT LIABILITIES IF AND TO THE
EXTENT REQUIRED TO BE RECORDED AS A LIABILITY ON THE FINANCIAL STATEMENTS OF
SUCH SELLER IN ACCORDANCE WITH GAAP) OF SUCH SELLER AND SUCH SELLER IS SOLVENT
AND, AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS REPURCHASE
AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS, WILL NOT BE RENDERED INSOLVENT OR
LEFT WITH AN UNREASONABLY SMALL AMOUNT OF CAPITAL WITH WHICH TO CONDUCT ITS
BUSINESS AND PERFORM ITS OBLIGATIONS.  THE SELLERS DO NOT INTEND TO INCUR, NOR
DO THEY BELIEVE THAT THEY HAVE INCURRED, DEBTS BEYOND THEIR ABILITY TO PAY SUCH
DEBTS AS THEY MATURE.  THE SELLERS ARE NOT CONTEMPLATING THE COMMENCEMENT OF AN
INSOLVENCY, BANKRUPTCY, LIQUIDATION, OR CONSOLIDATION PROCEEDING OR THE
APPOINTMENT OF A RECEIVER, LIQUIDATOR, CONSERVATOR, TRUSTEE, OR SIMILAR OFFICIAL
IN RESPECT OF THEMSELVES OR ANY OF THEIR PROPERTY.


 


(W)                               ERISA.


 

(I)                                     NO LIABILITY UNDER SECTION 4062, 4063,
4064 OR 4069 OF ERISA HAS BEEN OR IS EXPECTED BY EITHER SELLER TO BE INCURRED BY
EITHER SELLER OR ANY ERISA AFFILIATE THEREOF WITH RESPECT TO ANY PLAN WHICH IS A
SINGLE-EMPLOYER PLAN IN AN AMOUNT THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(II)                                  NO PLAN OF EITHER SELLER WHICH IS A
SINGLE-EMPLOYER PLAN HAD AN ACCUMULATED FUNDING DEFICIENCY, WHETHER OR NOT
WAIVED, AS OF THE LAST DAY OF THE MOST RECENT FISCAL YEAR OF SUCH PLAN ENDED
PRIOR TO THE DATE HEREOF.  NEITHER OF THE SELLERS NOR ANY ERISA AFFILIATE
THEREOF IS (I) REQUIRED TO GIVE SECURITY TO ANY PLAN WHICH IS A SINGLE-EMPLOYER
PLAN PURSUANT TO SECTION 401(A) (29) OF THE CODE OR SECTION 307 OF ERISA, OR
(II) SUBJECT TO A LIEN IN FAVOR OF SUCH A PLAN UNDER SECTION 302(F) OF ERISA.

 

(III)                               EACH PLAN OF THE SELLERS, EACH OF THEIR
SUBSIDIARIES AND EACH OF ITS ERISA AFFILIATES IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA AND THE CODE, EXCEPT WHERE THE
FAILURE TO COMPLY WOULD NOT RESULT IN ANY MATERIAL ADVERSE EFFECT.

 

(IV)                              NEITHER OF THE SELLERS NOR ANY OF THEIR
SUBSIDIARIES HAS INCURRED A TAX LIABILITY UNDER SECTION 4975 OF THE CODE OR A
PENALTY UNDER SECTION 502(I) OF ERISA IN RESPECT OF ANY PLAN WHICH HAS NOT BEEN
PAID IN FULL, EXCEPT WHERE THE INCURRENCE OF SUCH TAX OR PENALTY WOULD NOT
RESULT IN A MATERIAL ADVERSE EFFECT.

 

(V)                                 NEITHER OF THE SELLERS NOR ANY OF THEIR
SUBSIDIARIES OR ANY ERISA AFFILIATE THEREOF HAS INCURRED OR REASONABLY EXPECTS
TO INCUR ANY WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA AS A RESULT OF A
COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN WHICH WILL RESULT IN
WITHDRAWAL LIABILITY TO EITHER OF THE SELLERS, ANY OF THEIR SUBSIDIARIES OR ANY
ERISA AFFILIATE THEREOF IN AN AMOUNT THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

37

--------------------------------------------------------------------------------


 


(X)                                   AGENCY APPROVALS. EACH SELLER IS AN FHA
APPROVED MORTGAGEE AND A VA APPROVED LENDER. EACH SELLER IS ALSO APPROVED BY
FANNIE MAE AS AN APPROVED LENDER AND FREDDIE MAC AS AN APPROVED SELLER, AND, TO
THE EXTENT NECESSARY, APPROVED BY THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT
PURSUANT TO SECTIONS 203 AND 211 OF THE NATIONAL HOUSING ACT.  IN EACH SUCH
CASE, EACH SELLER IS IN GOOD STANDING, WITH NO EVENT HAVING OCCURRED PRIOR TO
THE ISSUANCE OF THE CONSUMMATION OF THE RELATED TAKEOUT COMMITMENT, INCLUDING,
WITHOUT LIMITATION, A CHANGE IN INSURANCE COVERAGE WHICH WOULD EITHER MAKE SUCH
SELLER UNABLE TO COMPLY WITH THE ELIGIBILITY REQUIREMENTS FOR MAINTAINING ALL
SUCH APPLICABLE APPROVALS OR REQUIRE NOTIFICATION TO THE RELEVANT AGENCY OR TO
THE DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, FHA OR VA.  EACH SELLER HAS
ADEQUATE FINANCIAL STANDING, SERVICING FACILITIES, PROCEDURES AND EXPERIENCED
PERSONNEL NECESSARY FOR THE SOUND SERVICING OF MORTGAGE LOANS OF THE SAME TYPES
AS MAY FROM TIME TO TIME CONSTITUTE MORTGAGE LOANS AND IN ACCORDANCE WITH
ACCEPTED SERVICING PRACTICES.


 


(Y)                                 MORTGAGE LOAN SCHEDULE.  THE INFORMATION SET
FORTH IN THE RELATED MORTGAGE LOAN SCHEDULE AND ALL OTHER INFORMATION OR DATA
FURNISHED BY, OR ON BEHALF OF, THE SELLERS TO BUYER IS COMPLETE, TRUE AND
CORRECT IN ALL MATERIAL RESPECTS, AND THE SELLERS ACKNOWLEDGE THAT BUYER HAS NOT
VERIFIED THE ACCURACY OF SUCH INFORMATION OR DATA.


 


(Z)                                   RESERVED.


 


(AA)                            NO RELIANCE.  EACH SELLER HAS MADE ITS OWN
INDEPENDENT DECISION TO ENTER INTO THE REPURCHASE DOCUMENTS AND EACH TRANSACTION
AND AS TO WHETHER SUCH TRANSACTION IS APPROPRIATE AND PROPER FOR IT BASED UPON
ITS OWN JUDGMENT AND UPON ADVICE FROM SUCH ADVISORS (INCLUDING WITHOUT
LIMITATION, LEGAL COUNSEL AND ACCOUNTANTS) AS IT HAS DEEMED NECESSARY.  NEITHER
SELLER IS RELYING UPON ANY ADVICE FROM BUYER AS TO ANY ASPECT OF THE
TRANSACTIONS, INCLUDING WITHOUT LIMITATION, THE LEGAL, ACCOUNTING OR TAX
TREATMENT OF SUCH TRANSACTIONS.


 


(BB)                          PLAN ASSETS.  NEITHER SELLER IS AN EMPLOYEE
BENEFIT PLAN AS DEFINED IN SECTION 3 OF TITLE I OF ERISA, OR A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE CODE, AND THE PURCHASED MORTGAGE LOANS ARE NOT “PLAN
ASSETS” WITHIN THE MEANING OF 29 CFR §2510.3-101 IN THE SELLERS’ HANDS.


 


(CC)                            REAL ESTATE INVESTMENT TRUST.  HOLDINGS HAS NOT
ENGAGED IN ANY MATERIAL “PROHIBITED TRANSACTIONS” AS DEFINED IN SECTION
857(B)(6)(B)(III) AND (C) OF THE CODE OR THE REQUIREMENTS IN ANY SUCCESSOR OR
REPLACEMENT PROVISION IN THE CODE, IF ANY.  HOLDINGS FOR ITS CURRENT “TAX YEAR”
(AS DEFINED IN THE CODE) IS ENTITLED TO A DIVIDENDS PAID DEDUCTION UNDER THE
REQUIREMENTS OF SECTION 857 OF THE CODE WITH RESPECT TO ANY DIVIDENDS PAID BY IT
WITH RESPECT TO EACH SUCH YEAR FOR WHICH IT CLAIMS A DEDUCTION IN ITS FORM
1120-REIT FILED WITH THE UNITED STATES INTERNAL REVENUE SERVICE FOR SUCH YEAR,
OR THE REQUIREMENTS IN ANY SUCCESSOR OR REPLACEMENT PROVISION IN THE CODE, IF
ANY.


 


SECTION 12.                               COVENANTS


 

On and as of the date of this Repurchase Agreement and each Purchase Date and
until this Repurchase Agreement is no longer in force with respect to any
Transaction, each Seller covenants as follows:

 

38

--------------------------------------------------------------------------------


 


(A)                                  PRESERVATION OF EXISTENCE; COMPLIANCE WITH
LAW. EACH SELLER SHALL:


 

(I)                                     PRESERVE AND MAINTAIN ITS LEGAL
EXISTENCE AND ALL OF ITS MATERIAL RIGHTS, PRIVILEGES, LICENSES AND FRANCHISES
NECESSARY FOR THE OPERATION OF ITS BUSINESS;

 

(II)                                  COMPLY WITH THE REQUIREMENTS OF ALL
APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS, WHETHER NOW IN EFFECT OR
HEREAFTER ENACTED OR PROMULGATED BY ANY APPLICABLE GOVERNMENTAL AUTHORITY
(INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL LAWS);

 

(III)                               MAINTAIN ALL LICENSES, PERMITS OR OTHER
APPROVALS NECESSARY FOR SUCH SELLER TO CONDUCT ITS BUSINESS AND TO PERFORM ITS
OBLIGATIONS UNDER THE REPURCHASE DOCUMENTS, AND SHALL CONDUCT ITS BUSINESS IN
ACCORDANCE WITH APPLICABLE LAW;

 

(IV)                              KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN
WHICH COMPLETE ENTRIES WILL BE MADE IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED; AND

 

(V)                                 PERMIT REPRESENTATIVES OF THE BUYER, UPON
REASONABLE NOTICE (UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS
CONTINUING, IN WHICH CASE, NO PRIOR NOTICE SHALL BE REQUIRED), DURING NORMAL
BUSINESS HOURS, TO EXAMINE, COPY AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS,
TO INSPECT ANY OF ITS PROPERTIES, AND TO DISCUSS ITS BUSINESS AND AFFAIRS WITH
ITS OFFICERS, ALL TO THE EXTENT REASONABLY REQUESTED BY THE BUYER.

 


(B)                                 TAXES, ETC.  THE SELLERS SHALL TIMELY FILE
ALL TAX RETURNS THAT ARE REQUIRED TO BE FILED BY THEM AND SHALL TIMELY PAY ALL
TAXES DUE, EXCEPT FOR ANY SUCH TAXES AS ARE BEING APPROPRIATELY CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND WITH RESPECT TO
WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED.


 


(C)                                  NOTICE OF PROCEEDINGS OR ADVERSE CHANGE. 
THE SELLERS SHALL GIVE NOTICE TO THE BUYER IMMEDIATELY AFTER A RESPONSIBLE
OFFICER OF EITHER SELLER HAS ANY KNOWLEDGE OF:


 

(I)                                     THE OCCURRENCE OF ANY DEFAULT OR EVENT
OF DEFAULT OR TERMINATION EVENT;

 

(II)                                  ANY (A) DEFAULT OR EVENT OF DEFAULT UNDER
ANY INDEBTEDNESS OF EITHER SELLER IN AN AGGREGATE AMOUNT IN EXCESS OF $1,000,000
OR (B) LITIGATION, INVESTIGATION, REGULATORY ACTION OR PROCEEDING THAT IS
PENDING OR THREATENED BY OR AGAINST EITHER SELLER IN ANY FEDERAL OR STATE COURT
OR BEFORE ANY GOVERNMENTAL AUTHORITY WHICH, IF NOT CURED OR IF ADVERSELY
DETERMINED, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR
CONSTITUTE A DEFAULT OR EVENT OF DEFAULT, AND (C) ANY MATERIAL ADVERSE EFFECT
WITH RESPECT TO EITHER SELLER;

 

(III)                               ANY LITIGATION OR PROCEEDING THAT IS PENDING
OR THREATENED AGAINST (A) EITHER SELLER IN WHICH THE AMOUNT INVOLVED EXCEEDS
$1,000,000 AND IS NOT COVERED BY INSURANCE, IN WHICH INJUNCTIVE OR SIMILAR
RELIEF IS SOUGHT, OR WHICH, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND (B) ANY LITIGATION OR PROCEEDING THAT IS PENDING OR
THREATENED IN CONNECTION WITH ANY OF THE REPURCHASE ASSETS, WHICH, IF ADVERSELY
DETERMINED, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(IV)                              AND, AS SOON AS REASONABLY POSSIBLE, NOTICE OF
ANY OF THE FOLLOWING EVENTS:

 

39

--------------------------------------------------------------------------------


 

(A)                              A CHANGE IN THE INSURANCE COVERAGE OF EITHER
SELLER, WITH A COPY OF EVIDENCE OF SAME ATTACHED;

 

(B)                                ANY MATERIAL ADVERSE CHANGE IN ACCOUNTING
POLICIES OR FINANCIAL REPORTING PRACTICES OF EITHER SELLER;

 

(C)                                PROMPTLY UPON RECEIPT OF NOTICE OR KNOWLEDGE
OF ANY LIEN OR SECURITY INTEREST (OTHER THAN SECURITY INTERESTS CREATED HEREBY
OR UNDER ANY OTHER REPURCHASE DOCUMENT) ON, OR CLAIM ASSERTED AGAINST, ANY OF
THE REPURCHASE ASSETS; AND

 

(D)                               ANY OTHER EVENT, CIRCUMSTANCE OR CONDITION
THAT HAS RESULTED, OR HAS A POSSIBILITY OF RESULTING, IN A MATERIAL ADVERSE
EFFECT; AND

 

(V)                                 PROMPTLY, BUT NO LATER THAN FIVE (5)
BUSINESS DAYS AFTER EITHER SELLER RECEIVES ANY OF THE SAME, DELIVER TO THE BUYER
A TRUE, COMPLETE, AND CORRECT COPY OF ANY SCHEDULE, REPORT, NOTICE, OR ANY OTHER
DOCUMENT DELIVERED TO SUCH SELLER BY ANY PERSON PURSUANT TO, OR IN CONNECTION
WITH, ANY OF THE REPURCHASE ASSETS.

 


(D)                                 FINANCIAL REPORTING.  EACH SELLER SHALL
MAINTAIN A SYSTEM OF ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH
GAAP, AND FURNISH TO THE BUYER:


 

(I)                                     WITHIN ONE HUNDRED TWENTY (120) DAYS
AFTER THE CLOSE OF EACH FISCAL YEAR, FINANCIAL STATEMENTS, INCLUDING A STATEMENT
OF INCOME AND CHANGES IN SHAREHOLDERS’ EQUITY OF THE SELLERS FOR SUCH YEAR, AND
THE RELATED BALANCE SHEET AS AT THE END OF SUCH YEAR, ALL IN REASONABLE DETAIL
AND ACCOMPANIED BY AN OPINION OF AN ACCOUNTING FIRM AS TO SAID FINANCIAL
STATEMENTS;

 

(II)                                  WITHIN SIXTY (60) DAYS AFTER THE CLOSE OF
EACH OF THE SELLERS’ FIRST THREE FISCAL QUARTERS IN EACH FISCAL YEAR UNAUDITED
BALANCE SHEETS AND INCOME STATEMENTS, FOR THE PERIOD FROM THE BEGINNING OF SUCH
FISCAL YEAR TO THE END OF SUCH FISCAL YEAR, SUBJECT, HOWEVER, TO YEAR END
ADJUSTMENTS;

 

(III)                               WITHIN THIRTY (30) DAYS AFTER THE END OF
EACH CALENDAR MONTH, THE UNAUDITED BALANCE SHEETS OF THE SELLERS AS AT THE END
OF SUCH PERIOD AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND
RETAINED EARNINGS AND OF CASH FLOWS FOR THE SELLERS FOR SUCH PERIOD AND THE
PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH PERIOD, SUBJECT, HOWEVER, TO
YEAR END ADJUSTMENTS;

 

(IV)                              SIMULTANEOUSLY WITH THE FURNISHING OF EACH OF
THE FINANCIAL STATEMENTS TO BE DELIVERED PURSUANT TO SUBSECTION (II) ABOVE, OR
MONTHLY UPON BUYER’S REQUEST, A CERTIFICATE IN THE FORM OF EXHIBIT VIII HERETO
AND CERTIFIED BY A RESPONSIBLE OFFICER OF SUCH SELLER;

 

(V)                                 IF APPLICABLE, COPIES OF ANY 10-KS, 10-QS,
REGISTRATION STATEMENTS AND OTHER “CORPORATE FINANCE” SEC FILINGS (OTHER THAN
8-KS) BY SUCH SELLER, WITHIN 5 BUSINESS DAYS OF THEIR FILING WITH THE SEC;
PROVIDED, THAT, SUCH SELLER OR ANY AFFILIATE WILL PROVIDE THE

 

40

--------------------------------------------------------------------------------


 

BUYER WITH A COPY OF THE ANNUAL 10-K FILED WITH THE SEC BY SUCH SELLER OR ITS
AFFILIATES, NO LATER THAN 90 DAYS AFTER THE END OF THE YEAR; AND

 

(VI)                              PROMPTLY, FROM TIME TO TIME, SUCH OTHER
INFORMATION REGARDING THE BUSINESS AFFAIRS, OPERATIONS AND FINANCIAL CONDITION
OF SUCH SELLER AS THE BUYER MAY REASONABLY REQUEST.

 


(E)                                  VISITATION AND INSPECTION RIGHTS.  SUBJECT
TO THE PROVISIONS OF SECTION 27, THE SELLERS SHALL PERMIT THE BUYER TO INSPECT,
AND TO DISCUSS WITH A SELLER’S OFFICERS, AGENTS AND AUDITORS, THE AFFAIRS,
FINANCES, AND ACCOUNTS OF A SELLER, THE REPURCHASE ASSETS, AND THE SELLERS’
BOOKS AND RECORDS, AND TO MAKE ABSTRACTS OR REPRODUCTIONS THEREOF AND TO
DUPLICATE, REDUCE TO HARD COPY OR OTHERWISE USE ANY AND ALL COMPUTER OR
ELECTRONICALLY STORED INFORMATION OR DATA, IN EACH CASE, (I) DURING NORMAL
BUSINESS HOURS, (II) UPON REASONABLE NOTICE (PROVIDED, THAT UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT, NO NOTICE SHALL BE REQUIRED), AND (III) AT THE EXPENSE
OF THE SELLERS TO DISCUSS WITH ITS OFFICERS, ITS AFFAIRS, FINANCES, AND
ACCOUNTS.


 


(F)                                    REIMBURSEMENT OF EXPENSES.  ON THE DATE
OF EXECUTION OF THIS REPURCHASE AGREEMENT, THE SELLERS SHALL REIMBURSE THE BUYER
FOR ALL EXPENSES INCURRED BY THE BUYER ON OR PRIOR TO SUCH DATE.  FROM AND AFTER
SUCH DATE, THE SELLERS SHALL PROMPTLY REIMBURSE THE BUYER FOR ALL EXPENSES AS
THE SAME ARE INCURRED BY THE BUYER AND WITHIN THIRTY (30) DAYS OF THE RECEIPT OF
INVOICES THEREFOR.


 


(G)                                 FURTHER ASSURANCES.  THE SELLERS SHALL
EXECUTE AND DELIVER TO THE BUYER ALL FURTHER DOCUMENTS, FINANCING STATEMENTS,
AGREEMENTS AND INSTRUMENTS, AND TAKE ALL FURTHER ACTION THAT MAY BE REQUIRED
UNDER APPLICABLE LAW, OR THAT THE BUYER MAY REASONABLY REQUEST, IN ORDER TO
EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY THIS REPURCHASE AGREEMENT AND THE
REPURCHASE DOCUMENTS OR, WITHOUT LIMITING ANY OF THE FOREGOING, TO GRANT,
PRESERVE, PROTECT AND PERFECT THE VALIDITY AND FIRST-PRIORITY OF THE SECURITY
INTERESTS CREATED OR INTENDED TO BE CREATED HEREBY.  THE SELLERS SHALL DO ALL
THINGS NECESSARY TO PRESERVE THE REPURCHASE ASSETS SO THAT THEY REMAIN SUBJECT
TO A FIRST PRIORITY PERFECTED SECURITY INTEREST HEREUNDER.  WITHOUT LIMITING THE
FOREGOING, THE SELLERS WILL COMPLY WITH ALL RULES, REGULATIONS, AND OTHER LAWS
OF ANY GOVERNMENTAL AUTHORITY AND CAUSE THE REPURCHASE ASSETS TO COMPLY WITH ALL
APPLICABLE RULES, REGULATIONS AND OTHER LAWS.  THE SELLERS WILL NOT ALLOW ANY
DEFAULT FOR WHICH THE SELLERS ARE RESPONSIBLE TO OCCUR UNDER ANY REPURCHASE
ASSETS OR ANY REPURCHASE DOCUMENT AND THE SELLERS SHALL FULLY PERFORM OR CAUSE
TO BE PERFORMED WHEN DUE ALL OF ITS OBLIGATIONS UNDER ANY REPURCHASE ASSETS OR
THE REPURCHASE DOCUMENTS.


 


(H)                                 TRUE AND CORRECT INFORMATION.  ALL
INFORMATION, REPORTS, EXHIBITS, SCHEDULES, FINANCIAL STATEMENTS OR CERTIFICATES
OF EITHER SELLER OR ANY OF ITS AFFILIATES THEREOF OR ANY OF THEIR OFFICERS
FURNISHED TO BUYER HEREUNDER AND DURING BUYER’S DILIGENCE OF EITHER SELLER ARE
AND WILL BE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS AND DO NOT OMIT TO
DISCLOSE ANY MATERIAL FACTS NECESSARY TO MAKE THE STATEMENTS THEREIN OR THEREIN,
IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY ARE MADE, NOT MISLEADING.  ALL
REQUIRED FINANCIAL STATEMENTS, INFORMATION AND REPORTS DELIVERED BY EITHER
SELLER TO THE BUYER PURSUANT TO THIS REPURCHASE AGREEMENT SHALL BE PREPARED IN
ACCORDANCE WITH GAAP, OR IF APPLICABLE, TO SEC FILINGS, THE APPROPRIATE SEC
ACCOUNTING REQUIREMENTS.


 


41

--------------------------------------------------------------------------------



 


(I)                                     ERISA EVENTS.


 

(I)                                     PROMPTLY UPON BECOMING AWARE OF THE
OCCURRENCE OF ANY EVENT OF TERMINATION WHICH TOGETHER WITH ALL OTHER EVENTS OF
TERMINATION OCCURRING WITHIN THE PRIOR 12 MONTHS INVOLVE A PAYMENT OF MONEY BY
OR A POTENTIAL AGGREGATE LIABILITY OF THE SELLERS OR ANY ERISA AFFILIATE THEREOF
OR ANY COMBINATION OF SUCH ENTITIES IN EXCESS OF $250,000 THE SELLERS SHALL GIVE
THE BUYER A WRITTEN NOTICE SPECIFYING THE NATURE THEREOF, WHAT ACTION THE
SELLERS OR ANY ERISA AFFILIATE THEREOF HAS TAKEN AND, WHEN KNOWN, ANY ACTION
TAKEN OR THREATENED BY THE INTERNAL REVENUE SERVICE, THE DEPARTMENT OF LABOR OR
THE PBGC WITH RESPECT THERETO;

 

(II)                                  PROMPTLY UPON RECEIPT THEREOF, THE SELLERS
SHALL FURNISH TO THE BUYER COPIES OF (I) ALL NOTICES RECEIVED BY THE SELLERS OR
ANY ERISA AFFILIATE THEREOF OF THE PBGC’S INTENT TO TERMINATE ANY PLAN OR TO
HAVE A TRUSTEE APPOINTED TO ADMINISTER ANY PLAN; (II) ALL NOTICES RECEIVED BY
THE SELLERS OR ANY ERISA AFFILIATE THEREOF FROM THE SPONSOR OF A MULTIEMPLOYER
PLAN PURSUANT TO SECTION 4202 OF ERISA INVOLVING A WITHDRAWAL LIABILITY IN
EXCESS OF $250,000; AND (III) ALL FUNDING WAIVER REQUESTS FILED BY THE SELLERS
OR ANY ERISA AFFILIATE THEREOF WITH THE INTERNAL REVENUE SERVICE WITH RESPECT TO
ANY PLAN, THE ACCRUED BENEFITS OF WHICH EXCEED THE PRESENT VALUE OF THE PLAN
ASSETS AS OF THE DATE THE WAIVER REQUEST IS FILED BY MORE THAN $250,000, AND ALL
COMMUNICATIONS RECEIVED BY THE SELLERS OR ANY ERISA AFFILIATE THEREOF FROM THE
INTERNAL REVENUE SERVICE WITH RESPECT TO ANY SUCH FUNDING WAIVER REQUEST.

 


(J)                                     FINANCIAL CONDITION COVENANTS.


 

(I)                                     MAINTENANCE OF TANGIBLE NET WORTH.  THE
SELLERS, ON A CONSOLIDATED BASIS, SHALL MAINTAIN A TANGIBLE NET WORTH OF NOT
LESS THAN $175,000,000. AT NO TIME SHALL MORTGAGEIT INDIVIDUALLY MAINTAIN A
TANGIBLE NET WORTH AT THE END OF ANY TWO CONSECUTIVE CALENDAR QUARTERS OF LESS
THAN $25,000,000.

 

(II)                                  MAINTENANCE OF RATIO OF INDEBTEDNESS TO
TANGIBLE NET WORTH.  MORTGAGEIT, ON A CONSOLIDATED BASIS, SHALL MAINTAIN THE
RATIO OF INDEBTEDNESS TO TANGIBLE NET WORTH NO GREATER THAN 20:1.

 

(III)                               MAINTENANCE OF LIQUIDITY.  MORTGAGEIT SHALL
ENSURE THAT, AS OF THE END OF EACH CALENDAR MONTH, IT HAS CASH EQUIVALENTS IN AN
AMOUNT NOT LESS THAN $10,000,000.

 


(K)                                  RESERVED.


 


(L)                                     NO ADVERSE SELECTION.  THE SELLERS SHALL
NOT SELECT ELIGIBLE MORTGAGE LOANS TO BE SOLD TO BUYER AS PURCHASED MORTGAGE
LOANS USING ANY TYPE OF ADVERSE SELECTION OR OTHER SELECTION CRITERIA WHICH
WOULD ADVERSELY AFFECT THE BUYER IN ANY MATERIAL RESPECT.


 


(M)                               MORTGAGE LOAN SCHEDULE.  ON THE FRIDAY OF EACH
CALENDAR WEEK (OR IF SUCH DATE IS NOT A BUSINESS DAY, THE NEXT PRECEDING
BUSINESS DAY), OR WITH SUCH GREATER FREQUENCY AS REQUESTED BY BUYER, THE SELLERS
SHALL PROVIDE TO BUYER, ELECTRONICALLY, IN A FORMAT MUTUALLY ACCEPTABLE TO
BUYER, A MORTGAGE LOAN SCHEDULE.  THE SELLERS SHALL NOT CAUSE THE PURCHASED
MORTGAGE LOANS TO BE SERVICED BY ANY SERVICER OTHER THAN A SERVICER EXPRESSLY
APPROVED IN

 

42

--------------------------------------------------------------------------------


 

writing by Buyer, which approval shall be deemed granted by Buyer with respect
to the Sellers with the execution of this Repurchase Agreement.


 


(N)                                 INSURANCE.  THE SELLERS SHALL CONTINUE TO
MAINTAIN INSURANCE COVERAGE WITH RESPECT TO EMPLOYEE DISHONESTY, FORGERY OR
ALTERATION, THEFT, DISAPPEARANCE AND DESTRUCTION, ROBBERY AND SAFE BURGLARY,
PROPERTY (OTHER THAN MONEY AND SECURITIES) AND COMPUTER FRAUD IN AN AGGREGATE
AMOUNT AT LEAST EQUAL TO $2,000,000 WITH RESPECT TO ERRORS AND OMISSIONS
INSURANCE AND $5,000,000 WITH RESPECT TO BLANKET INSURANCE POLICY.  THE SELLERS
SHALL MAINTAIN A FIDELITY BOND AS REQUIRED BY APPLICABLE STATE REGULATIONS IN
RESPECT OF ITS OFFICERS, EMPLOYEES AND AGENTS, WITH RESPECT TO ANY CLAIMS MADE
IN CONNECTION WITH ALL OR ANY PORTION OF THE REPURCHASE ASSETS.  THE SELLERS
SHALL NOTIFY THE BUYER OF ANY MATERIAL CHANGE IN THE TERMS OF ANY SUCH FIDELITY
BOND OR INSURANCE POLICY.


 


(O)                                 BOOKS AND RECORDS.  EACH SELLER SHALL, TO
THE EXTENT PRACTICABLE, MAINTAIN AND IMPLEMENT ADMINISTRATIVE AND OPERATING
PROCEDURES (INCLUDING, WITHOUT LIMITATION, AN ABILITY TO RECREATE RECORDS
EVIDENCING THE REPURCHASE ASSETS IN THE EVENT OF THE DESTRUCTION OF THE
ORIGINALS THEREOF), AND KEEP AND MAINTAIN OR OBTAIN, AS AND WHEN REQUIRED, ALL
DOCUMENTS, BOOKS, RECORDS AND OTHER INFORMATION REASONABLY NECESSARY OR
ADVISABLE FOR THE COLLECTION OF ALL REPURCHASE ASSETS.


 


(P)                                 SECURITY INTEREST.  THE SELLERS SHALL DO ALL
THINGS NECESSARY TO PRESERVE THE REPURCHASE ASSETS SO THAT THEY REMAINS SUBJECT
TO A FIRST PRIORITY PERFECTED SECURITY INTEREST HEREUNDER.  WITHOUT LIMITING THE
FOREGOING, THE SELLERS WILL COMPLY WITH ALL RULES, REGULATIONS AND OTHER LAWS OF
ANY GOVERNMENTAL AUTHORITY AND CAUSE THE REPURCHASE ASSETS TO COMPLY WITH ALL
APPLICABLE RULES, REGULATIONS AND OTHER LAWS.  THE SELLERS WILL NOT ALLOW ANY
DEFAULT FOR WHICH SUCH SELLER IS RESPONSIBLE TO OCCUR UNDER ANY REPURCHASE
ASSETS OR ANY REPURCHASE DOCUMENTS AND SUCH SELLER SHALL FULLY PERFORM OR CAUSE
TO BE PERFORMED WHEN DUE ALL OF ITS OBLIGATIONS UNDER ANY REPURCHASE ASSETS OR
THE REPURCHASE DOCUMENTS.


 


(Q)                                 ILLEGAL ACTIVITIES.  NEITHER SELLER SHALL
ENGAGE IN ANY CONDUCT OR ACTIVITY THAT COULD SUBJECT THEIR RESPECTIVE ASSETS TO
FORFEITURE OR SEIZURE.


 


(R)                                    MATERIAL CHANGE IN BUSINESS.  NEITHER
SELLER SHALL MAKE ANY MATERIAL CHANGE IN THE NATURE OF THEIR RESPECTIVE
BUSINESSES AS CARRIED ON AT THE DATE HEREOF.


 


(S)                                  LIMITATION ON DIVIDENDS AND DISTRIBUTIONS. 
NEITHER SELLER SHALL MAKE ANY PAYMENT ON ACCOUNT OF, OR SET APART ASSETS FOR, A
SINKING OR OTHER ANALOGOUS FUND FOR THE PURCHASE, REDEMPTION, DEFEASANCE,
RETIREMENT OR OTHER ACQUISITION OF ANY EQUITY INTEREST OF SUCH SELLER, WHETHER
NOW OR HEREAFTER OUTSTANDING, OR MAKE ANY OTHER DISTRIBUTION IN RESPECT OF ANY
OF THE FOREGOING OR TO ANY SHAREHOLDER OR EQUITY OWNER OF SUCH SELLER, EITHER
DIRECTLY OR INDIRECTLY, WHETHER IN CASH OR PROPERTY OR IN OBLIGATIONS OF SUCH
SELLER OR ANY OF SUCH SELLER’S CONSOLIDATED SUBSIDIARIES IN ANY CALENDAR YEAR;
IN EXCESS OF 50% OF THE NET INCOME OF SUCH SELLER FOR SUCH CALENDAR YEAR
(DETERMINED IN ACCORDANCE WITH GAAP); PROVIDED THAT NO SUCH DIVIDENDS OR OTHER
DISTRIBUTIONS MAY BE MADE AT ANY TIME FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT.


 


43

--------------------------------------------------------------------------------



 


(T)                                    DISPOSITION OF ASSETS; LIENS.  NEITHER
SELLER SHALL CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY MORTGAGE, PLEDGE,
LIEN, CHARGE OR OTHER ENCUMBRANCE OF ANY NATURE WHATSOEVER ON ANY OF THE
REPURCHASE ASSETS, WHETHER REAL, PERSONAL OR MIXED, NOW OR HEREAFTER OWNED,
OTHER THAN THE LIENS CREATED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS REPURCHASE AGREEMENT; NOR SHALL SUCH SELLER CAUSE ANY OF THE PURCHASED
MORTGAGE LOANS TO BE SOLD, PLEDGED, ASSIGNED OR TRANSFERRED, EXCEPT FOR SALES OF
PURCHASED MORTGAGE LOANS TO TAKEOUT INVESTORS OR PURSUANT TO SECURITIZATIONS,
PROVIDED THAT THE PROCEEDS THEREFROM ARE REMITTED TO BUYER IN ACCORDANCE WITH
THIS REPURCHASE AGREEMENT.


 


(U)                                 TRANSACTIONS WITH AFFILIATES.  NEITHER
SELLER SHALL ENTER INTO ANY TRANSACTION, INCLUDING, WITHOUT LIMITATION, THE
PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY OR ASSETS OR THE RENDERING OR
ACCEPTING OF ANY SERVICE WITH ANY AFFILIATE, UNLESS SUCH TRANSACTION IS (A) NOT
OTHERWISE PROHIBITED IN THIS REPURCHASE AGREEMENT AND (B) UPON FAIR AND
REASONABLE TERMS NO LESS FAVORABLE TO SUCH SELLER, AS THE CASE MAY BE, THAN IT
WOULD OBTAIN IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON WHICH IS NOT
AN AFFILIATE.


 


(V)                                 ERISA MATTERS.


 

(I)                                     NEITHER SELLER SHALL PERMIT ANY EVENT OR
CONDITION WHICH IS DESCRIBED IN ANY OF CLAUSES (I) THROUGH (VII) OF THE
DEFINITION OF “EVENT OF TERMINATION” TO OCCUR OR EXIST WITH RESPECT TO ANY PLAN
OR MULTIEMPLOYER PLAN IF SUCH EVENT OR CONDITION, TOGETHER WITH ALL OTHER EVENTS
OR CONDITIONS DESCRIBED IN THE DEFINITION OF EVENT OF TERMINATION OCCURRING
WITHIN THE PRIOR 12 MONTHS, INVOLVES THE PAYMENT OF MONEY BY OR AN INCURRENCE OF
LIABILITY OF SUCH SELLER OR ANY ERISA AFFILIATE THEREOF, OR ANY COMBINATION OF
SUCH ENTITIES IN AN AMOUNT IN EXCESS OF $250,000.

 

(II)                                  NEITHER SELLER SHALL BE AN EMPLOYEE
BENEFIT PLAN AS DEFINED IN SECTION 3 OF TITLE I OF ERISA, OR A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE CODE AND (B) THE SELLER SHALL NOT USE “PLAN ASSETS”
WITHIN THE MEANING OF 29 CFR §2510.3-101 TO ENGAGE IN THIS REPURCHASE AGREEMENT
OR THE TRANSACTIONS HEREUNDER.

 


(W)                               CONSOLIDATIONS, MERGERS AND SALES OF ASSETS. 
NEITHER SELLER SHALL (I) CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER PERSON OR
(II) SELL, LEASE OR OTHERWISE TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO
ANY OTHER PERSON; PROVIDED THAT SUCH SELLER MAY MERGE OR CONSOLIDATE WITH
ANOTHER PERSON IF SUCH SELLER IS THE PERSON SURVIVING SUCH MERGER AND SUCH
SELLER MAY SELL PURCHASED MORTGAGE LOANS TO TAKEOUT INVESTORS OR PURSUANT TO
SECURITIZATIONS PROVIDED THAT THE PROCEEDS THEREFROM ARE REMITTED TO BUYER IN
ACCORDANCE WITH THIS REPURCHASE AGREEMENT.


 


(X)                                   MORTGAGE LOAN REPORTS.  EACH SELLER WILL
FURNISH TO BUYER MONTHLY ELECTRONIC MORTGAGE LOAN PERFORMANCE DATA, INCLUDING,
WITHOUT LIMITATION, DELINQUENCY REPORTS, POOL ANALYTIC REPORTS AND STATIC POOL
REPORTS (I.E., DELINQUENCY, FORECLOSURE AND NET CHARGE-OFF REPORTS) AND MONTHLY
STRATIFICATION REPORTS SUMMARIZING THE CHARACTERISTICS OF THE MORTGAGE LOANS.


 


(Y)                                 AGENCY APPROVALS; SERVICING.  MORTGAGEIT
SHALL MAINTAIN ITS STATUS WITH FANNIE MAE AND GINNIE MAE AS AN APPROVED LENDER
AND FREDDIE MAC AS AN APPROVED SELLER, IN EACH CASE IN GOOD STANDING (EACH SUCH
APPROVAL, AN “AGENCY APPROVAL”).  MORTGAGEIT SHALL

 

44

--------------------------------------------------------------------------------


 

service or cause to be serviced, all Mortgage Loans which are subject to an
Agency Takeout Commitment in accordance with the applicable Agency guide. 
Should MortgageIT, for any reason, cease to possess all such applicable Agency
Approvals to the extent necessary, or should notification to the relevant Agency
or to HUD, FHA or VA be required, MortgageIT shall so notify Buyer immediately
in writing.  Notwithstanding the preceding sentence, such Seller shall take all
necessary action to maintain all of its applicable Agency Approvals at all times
during the term of this Repurchase Agreement and each outstanding Transaction.


 


(Z)                                   GUARANTEES.  NEITHER SELLER SHALL CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY GUARANTEES, EXCEPT (I) TO THE EXTENT
REFLECTED IN SUCH SELLER’S FINANCIAL STATEMENTS OR NOTES THERETO AND (II) TO THE
EXTENT THE AGGREGATE GUARANTEES OF SUCH SELLER DO NOT EXCEED, $2,000,000.


 


(AA)                            TAKEOUT PAYMENTS.  WITH RESPECT TO EACH MORTGAGE
LOAN SUBJECT TO A TAKEOUT COMMITMENT, THE SELLERS SHALL ARRANGE THAT ALL
PAYMENTS UNDER THE RELATED TAKEOUT COMMITMENT SHALL BE PAID TO THE SETTLEMENT
ACCOUNT AS SET FORTH IN THE CUSTODIAL AGREEMENT, OR TO AN ACCOUNT APPROVED BY
THE BUYER IN WRITING PRIOR TO SUCH PAYMENT.  WITH RESPECT TO ANY AGENCY TAKEOUT
COMMITMENT, IF APPLICABLE, (1) WITH RESPECT TO THE WIRE TRANSFER INSTRUCTIONS AS
SET FORTH IN FREDDIE MAC FORM 987 (WIRE TRANSFER AUTHORIZATION FOR A CASH
WAREHOUSE DELIVERY) SUCH WIRE TRANSFER INSTRUCTIONS ARE IDENTICAL TO BUYER’S
WIRE INSTRUCTIONS OR THE BUYER HAS APPROVED SUCH WIRE TRANSFER INSTRUCTIONS IN
WRITING IN ITS SOLE DISCRETION, OR (2) THE PAYEE NUMBER SET FORTH ON FANNIE MAE
FORM 1068 (FIXED-RATE, GRADUATED-PAYMENT, OR GROWING-EQUITY MORTGAGE LOAN
SCHEDULE) OR FANNIE MAE FORM 1069 (ADJUSTABLE-RATE MORTGAGE LOAN SCHEDULE), AS
APPLICABLE, IS IDENTICAL TO THE PAYEE NUMBER THAT HAS BEEN IDENTIFIED BY BUYER
IN WRITING AS BUYER’S PAYEE NUMBER OR THE BUYER HAS APPROVED THE RELATED PAYEE
NUMBER IN WRITING IN ITS SOLE DISCRETION; WITH RESPECT TO ANY TAKEOUT COMMITMENT
WITH AN AGENCY FOR WHICH THE AGENCY IS SWAPPING THE RELATED MORTGAGE LOANS FOR A
MORTGAGE BACKED SECURITY, THE APPLICABLE AGENCY DOCUMENTS LIST BUYER AS SOLE
SUBSCRIBER.


 


(BB)                          UNDERWRITING GUIDELINES.  WITHOUT THE PRIOR
WRITTEN CONSENT OF BUYER, NEITHER SELLER SHALL AMEND IN ANY MATERIAL RESPECT OR
OTHERWISE MODIFY THE UNDERWRITING GUIDELINES IN ANY MATERIAL RESPECT.  WITHOUT
LIMITING THE FOREGOING, IN THE EVENT THAT A SELLER MAKES ANY AMENDMENT OR
MODIFICATION TO THE UNDERWRITING GUIDELINES, SUCH SELLER SHALL PROMPTLY DELIVER
TO BUYER A COMPLETE COPY OF THE AMENDED OR MODIFIED UNDERWRITING GUIDELINES.


 


(CC)                            HELOC PROVISIONS.  WITH RESPECT TO EACH HELOC,
IF A MORTGAGOR REQUESTS AN INCREASE IN THE RELATED CREDIT LIMIT, SUCH SELLER
SHALL, IN ITS SOLE DISCRETION, EITHER ACCEPT OR REJECT THE MORTGAGOR’S REQUEST
IN ACCORDANCE WITH SUCH SELLER’S UNDERWRITING GUIDELINES AND NOTIFY THE BUYER’S
DECISION IN WRITING.  IF THE REQUEST FOR A CREDIT LIMIT INCREASE IS ACCEPTED BY
SUCH SELLER, THE INCREASE WILL BE EFFECTED BY SUCH SELLER THROUGH MODIFICATION
OF THE MORTGAGE LOAN WITH THE MORTGAGOR.  SUCH SELLER SHALL DELIVER TO THE BUYER
AN UPDATED MORTGAGE LOAN SCHEDULE REFLECTING THE MODIFICATION TO THE MORTGAGE
LOAN AND SHALL DELIVER ANY MODIFIED MORTGAGE LOAN DOCUMENTS TO THE CUSTODIAN.


 


45

--------------------------------------------------------------------------------



 


SECTION 13.                               EVENTS OF DEFAULT


 


SECTION 13.01                          EVENTS OF DEFAULT.  IF ANY OF THE
FOLLOWING EVENTS (EACH AN “EVENT OF DEFAULT”) OCCUR, THE SELLERS AND BUYER SHALL
HAVE THE RIGHTS SET FORTH IN SECTION 14, AS APPLICABLE:


 


(A)                                  EITHER SELLER SHALL DEFAULT IN THE PAYMENT
OF THE REPURCHASE PRICE OR PRICE DIFFERENTIAL ON ITS RELATED REPURCHASE DATE OR
PAYMENT DATE, RESPECTIVELY, OR ANY AMOUNT NECESSARY TO SATISFY A MARGIN DEFICIT
WHEN DUE PURSUANT TO SECTION 4;


 


(B)                                 EITHER SELLER SHALL DEFAULT IN THE PAYMENT
OF ANY OTHER AMOUNT PAYABLE BY IT HEREUNDER OR UNDER ANY OTHER REPURCHASE
DOCUMENT, OR THE PAYMENT OF EXPENSES OR ANY OTHER OBLIGATIONS, WHEN THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF, OR BY
ACCELERATION OR OTHERWISE AND SUCH FAILURE TO MAKE SUCH PAYMENT, IN ALL
INSTANCES SET FORTH HEREIN SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE
BUSINESS DAYS; OR


 


(C)                                  THE FAILURE OF EITHER SELLER TO PERFORM,
COMPLY WITH OR OBSERVE ANY TERM, COVENANT OR AGREEMENT APPLICABLE TO SUCH SELLER
CONTAINED IN SECTIONS 12(A)(I), (H), (J), (N), (R), (S), (T), (U), (V), (W),
(X), (Y), (Z), (AA), (BB) OR (CC); OR


 


(D)                                 ANY REPRESENTATION, WARRANTY OR
CERTIFICATION MADE OR DEEMED MADE HEREIN OR IN ANY OTHER REPURCHASE DOCUMENT BY
EITHER SELLER OR ANY CERTIFICATE FURNISHED TO THE BUYER PURSUANT TO THE
PROVISIONS HEREOF OR THEREOF OR ANY INFORMATION WITH RESPECT TO THE PURCHASED
MORTGAGE LOANS FURNISHED IN WRITING BY ON BEHALF OF EITHER SELLER SHALL PROVE TO
HAVE BEEN UNTRUE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE TIME MADE OR
FURNISHED (OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
SCHEDULE 1, WHICH SHALL BE CONSIDERED SOLELY FOR THE PURPOSE OF DETERMINING THE
MARKET VALUE OF THE PURCHASED MORTGAGE LOANS; UNLESS (I) EITHER SELLER SHALL
HAVE MADE ANY SUCH REPRESENTATIONS AND WARRANTIES WITH ACTUAL KNOWLEDGE THAT
THEY WERE MATERIALLY FALSE OR MISLEADING AT THE TIME MADE; OR (II) ANY SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN DETERMINED IN GOOD FAITH BY THE BUYER
IN ITS SOLE DISCRETION TO BE MATERIALLY FALSE OR MISLEADING ON A REGULAR BASIS);
OR


 


(E)                                  EITHER SELLER SHALL FAIL TO OBSERVE OR
PERFORM ANY OTHER COVENANT OR AGREEMENT CONTAINED IN THIS REPURCHASE AGREEMENT
(AND NOT IDENTIFIED IN CLAUSE (B) OF SECTION 13.01) OR ANY OTHER REPURCHASE
DOCUMENT, AND IF SUCH DEFAULT SHALL BE CAPABLE OF BEING REMEDIED, AND SUCH
FAILURE TO OBSERVE OR PERFORM SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 1
BUSINESS DAY; OR


 


(F)                                    A JUDGMENT OR JUDGMENTS FOR THE PAYMENT
OF MONEY IN EXCESS OF $1,000,000 IN THE AGGREGATE SHALL BE RENDERED AGAINST
EITHER SELLER OR ANY OF ITS MATERIAL SUBSIDIARIES BY ONE OR MORE COURTS,
ADMINISTRATIVE TRIBUNALS OR OTHER BODIES HAVING JURISDICTION AND THE SAME SHALL
NOT BE SATISFIED, DISCHARGED (OR PROVISION SHALL NOT BE MADE FOR SUCH DISCHARGE)
OR BONDED, OR A STAY OF EXECUTION THEREOF SHALL NOT BE PROCURED, WITHIN 30 DAYS
FROM THE DATE OF ENTRY THEREOF, AND EITHER SELLER NOR ANY SUCH MATERIAL
SUBSIDIARY SHALL, WITHIN SAID PERIOD OF 30 DAYS, OR SUCH LONGER PERIOD DURING
WHICH EXECUTION OF THE SAME SHALL HAVE BEEN STAYED OR BONDED, APPEAL THEREFROM
AND CAUSE THE EXECUTION THEREOF TO BE STAYED DURING SUCH APPEAL; OR


 


(G)                                 ANY “EVENT OF DEFAULT” OR ANY OTHER DEFAULT
WHICH PERMITS A DEMAND FOR, OR REQUIRES, THE EARLY REPAYMENT OF OBLIGATIONS DUE
BY ANY SELLER OR ITS MATERIAL SUBSIDIARIES UNDER

 

46

--------------------------------------------------------------------------------


 

(i) any agreement (after the expiration of any applicable grace period under any
such agreement) relating to any Indebtedness of any Seller or any Material
Subsidiary, as applicable, to which the Buyer or any Affiliate is a party or
(iii) any agreement (after the expiration of any applicable grace period under
any such agreement) relating to any Indebtedness of a Seller or any Material
Subsidiary, as applicable in an aggregate amount in excess of $1,000,000; or


 


(H)                                 AN EVENT OF INSOLVENCY SHALL HAVE OCCURRED
WITH RESPECT TO EITHER SELLER; OR


 


(I)                                     FOR ANY REASON, THIS REPURCHASE
AGREEMENT AT ANY TIME SHALL NOT BE IN FULL FORCE AND EFFECT IN ALL MATERIAL
RESPECTS OR SHALL NOT BE ENFORCEABLE IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH
ITS TERMS, OR ANY LIEN GRANTED PURSUANT THERETO SHALL FAIL TO BE PERFECTED AND
OF FIRST PRIORITY, OR ANY PERSON (OTHER THAN BUYER) SHALL CONTEST THE VALIDITY,
ENFORCEABILITY, PERFECTION OR PRIORITY OF ANY LIEN GRANTED PURSUANT THERETO, OR
ANY PARTY THERETO (OTHER THAN BUYER) SHALL SEEK TO DISAFFIRM, TERMINATE, LIMIT
OR REDUCE ITS OBLIGATIONS HEREUNDER; OR


 


(J)                                     EITHER SELLER SHALL GRANT, OR SUFFER TO
EXIST, ANY LIEN ON ANY REPURCHASE ASSET (EXCEPT ANY LIEN IN FAVOR OF THE BUYER);
OR (A) THE REPURCHASE ASSETS SHALL NOT HAVE BEEN SOLD TO THE BUYER, OR (B) THE
LIENS CONTEMPLATED HEREBY SHALL CEASE OR FAIL TO BE FIRST PRIORITY PERFECTED
LIENS ON ANY REPURCHASE ASSETS IN FAVOR OF THE BUYER OR SHALL BE LIENS IN FAVOR
OF ANY PERSON OTHER THAN THE BUYER; OR


 


(K)                                  ANY MATERIAL ADVERSE CHANGE IN THE
PROPERTY, BUSINESS, PROSPECTS, FINANCIAL CONDITION OR OPERATIONS OF EITHER
SELLER OR ANY OF ITS MATERIAL SUBSIDIARIES SHALL OCCUR, IN EACH CASE AS
DETERMINED BY BUYER IN ITS SOLE GOOD FAITH DISCRETION, OR ANY OTHER CONDITION
SHALL EXIST WHICH, IN BUYER’S SOLE GOOD FAITH DISCRETION, CONSTITUTES A MATERIAL
IMPAIRMENT OF SUCH SELLER’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS
REPURCHASE AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT.


 


(L)                                     (I) ANY PERSON SHALL ENGAGE IN ANY
“PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE) INVOLVING ANY PLAN OF EITHER SELLER, (II) ANY MATERIAL “ACCUMULATED
FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA), WHETHER OR NOT WAIVED,
SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR OF THE PBGC OR A PLAN
SHALL ARISE ON THE ASSETS OF EITHER SELLER OR ANY COMMONLY CONTROLLED ENTITY,
(III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO, OR PROCEEDINGS SHALL
COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE APPOINTED, TO
ADMINISTER OR TO TERMINATE, ANY PLAN OF EITHER SELLER, WHICH REPORTABLE EVENT OR
COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A TRUSTEE IS, IN THE REASONABLE
OPINION OF THE BUYER, LIKELY TO RESULT IN THE TERMINATION OF SUCH PLAN FOR
PURPOSES OF TITLE IV OF ERISA, (IV) ANY PLAN OF EITHER SELLER SHALL TERMINATE
FOR PURPOSES OF TITLE IV OF ERISA, (V) EITHER SELLER OR ANY COMMONLY CONTROLLED
ENTITY SHALL, OR IN THE REASONABLE OPINION OF THE BUYER IS LIKELY TO, INCUR ANY
LIABILITY IN CONNECTION WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR
REORGANIZATION OF, A MULTIEMPLOYER PLAN OR (VI) ANY OTHER EVENT OR CONDITION
SHALL OCCUR OR EXIST WITH RESPECT TO A PLAN OF EITHER SELLER; AND IN EACH CASE
IN CLAUSES (I) THROUGH (VI) ABOVE, SUCH EVENT OR CONDITION, TOGETHER WITH ALL
OTHER SUCH EVENTS OR CONDITIONS, IF ANY, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


 


(M)                               ANY CHANGE OR DEVELOPMENT INVOLVING A
PROSPECTIVE CHANGE IN TAXATION OR OTHER APPLICABLE LAW OR REGULATION OR
INTERPRETATION THEREOF IN THE UNITED STATES DIRECTLY AFFECTING

 

47

--------------------------------------------------------------------------------


 

the Purchased Mortgage Loans or the consequences of Buyer owning, or holding a
security interest in, the Purchased Mortgage Loans; the imposition of exchange
controls by the United States, that directly affects the Purchased Mortgage
Loans or the consequences of Buyer owning, or holding a security interest in,
the Purchased Mortgage Loans; or the imposition of exchange controls by the
United States, that directly affects the financial markets of the United States,
and makes it, in the sole judgment of Buyer, inadvisable or impracticable to
enter into Transactions with the Mortgage Loans;


 


(N)                                 EITHER SELLER’S AUDITED ANNUAL FINANCIAL
STATEMENTS OR THE NOTES THERETO OR OTHER OPINIONS OR CONCLUSIONS STATED THEREIN
SHALL BE QUALIFIED OR LIMITED BY REFERENCE TO THE STATUS OF EITHER SELLER AS A
“GOING CONCERN” OR A REFERENCE OF SIMILAR IMPORT;


 


(O)                                 THE FAILURE OF HOLDINGS TO AT ANY TIME
CONTINUE TO BE (I) QUALIFIED AS A REAL ESTATE INVESTMENT TRUST AS DEFINED IN
SECTION 856 OF THE CODE AND (II) ENTITLED TO A DIVIDEND PAID DEDUCTION UNDER
SECTION 857 OF THE CODE WITH RESPECT TO DIVIDENDS PAID BY IT WITH RESPECT TO
EACH TAXABLE YEAR FOR WHICH IT CLAIMS A DEDUCTION ON ITS FORM 1120 – REIT FILED
WITH THE UNITED STATES INTERNAL REVENUE SERVICE FOR SUCH YEAR, OR THE ENTERING
INTO BY HOLDINGS OF ANY MATERIAL “PROHIBITED TRANSACTIONS” AS DEFINED IN
SECTIONS 857(B)(6) OF THE CODE.


 


(P)                                 THE FAILURE OF HOLDINGS TO SATISFY ANY OF
THE FOLLOWING ASSET OR INCOME TESTS AND BUYER HAS DELIVERED NOTICE OF AN EVENT
OF DEFAULT TO HOLDINGS WITH RESPECT THERETO:


 

(I)                                     AT THE CLOSE OF EACH TAXABLE YEAR, AT
LEAST 75 PERCENT OF HOLDINGS’ GROSS INCOME (EXCLUDING GROSS INCOME FROM
PROHIBITED TRANSACTIONS) CONSISTS OF (I) “RENTS FROM REAL PROPERTY” WITHIN THE
MEANING OF SECTION 856(C)(3)(A) OF THE CODE OR THE REQUIREMENTS IN ANY SUCCESSOR
OR REPLACEMENT PROVISION IN THE CODE, IF ANY, (II) INTEREST ON OBLIGATIONS
SECURED BY MORTGAGES ON REAL PROPERTY OR ON INTERESTS IN REAL PROPERTY, WITHIN
THE MEANING OF SECTION 856(C)(3)(B) OF THE CODE OR THE REQUIREMENTS IN ANY
SUCCESSOR OR REPLACEMENT PROVISION IN THE CODE, IF ANY, (III) GAIN FROM THE SALE
OR OTHER DISPOSITION OF REAL PROPERTY (INCLUDING INTERESTS IN REAL PROPERTY AND
INTERESTS IN MORTGAGES ON REAL PROPERTY) WHICH IS NOT PROPERTY DESCRIBED IN
SECTION 1221(A)(1) OF THE CODE, WITHIN THE MEANING OF SECTION 856(C)(3)(C) OF
THE CODE OR THE REQUIREMENTS IN ANY SUCCESSOR OR REPLACEMENT PROVISION IN THE
CODE, IF ANY, (IV) DIVIDENDS OR OTHER DISTRIBUTIONS ON, AND GAIN (OTHER THAN
GAIN FROM “PROHIBITED TRANSACTIONS” WITHIN THE MEANING OF SECTION
857(B)(6)(B)(III) OF THE CODE) FROM THE SALE OR OTHER DISPOSITION OF,
TRANSFERABLE SHARES (OR TRANSFERABLE CERTIFICATES OF BENEFICIAL INTEREST) IN
OTHER QUALIFYING REITS WITHIN THE MEANING OF SECTION 856(D)(3)(D) OF THE CODE OR
THE REQUIREMENTS IN ANY SUCCESSOR OR REPLACEMENT PROVISION IN THE CODE, IF ANY,
AND (V) AMOUNTS DESCRIBED IN SECTIONS 856(C)(3)(E) THROUGH 856(C)(3)(I) OF THE
CODE OR THE REQUIREMENTS IN ANY SUCCESSOR OR REPLACEMENT PROVISION IN THE CODE,
IF ANY.

 

(II)                                  AT THE CLOSE OF EACH TAXABLE YEAR, AT
LEAST 95 PERCENT OF HOLDINGS’ GROSS INCOME (EXCLUDING GROSS INCOME FROM
PROHIBITED TRANSACTIONS) CONSISTS OF (I) THE ITEMS OF INCOME DESCRIBED IN
PARAGRAPH 1 HEREOF (OTHER THAN THOSE DESCRIBED IN SECTION 856(C)(3)(I) OF THE
CODE OR THE REQUIREMENTS IN ANY SUCCESSOR OR REPLACEMENT PROVISION IN THE CODE,
IF ANY), (II) GAIN REALIZED FROM THE SALE OR OTHER DISPOSITION OF STOCK OR
SECURITIES WHICH ARE NOT PROPERTY DESCRIBED IN SECTION 1221(A)(1) OF THE CODE OR
THE REQUIREMENTS IN

 

48

--------------------------------------------------------------------------------


 

ANY SUCCESSOR OR REPLACEMENT PROVISION IN THE CODE, IF ANY, (III) INTEREST, (IV)
DIVIDENDS, AND (V) INCOME DERIVED FROM PAYMENTS TO HOLDINGS ON INTEREST RATE
SWAP OR CAP AGREEMENTS, OPTIONS, FUTURES CONTRACTS, FORWARD RATE AGREEMENTS AND
OTHER SIMILAR FINANCIAL INSTRUMENTS ENTERED INTO TO REDUCE THE INTEREST RATE
RISKS WITH RESPECT TO ANY INDEBTEDNESS INCURRED OR TO BE INCURRED TO ACQUIRE OR
CARRY REAL ESTATE ASSETS, OR GAIN FROM THE SALE OR OTHER DISPOSITION OF SUCH AN
INVESTMENT AS DESCRIBED IN SECTION 856(C)(5)(G), IN EACH CASE WITHIN THE MEANING
OF SECTION 856(C)(2) OF THE CODE OR THE REQUIREMENTS IN ANY SUCCESSOR OR
REPLACEMENT PROVISION IN THE CODE, IF ANY.

 

(III)                               AT THE CLOSE OF EACH QUARTER OF HOLDINGS’
TAXABLE YEARS, AT LEAST 75 PERCENT OF THE VALUE OF HOLDINGS’ TOTAL ASSETS (AS
DETERMINED IN ACCORDANCE WITH TREASURY REGULATIONS SECTION 1.856-2(D)) HAS
CONSISTED OF AND WILL CONSIST OF REAL ESTATE ASSETS WITHIN THE MEANING OF
SECTIONS 856(C)(4) AND 856(C)(5)(B) OF THE CODE, CASH AND CASH ITEMS (INCLUDING
RECEIVABLES WHICH ARISE IN THE ORDINARY COURSE OF HOLDINGS’ OPERATIONS, BUT NOT
INCLUDING RECEIVABLES PURCHASED FROM ANOTHER PERSON), AND GOVERNMENT SECURITIES,
OR THE REQUIREMENTS IN ANY SUCCESSOR OR REPLACEMENT PROVISION IN THE CODE, IF
ANY.

 

(IV)                              AT THE CLOSE OF EACH QUARTER OF EACH OF
HOLDINGS’ TAXABLE YEARS, (1) (A) NOT MORE THAN 25 PERCENT OF HOLDINGS’ TOTAL
ASSET VALUE WILL BE REPRESENTED BY SECURITIES (OTHER THAN THOSE DESCRIBED IN
PARAGRAPH 3) , (B) NOT MORE THAN 20 PERCENT OF HOLDINGS’ TOTAL ASSET VALUE WILL
BE REPRESENTED BY SECURITIES OF ONE OR MORE TAXABLE REIT SUBSIDIARIES, AND (C)
(I) NOT MORE THAN 5 PERCENT OF THE VALUE OF HOLDINGS’ TOTAL ASSETS WILL BE
REPRESENTED BY SECURITIES OF ANY ONE ISSUER (OTHER THAN GOVERNMENT SECURITIES
AND SECURITIES OF TAXABLE REIT SUBSIDIARIES), AND (II) HOLDINGS WILL NOT HOLD
SECURITIES POSSESSING MORE THAN 10 PERCENT OF THE TOTAL VOTING POWER OR VALUE OF
THE OUTSTANDING SECURITIES OF ANY ONE ISSUER (OTHER THAN GOVERNMENT SECURITIES,
SECURITIES OF TAXABLE REIT SUBSIDIARIES, AND SECURITIES OF A QUALIFIED REIT
SUBSIDIARY WITHIN THE MEANING OF SECTION 856(I) OF THE CODE) OR (2) SUCH OTHER
REQUIREMENTS AS SET FORTH IN THE CODE FROM TIME TO TIME.

 


SECTION 13.02                          TERMINATION EVENT.


 


(A)                                  IF THE FOLLOWING EVENT (A “TERMINATION
EVENT”) OCCURS, THE BUYER SHALL HAVE THE RIGHTS SET FORTH IN SECTION 13.02(B):


 

(I)                                     THE SENIOR DEBT OBLIGATIONS OR
SHORT-TERM DEBT OBLIGATIONS OF MERRILL LYNCH & CO., INC. SHALL BE RATED BELOW
THE FOUR HIGHEST GENERIC GRADES (WITHOUT REGARD TO ANY PLUSES AND MINUSES
REFLECTING GRADATIONS WITHIN SUCH GENERIC GRADES) BY ANY NATIONALLY RECOGNIZED
STATISTICAL RATING ORGANIZATION; OR

 

(II)                                  A CHANGE OF CONTROL OF EITHER SELLER SHALL
HAVE OCCURRED; OR

 

(III)                               DOUG NAIDUS SHALL CEASE TO BE IN A SENIOR
MANAGEMENT POSITION OF MORTGAGEIT, AND A REPLACEMENT ACCEPTABLE TO THE BUYER IN
ITS SOLE DISCRETION HAS NOT BEEN SECURED WITHIN 180 DAYS.

 

49

--------------------------------------------------------------------------------


 


(B)                                 UPON THE OCCURRENCE OF A TERMINATION EVENT,
THE BUYER SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO IMMEDIATELY TERMINATE
THE BUYER’S AGREEMENT TO ENTER INTO ANY ADDITIONAL TRANSACTIONS ON THE TERMS OF
THIS AGREEMENT.  WITH RESPECT TO THE TERMINATION EVENTS SET FORTH IN SECTION
13.02(I) AND (II), THE SELLERS SHALL REPURCHASE ANY PURCHASED MORTGAGE LOANS
SUBJECT TO A TRANSACTION HEREUNDER WITHIN 60 DAYS FOLLOWING RECEIPT OF A REQUEST
THEREFOR FROM BUYER FOLLOWING THE OCCURRENCE OF SUCH TERMINATION EVENT.


 


SECTION 14.                               REMEDIES


 


(A)                                  IF AN EVENT OF DEFAULT OCCURS WITH RESPECT
TO EITHER SELLER, THE FOLLOWING RIGHTS AND REMEDIES ARE AVAILABLE TO THE BUYER;
PROVIDED, THAT AN EVENT OF DEFAULT SHALL BE DEEMED TO BE CONTINUING UNLESS
EXPRESSLY WAIVED BY THE BUYER IN WRITING.


 

(I)                                     AT THE OPTION OF THE BUYER, EXERCISED BY
WRITTEN NOTICE TO THE SELLERS (WHICH OPTION SHALL BE DEEMED TO HAVE BEEN
EXERCISED, EVEN IF NO NOTICE IS GIVEN, IMMEDIATELY UPON THE OCCURRENCE OF AN
EVENT OF INSOLVENCY OF THE SELLERS), THE REPURCHASE DATE FOR EACH TRANSACTION
HEREUNDER, IF IT HAS NOT ALREADY OCCURRED, SHALL BE DEEMED IMMEDIATELY TO
OCCUR.  THE BUYER SHALL (EXCEPT UPON THE OCCURRENCE OF AN ACT OF INSOLVENCY OF
THE SELLERS) GIVE NOTICE TO THE SELLERS OF THE EXERCISE OF SUCH OPTION AS
PROMPTLY AS PRACTICABLE.

 

(II)                                  IF THE BUYER EXERCISES OR IS DEEMED TO
HAVE EXERCISED THE OPTION REFERRED TO IN SUBSECTION (A)(I) OF THIS SECTION,

 

(A)                              THE SELLERS’ OBLIGATIONS IN SUCH TRANSACTIONS
TO REPURCHASE ALL PURCHASED MORTGAGE LOANS, AT THE REPURCHASE PRICE THEREFOR ON
THE REPURCHASE DATE DETERMINED IN ACCORDANCE WITH SUBSECTION (A)(I) OF THIS
SECTION, (1) SHALL THEREUPON BECOME IMMEDIATELY DUE AND PAYABLE AND (2) ALL
INCOME PAID AFTER SUCH EXERCISE OR DEEMED EXERCISE SHALL BE RETAINED BY THE
BUYER AND APPLIED TO THE AGGREGATE UNPAID REPURCHASE PRICE AND ANY OTHER AMOUNTS
OWED BY THE SELLERS HEREUNDER;

 

(B)                                TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE REPURCHASE PRICE WITH RESPECT TO EACH SUCH TRANSACTION SHALL BE INCREASED BY
THE AGGREGATE AMOUNT OBTAINED BY DAILY APPLICATION OF, ON A 360 DAY PER YEAR
BASIS FOR THE ACTUAL NUMBER OF DAYS DURING THE PERIOD FROM AND INCLUDING THE
DATE OF THE EXERCISE OR DEEMED EXERCISE OF SUCH OPTION TO BUT EXCLUDING THE DATE
OF PAYMENT OF THE REPURCHASE PRICE AS SO INCREASED, (X) THE POST-DEFAULT RATE IN
EFFECT FOLLOWING AN EVENT OF DEFAULT TO (Y) THE REPURCHASE PRICE FOR SUCH
TRANSACTION AS OF THE REPURCHASE DATE AS DETERMINED PURSUANT TO
SUBSECTION (A)(I) OF THIS SECTION (DECREASED AS OF ANY DAY BY (I) ANY AMOUNTS
ACTUALLY IN THE POSSESSION OF BUYER PURSUANT TO CLAUSE (C) OF THIS SUBSECTION,
AND (II) ANY PROCEEDS FROM THE SALE OF PURCHASED MORTGAGE LOANS APPLIED TO THE
REPURCHASE PRICE PURSUANT TO SUBSECTION (A)(IV) OF THIS SECTION; AND

 

50

--------------------------------------------------------------------------------


 

(C)                                ALL INCOME ACTUALLY RECEIVED BY THE BUYER
PURSUANT TO SECTION 5 (EXCLUDING ANY LATE PAYMENT FEES PAID PURSUANT TO
SECTION 5(A)) SHALL BE APPLIED TO THE AGGREGATE UNPAID REPURCHASE PRICE OWED BY
THE SELLERS.

 

(III)                               UPON THE OCCURRENCE OF ONE OR MORE EVENTS OF
DEFAULT, THE BUYER SHALL HAVE THE RIGHT TO OBTAIN PHYSICAL POSSESSION OF ALL
FILES OF THE SELLERS RELATING TO THE PURCHASED MORTGAGE LOANS AND THE REPURCHASE
ASSETS AND ALL DOCUMENTS RELATING TO THE PURCHASED MORTGAGE LOANS WHICH ARE THEN
OR MAY THEREAFTER COME IN TO THE POSSESSION OF THE SELLERS OR ANY THIRD PARTY
ACTING FOR THE SELLERS AND THE SELLERS SHALL DELIVER TO THE BUYER SUCH
ASSIGNMENTS AS THE BUYER SHALL REQUEST.  THE BUYER SHALL BE ENTITLED TO SPECIFIC
PERFORMANCE OF ALL AGREEMENTS OF THE SELLERS CONTAINED IN THE REPURCHASE
DOCUMENTS.

 

(IV)                              AT ANY TIME ON THE BUSINESS DAY FOLLOWING
NOTICE TO THE SELLERS (WHICH NOTICE MAY BE THE NOTICE GIVEN UNDER
SUBSECTION (A)(I) OF THIS SECTION), IN THE EVENT THE SELLERS HAVE NOT
REPURCHASED ALL PURCHASED MORTGAGE LOANS, THE BUYER MAY (A) IMMEDIATELY SELL,
WITHOUT DEMAND OR FURTHER NOTICE OF ANY KIND, AT A PUBLIC OR PRIVATE SALE AND AT
SUCH PRICE OR PRICES AS THE BUYER MAY DEEM SATISFACTORY ANY OR ALL PURCHASED
MORTGAGE LOANS AND THE REPURCHASE ASSETS SUBJECT TO A SUCH TRANSACTIONS
HEREUNDER AND APPLY THE PROCEEDS THEREOF TO THE AGGREGATE UNPAID REPURCHASE
PRICES AND ANY OTHER AMOUNTS OWING BY THE SELLERS HEREUNDER OR (B) IN ITS SOLE
DISCRETION ELECT, IN LIEU OF SELLING ALL OR A PORTION OF SUCH PURCHASED MORTGAGE
LOANS, TO GIVE THE SELLERS CREDIT FOR SUCH PURCHASED MORTGAGE LOANS AND THE
REPURCHASE ASSETS IN AN AMOUNT EQUAL TO THE MARKET VALUE OF THE PURCHASED
MORTGAGE LOANS AGAINST THE AGGREGATE UNPAID REPURCHASE PRICE AND ANY OTHER
AMOUNTS OWING BY THE SELLERS HEREUNDER.  THE PROCEEDS OF ANY DISPOSITION OF
PURCHASED MORTGAGE LOANS AND THE REPURCHASE ASSETS SHALL BE APPLIED FIRST TO THE
COSTS AND EXPENSES INCURRED BY THE BUYER IN CONNECTION WITH SUCH SELLER’S
DEFAULT; SECOND TO COSTS OF COVER AND/OR RELATED HEDGING TRANSACTIONS; THIRD TO
THE REPURCHASE PRICE; AND FOURTH TO ANY OTHER OUTSTANDING OBLIGATION OF THE
SELLERS TO THE BUYER OR ITS AFFILIATES.

 

(V)                                 THE SELLERS SHALL BE LIABLE TO BUYER FOR
(I) THE AMOUNT OF ALL REASONABLE LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL COSTS AND EXPENSES OF BUYER IN CONNECTION WITH THE ENFORCEMENT
OF THIS REPURCHASE AGREEMENT OR ANY OTHER AGREEMENT EVIDENCING A TRANSACTION,
WHETHER IN ACTION, SUIT OR LITIGATION OR BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR
PROCEEDING AFFECTING CREDITORS’ RIGHTS GENERALLY, FURTHER INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND EXPENSES OF COUNSEL (INCLUDING THE COSTS OF
INTERNAL COUNSEL OF BUYER) INCURRED IN CONNECTION WITH OR AS A RESULT OF AN
EVENT OF DEFAULT, (II) DAMAGES IN AN AMOUNT EQUAL TO THE COST (INCLUDING ALL
FEES, EXPENSES AND COMMISSIONS) OF ENTERING INTO REPLACEMENT TRANSACTIONS AND
ENTERING INTO OR TERMINATING HEDGE TRANSACTIONS IN CONNECTION WITH OR AS A
RESULT OF AN EVENT OF DEFAULT, AND (III) ANY OTHER LOSS, DAMAGE, COST OR EXPENSE
DIRECTLY ARISING OR RESULTING FROM THE OCCURRENCE OF AN EVENT OF DEFAULT IN
RESPECT OF A TRANSACTION.

 

(VI)                              THE BUYER SHALL HAVE, IN ADDITION TO ITS
RIGHTS HEREUNDER, ANY RIGHTS OTHERWISE AVAILABLE TO IT UNDER ANY OTHER AGREEMENT
OR APPLICABLE LAW.

 

51

--------------------------------------------------------------------------------


 


(B)                                 BUYER MAY EXERCISE ONE OR MORE OF THE
REMEDIES AVAILABLE TO BUYER IMMEDIATELY UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT AND AT ANY TIME THEREAFTER WITHOUT NOTICE TO THE SELLERS.  ALL RIGHTS
AND REMEDIES ARISING UNDER THIS REPURCHASE AGREEMENT AS AMENDED FROM TIME TO
TIME HEREUNDER ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHTS OR REMEDIES
WHICH BUYER MAY HAVE.


 


(C)                                  BUYER MAY ENFORCE ITS RIGHTS AND REMEDIES
HEREUNDER WITHOUT PRIOR JUDICIAL PROCESS OR HEARING, AND EACH SELLER HEREBY
EXPRESSLY WAIVES ANY DEFENSES SUCH SELLER MIGHT OTHERWISE HAVE TO REQUIRE BUYER
TO ENFORCE ITS RIGHTS BY JUDICIAL PROCESS.  EACH SELLER ALSO WAIVES ANY DEFENSE
(OTHER THAN A DEFENSE OF PAYMENT OR PERFORMANCE) SUCH SELLER MIGHT OTHERWISE
HAVE ARISING FROM THE USE OF NONJUDICIAL PROCESS, ENFORCEMENT AND SALE OF ALL OR
ANY PORTION OF THE REPURCHASE ASSETS, OR FROM ANY OTHER ELECTION OF REMEDIES. 
EACH SELLER RECOGNIZES THAT NONJUDICIAL REMEDIES ARE CONSISTENT WITH THE USAGES
OF THE TRADE, ARE RESPONSIVE TO COMMERCIAL NECESSITY AND ARE THE RESULT OF A
BARGAIN AT ARM’S LENGTH.


 


(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE SELLERS SHALL BE LIABLE TO THE BUYER FOR INTEREST ON ANY AMOUNTS OWING BY
THE SELLERS HEREUNDER, FROM THE DATE THE SELLERS BECOME LIABLE FOR SUCH AMOUNTS
HEREUNDER UNTIL SUCH AMOUNTS ARE (I) PAID IN FULL BY THE SELLERS OR
(II) SATISFIED IN FULL BY THE EXERCISE OF THE BUYER’S RIGHTS HEREUNDER. 
INTEREST ON ANY SUM PAYABLE BY THE SELLERS TO THE BUYER UNDER THIS
PARAGRAPH 14(D) SHALL BE AT A RATE EQUAL TO THE POST-DEFAULT RATE.


 


(E)                                  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
THE BUYER MAY OBTAIN A LIFE OF LOAN, TRANSFERABLE REAL ESTATE TAX SERVICE
CONTRACT WITH AN APPROVED TAX SERVICE CONTRACT PROVIDER ON EACH MORTGAGE LOAN AT
THE SOLE COST AND EXPENSE OF THE SELLERS.


 


(F)                                    UPON THE OCCURRENCE OF A DEFAULT OR EVENT
OF DEFAULT, THE SELLERS SHALL PROVIDE TO BUYER, WITHIN 24 HOURS OF REQUEST FOR
SAME, ANY INFORMATION REQUESTED BY BUYER RELATED TO ANY PMI POLICY OR POOL
INSURANCE, AS APPLICABLE, WITH RESPECT TO EACH MORTGAGE LOAN COVERED BY A PMI
POLICY OR POOL INSURANCE.  UPON THE BUYER’S REQUEST, AFTER THE OCCURRENCE OF A
DEFAULT OR EVENT OF DEFAULT, THE SELLERS SHALL DELIVER TO BUYER (I) WITH RESPECT
TO EACH MORTGAGE LOAN THAT IS COVERED BY A PMI POLICY, A CERTIFIED COPY OF SUCH
PMI POLICY OR EVIDENCE OF DELEGATED UNDERWRITER APPROVAL AND (II) WITH RESPECT
TO EACH MORTGAGE LOAN WHICH IS COVERED BY POOL INSURANCE, A POOL INSURER POOL
CERTIFICATION.


 


SECTION 15.                               INDEMNIFICATION AND EXPENSES; RECOURSE


 


(A)                                  THE SELLERS AGREE TO HOLD THE BUYER, AND
ITS AFFILIATES AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS
(EACH AN “INDEMNIFIED PARTY”) HARMLESS FROM AND INDEMNIFY ANY INDEMNIFIED PARTY
AGAINST ALL LIABILITIES, LOSSES, DAMAGES, JUDGMENTS, COSTS AND EXPENSES OF ANY
KIND WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SUCH INDEMNIFIED
PARTY (COLLECTIVELY, “COSTS”), RELATING TO OR ARISING OUT OF THIS REPURCHASE
AGREEMENT, ANY OTHER REPURCHASE DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY, OR ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF, OR ANY WAIVER OR
CONSENT UNDER OR IN RESPECT OF, THIS REPURCHASE AGREEMENT, ANY OTHER REPURCHASE
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY, THAT, IN EACH CASE,
RESULTS FROM ANYTHING OTHER THAN THE INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  WITHOUT LIMITING THE GENERALITY OF

 

52

--------------------------------------------------------------------------------


 

the foregoing, the Sellers agree to hold any Indemnified Party harmless from and
indemnify such Indemnified Party against all Costs with respect to all Purchased
Mortgage Loans relating to or arising out of any taxes incurred or assessed in
connection with the ownership of the Purchased Mortgage Loans, that, in each
case, results from anything other than the Indemnified Party’s gross negligence
or willful misconduct.  In any suit, proceeding or action brought by an
Indemnified Party in connection with any Purchased Mortgage Loan for any sum
owing thereunder, or to enforce any provisions of any Purchased Mortgage Loan,
the Sellers will save, indemnify and hold such Indemnified Party harmless from
and against all expense, loss or damage suffered by reason of any defense,
set-off, counterclaim, recoupment or reduction or liability whatsoever of the
account debtor or obligor thereunder, arising out of a breach by the Sellers of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from the Sellers.  The Sellers also agree to reimburse an
Indemnified Party as and when billed by such Indemnified Party for all the
Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of the Buyer’s rights under this Repurchase
Agreement, any other Repurchase Document or any transaction contemplated hereby
or thereby, including without limitation the reasonable fees and disbursements
of its counsel.


 


(B)                                 THE SELLERS AGREE TO PAY AS AND WHEN BILLED
BY THE BUYER ALL OF THE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY THE BUYER
IN CONNECTION WITH THE DEVELOPMENT, PREPARATION AND EXECUTION OF, AND ANY
AMENDMENT, SUPPLEMENT OR MODIFICATION TO, THIS REPURCHASE AGREEMENT, ANY OTHER
REPURCHASE DOCUMENT OR ANY OTHER DOCUMENTS PREPARED IN CONNECTION HEREWITH OR
THEREWITH.  THE SELLERS AGREE TO PAY AS AND WHEN BILLED BY THE BUYER ALL OF THE
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE
CONSUMMATION AND ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY INCLUDING WITHOUT LIMITATION FILING FEES AND ALL THE REASONABLE FEES,
DISBURSEMENTS AND EXPENSES OF COUNSEL TO THE BUYER WHICH AMOUNT SHALL BE
DEDUCTED FROM THE PURCHASE PRICE PAID FOR THE FIRST TRANSACTION HEREUNDER. 
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 27 HEREOF, THE SELLERS AGREE TO
PAY THE BUYER ALL THE REASONABLE OUT OF POCKET DUE DILIGENCE, INSPECTION,
TESTING AND REVIEW COSTS AND EXPENSES INCURRED BY THE BUYER WITH RESPECT TO
PURCHASED MORTGAGE LOANS SUBMITTED BY THE SELLERS FOR PURCHASE UNDER THIS
REPURCHASE AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THOSE OUT OF POCKET COSTS
AND EXPENSES INCURRED BY THE BUYER PURSUANT TO SECTIONS 15(B) AND 27 HEREOF.


 


(C)                                  THE OBLIGATIONS OF THE SELLER FROM TIME TO
TIME TO PAY THE REPURCHASE PRICE, THE PERIODIC ADVANCE REPURCHASE PAYMENTS, AND
ALL OTHER AMOUNTS DUE UNDER THIS REPURCHASE AGREEMENT SHALL BE FULL RECOURSE
OBLIGATIONS OF THE SELLERS.


 


(D)                                 EACH SELLER SHALL BE JOINTLY AND SEVERALLY
LIABLE FOR THE FULL, COMPLETE AND PUNCTUAL PERFORMANCE AND SATISFACTION OF ALL
OBLIGATIONS OF EITHER SELLER UNDER THIS REPURCHASE AGREEMENT.  ACCORDINGLY, EACH
SELLER WAIVES ANY AND ALL NOTICE OF CREATION, RENEWAL, EXTENSION OR ACCRUAL OF
ANY OF THE OBLIGATIONS AND NOTICE OF OR PROOF OF RELIANCE BY BUYER UPON SUCH
SELLER’S JOINT AND SEVERAL LIABILITY.  EACH SELLER WAIVES DILIGENCE,
PRESENTMENT, PROTEST, DEMAND FOR PAYMENT AND NOTICE OF DEFAULT OR NONPAYMENT TO
OR UPON SUCH SELLER WITH RESPECT TO THE OBLIGATIONS.  WHEN PURSUING ITS RIGHTS
AND REMEDIES HEREUNDER AGAINST EITHER SELLER, BUYER MAY, BUT SHALL BE UNDER NO
OBLIGATION, TO PURSUE SUCH RIGHTS AND REMEDIES HEREUNDER AGAINST EITHER SELLER
OR ANY OTHER PERSON OR AGAINST ANY COLLATERAL SECURITY FOR THE OBLIGATIONS OR
ANY RIGHT OF OFFSET WITH RESPECT THERETO, AND ANY FAILURE BY BUYER TO PURSUE
SUCH OTHER RIGHTS OR REMEDIES OR TO

 

53

--------------------------------------------------------------------------------


 

collect any payments from such Seller or any such other Person to realize upon
any such collateral security or to exercise any such right of offset, or any
release of such Seller or any such other Person or any such collateral security,
or right of offset, shall not relieve such Seller of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of Buyer against such Seller.


 


SECTION 16.                               SERVICING


 


(A)                                  THE SELLERS, ON BUYER’S BEHALF, SHALL
CONTRACT WITH A SERVICER TO, OR IF A SELLER IS THE SERVICER, SUCH SELLER SHALL,
SERVICE THE MORTGAGE LOANS CONSISTENT WITH THE DEGREE OF SKILL AND CARE THAT
SUCH SELLER CUSTOMARILY REQUIRES WITH RESPECT TO SIMILAR MORTGAGE LOANS OWNED OR
MANAGED BY IT AND IN ACCORDANCE WITH ACCEPTED SERVICING PRACTICES.  THE SERVICER
SHALL (I) COMPLY WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL LAWS AND
REGULATIONS, (II) MAINTAIN ALL STATE AND FEDERAL LICENSES NECESSARY FOR IT TO
PERFORM ITS SERVICING RESPONSIBILITIES HEREUNDER AND (III) NOT IMPAIR THE RIGHTS
OF BUYER IN ANY PURCHASED MORTGAGE LOANS OR ANY PAYMENT THEREUNDER.  BUYER MAY
TERMINATE THE SERVICING OF ANY PURCHASED MORTGAGE LOAN WITH THE THEN EXISTING
SERVICER IN ACCORDANCE WITH SECTION 16(E) HEREOF.


 


(B)                                 THE SELLERS SHALL CAUSE THE SERVICER TO HOLD
OR CAUSE TO BE HELD ALL ESCROW FUNDS COLLECTED BY THE SELLERS WITH RESPECT TO
ANY PURCHASED MORTGAGE LOANS IN TRUST ACCOUNTS AND SHALL APPLY THE SAME FOR THE
PURPOSES FOR WHICH SUCH FUNDS WERE COLLECTED.


 


(C)                                  AFTER SELLERS RECEIVE NOTICE FROM BUYER OF
THE NEED TO DEPOSIT COLLECTIONS INTO THE COLLECTION ACCOUNT, THE SELLERS SHALL
CAUSE THE SERVICER TO DEPOSIT ALL COLLECTIONS RECEIVED BY THE SELLERS ON ACCOUNT
OF THE PURCHASED MORTGAGE LOANS IN THE COLLECTION ACCOUNT NO LATER THAN TWO
BUSINESS DAYS FOLLOWING RECEIPT THEREOF.


 


(D)                                 THE SELLERS SHALL PROVIDE PROMPTLY TO BUYER
(I) A SERVICER NOTICE ADDRESSED TO AND AGREED TO BY THE SERVICER OF THE RELATED
PURCHASED MORTGAGE LOANS, ADVISING SUCH SERVICER OF SUCH MATTERS AS BUYER MAY
REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION, RECOGNITION BY THE SERVICER
OF BUYER’S INTEREST IN SUCH PURCHASED MORTGAGE LOANS AND THE SERVICER’S
AGREEMENT THAT UPON RECEIPT OF NOTICE OF AN EVENT OF DEFAULT FROM BUYER, IT WILL
FOLLOW THE INSTRUCTIONS OF BUYER WITH RESPECT TO THE PURCHASED MORTGAGE LOANS
AND ANY RELATED INCOME WITH RESPECT THERETO.


 


(E)                                  UPON THE OCCURRENCE OF A DEFAULT OR EVENT
OF DEFAULT HEREUNDER OR A MATERIAL DEFAULT UNDER THE SERVICING AGREEMENT, BUYER
SHALL HAVE THE RIGHT TO IMMEDIATELY TERMINATE THE SERVICER’S RIGHT TO SERVICE
THE PURCHASED MORTGAGE LOANS WITHOUT PAYMENT OF ANY PENALTY OR TERMINATION FEE. 
THE SELLERS SHALL COOPERATE IN TRANSFERRING THE SERVICING OF THE PURCHASED
MORTGAGE LOANS TO A SUCCESSOR SERVICER APPOINTED BY BUYER IN ITS SOLE
DISCRETION.


 


(F)                                    IF THE SELLERS SHOULD DISCOVER THAT, FOR
ANY REASON WHATSOEVER, ANY ENTITY RESPONSIBLE TO THE SELLERS BY CONTRACT FOR
MANAGING OR SERVICING ANY SUCH PURCHASED MORTGAGE LOAN HAS FAILED TO PERFORM
FULLY THE SELLERS’ OBLIGATIONS UNDER THE REPURCHASE DOCUMENTS OR ANY OF THE
OBLIGATIONS OF SUCH ENTITIES WITH RESPECT TO THE PURCHASED MORTGAGE LOANS, THE
SELLERS SHALL PROMPTLY NOTIFY BUYER.


 


54

--------------------------------------------------------------------------------



 


SECTION 17.                               SINGLE AGREEMENT


 

Buyer and the Sellers acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions.  Accordingly, each of Buyer and the Sellers agree (i) to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transaction hereunder; (iii) that payments, deliveries, and other transfers made
by either of them in respect of any Transaction shall be deemed to have been
made in consideration of payments, deliveries, and other transfers in respect of
any other Transactions hereunder, and the obligations to make any such payments,
deliveries, and other transfers may be applied against each other and netted and
(iv) to promptly provide notice to the other after any such set off or
application.

 


SECTION 18.                               SET-OFF


 

In addition to any rights and remedies of the Buyer hereunder and by law, the
Buyer shall have the right, without prior notice to the Sellers, any such notice
being expressly waived by the Sellers to the extent permitted by applicable law,
upon any amount becoming due and payable by the Sellers hereunder (whether at
the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer or any Affiliate thereof to or for the credit or the account
of the Sellers or any Affiliate thereof.  The Buyer agrees promptly to notify
the Sellers after any such set-off and application made by the Buyer; provided
that the failure to give such notice shall not affect the validity of such
set-off and application.

 


SECTION 19.                               NOTICES AND OTHER COMMUNICATIONS


 

Except as otherwise expressly permitted by this Repurchase Agreement, all
notices, requests and other communications provided for herein (including
without limitation any modifications of, or waivers, requests or consents under,
this Repurchase Agreement) shall be given or made in writing (including without
limitation by telecopy) delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages hereof or thereof); or,
as to any party, at such other address as shall be designated by such party in a
written notice to each other party.  Except as otherwise provided in this
Repurchase Agreement and except for notices given under Section 3 (which shall
be effective only on receipt), all such communications shall be deemed to have
been duly given when transmitted by telecopy or personally delivered or, in the
case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

 

55

--------------------------------------------------------------------------------


 


SECTION 20.                               ENTIRE AGREEMENT; SEVERABILITY


 

This Repurchase Agreement, together with the Repurchase Documents, constitute
the entire understanding between Buyer and the Sellers with respect to the
subject matter they cover and shall supersede any existing agreements between
the parties containing general terms and conditions for repurchase transactions
involving Purchased Mortgage Loans.  By acceptance of this Repurchase Agreement,
Buyer and Sellers acknowledge that they have not made, and are not relying upon,
any statements, representations, promises or undertakings not contained in this
Repurchase Agreement.  Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

 


SECTION 21.                               NON-ASSIGNABILITY


 

The rights and obligations of the parties under this Repurchase Agreement and
under any Transaction shall not be assigned by either Seller without the prior
written consent of Buyer.  Subject to the foregoing, this Repurchase Agreement
and any Transactions shall be binding upon and shall inure to the benefit of the
parties and their respective successors and assigns.  Nothing in this Repurchase
Agreement express or implied, shall give to any Person, other than the parties
to this Repurchase Agreement and their successors hereunder, any benefit of any
legal or equitable right, power, remedy or claim under this Repurchase
Agreement. Buyer may from time to time with the prior written consent of the
Sellers (which consent will not be unreasonably withheld (provided that such
consent shall not be required with respect to an assignment to any Affiliate of
the Buyer or if an Event of Default shall have occurred and is continuing))
assign all or a portion of its rights and obligations under this Repurchase
Agreement and the Repurchase Documents; provided, however that Buyer shall
maintain, for review by the Sellers upon written request, a register of
assignees and a copy of an executed assignment and acceptance by Buyer and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned.  Upon such assignment, (a) such assignee
shall be a party hereto and to each Repurchase Document to the extent of the
percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Buyer hereunder, and
(b) Buyer shall, to the extent that such rights and obligations have been so
assigned by it be released from its obligations hereunder and under the
Repurchase Documents.  Unless otherwise stated in the Assignment and Acceptance,
the Sellers shall continue to take directions solely from Buyer unless otherwise
notified by Buyer in writing.  Buyer may distribute to any prospective assignee
any document or other information delivered to Buyer by Sellers.

 

The Buyer may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Repurchase Agreement; provided,
however, that (i) the Buyer’s obligations under this Repurchase Agreement shall
remain unchanged, (ii) the Buyer shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iii) the Sellers
shall continue to deal solely and directly with the Buyer in connection with the
Buyer’s rights and obligations under this Repurchase Agreement and the other
Repurchase Documents. Notwithstanding the terms of Sections 6,7 and 8, each
participant of the Buyer shall be entitled to the additional compensation and
other rights and protections

 

56

--------------------------------------------------------------------------------


 

afforded the Buyer under Sections 6,7 and 8 to the same extent as the Buyer
would have been entitled to receive them with respect to the participation sold
to such participant.

 

The Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 21, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to the Sellers or any of its Subsidiaries or to any
aspect of the Transactions that has been furnished to the Buyer by or on behalf
of the Sellers or any of their Subsidiaries; provided that such assignee or
participant agrees to hold such information subject to the confidentiality
provisions of this Repurchase Agreement.

 

The Buyer may at any time create a security interest in all or any portion of
its rights under this Repurchase Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System and any Operating Circular issued by such Federal Reserve Bank. No such
assignment shall release the assigning Buyer from its obligations hereunder.

 

In the event the Buyer assigns all or a portion of its rights and obligations
under this Repurchase Agreement, the parties hereto agree to negotiate in good
faith an amendment to this Repurchase Agreement to add agency provisions similar
to those included in repurchase agreements for similar syndicated repurchase
facilities.

 


SECTION 22.                               TERMINABILITY


 

Each representation and warranty made or deemed to be made by entering into a
Transaction, herein or pursuant hereto shall survive the making of such
representation and warranty, and the Buyer shall not be deemed to have waived
any Default that may arise because any such representation or warranty shall
have proved to be false or misleading, notwithstanding that the Buyer may have
had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time the Transaction was made. 
Notwithstanding any such termination or the occurrence of an Event of Default,
all of the representations and warranties and covenants hereunder shall continue
and survive.  The obligations of the Sellers under Section 15 hereof shall
survive the termination of this Repurchase Agreement.

 


SECTION 23.                               GOVERNING LAW


 

THIS REPURCHASE AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

57

--------------------------------------------------------------------------------


 


SECTION 24.                               SUBMISSION TO JURISDICTION; WAIVERS


 

BUYER AND EACH SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(I)                                    SUBMITS FOR ITSELF AND ITS PROPERTY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS REPURCHASE AGREEMENT AND THE
OTHER REPURCHASE DOCUMENTS, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(II)                                CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(III)                            AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
ITS ADDRESS SET FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF
WHICH THE BUYER SHALL HAVE BEEN NOTIFIED; AND

 

(IV)                               AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

(V)                                   THE BUYER AND EACH SELLER HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS REPURCHASE AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 


SECTION 25.                               NO WAIVERS, ETC.


 

No failure on the part of the Buyer to exercise and no delay in exercising, and
no course of dealing with respect to, any right, power or privilege under any
Repurchase Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any Repurchase Document
preclude any other or further exercise thereof or the

 

58

--------------------------------------------------------------------------------


 

exercise of any other right, power or privilege.  The remedies provided herein
are cumulative and not exclusive of any remedies provided by law.  An Event of
Default shall be deemed to be continuing unless expressly waived by the Buyer in
writing.

 


SECTION 26.                               [RESERVED]


 


SECTION 27.                               DUE DILIGENCE


 

The Sellers acknowledge that Buyer has the right to perform continuing due
diligence reviews with respect to the Mortgage Loans and the Sellers, for
purposes of verifying compliance with the representations, warranties and
specifications made hereunder, or otherwise, and the Sellers agree that upon
reasonable prior notice unless an Event of Default shall have occurred, in which
case no notice is required, to the Sellers, Buyer or its authorized
representatives will be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Mortgage Files and any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession or under the control of the Sellers and/or the
Custodian.  The Sellers also shall make available to Buyer a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Mortgage Files and the Mortgage Loans.  Without limiting the
generality of the foregoing, the Sellers acknowledge that Buyer may purchase
Mortgage Loans from the Sellers based solely upon the information provided by
the Sellers to Buyer in the Purchased Mortgage Loan Schedule and the
representations, warranties and covenants contained herein, and that Buyer, at
its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Mortgage Loans purchased in a
Transaction, including, without limitation, ordering broker’s price opinions,
new credit reports and new appraisals on the related Mortgaged Properties and
otherwise re-generating the information used to originate such Mortgage Loan. 
Buyer may underwrite such Mortgage Loans itself or engage a mutually agreed upon
third party underwriter to perform such underwriting.  The Sellers agree to
cooperate with Buyer and any third party underwriter in connection with such
underwriting, including, but not limited to, providing Buyer and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Mortgage Loans in the possession, or
under the control, of the Sellers.  The Sellers further agree that the Sellers
shall pay all out-of-pocket costs and expenses incurred by Buyer in connection
with Buyer’s activities pursuant to this Section 27 (“Due Diligence Costs”);
provided, that such Due Diligence Costs shall not exceed $20,000 per calendar
year unless a Default or Event of Default shall have occurred, in which event
Buyer shall have the right to perform due diligence, at the sole expense of
Sellers without regard to the dollar limitation set forth herein.

 


SECTION 28.                               COMMITMENT FEE


 

The Seller shall pay the Buyer in immediately available funds, due and owing on
the date hereof (and upon each extension, if the Repurchase Agreement has not
been terminated), the Commitment Fee.  Such payment shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to
Buyer at such account designated by Buyer.

 

59

--------------------------------------------------------------------------------


 


SECTION 29.                               [RESERVED]


 


SECTION 30.                               BUYER’S APPOINTMENT AS
ATTORNEY-IN-FACT


 


(A)                                  EACH SELLER HEREBY IRREVOCABLY CONSTITUTES
AND APPOINTS THE BUYER AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE
POWER AND AUTHORITY IN THE PLACE AND STEAD OF SUCH SELLER AND IN THE NAME OF
SUCH SELLER OR IN ITS OWN NAME, FROM TIME TO TIME IN THE BUYER’S DISCRETION, FOR
THE PURPOSE OF CARRYING OUT THE TERMS OF THIS REPURCHASE AGREEMENT, TO TAKE ANY
AND ALL APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS
WHICH MAY BE REASONABLY NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF
THIS REPURCHASE AGREEMENT, AND, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SUCH SELLER HEREBY GIVES THE BUYER THE POWER AND RIGHT, ON BEHALF OF
SUCH SELLER, WITHOUT ASSENT BY, BUT WITH NOTICE TO, SUCH SELLER, IF AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, TO DO THE FOLLOWING:


 

(I)                                     IN THE NAME OF SUCH SELLER, OR IN ITS
OWN NAME, OR OTHERWISE, TO TAKE POSSESSION OF AND ENDORSE AND COLLECT ANY
CHECKS, DRAFTS, NOTES, ACCEPTANCES OR OTHER INSTRUMENTS FOR THE PAYMENT OF
MONEYS DUE WITH RESPECT TO ANY OTHER REPURCHASE ASSETS AND TO FILE ANY CLAIM OR
TO TAKE ANY OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR EQUITY OR
OTHERWISE DEEMED APPROPRIATE BY THE BUYER FOR THE PURPOSE OF COLLECTING ANY AND
ALL SUCH MONEYS DUE WITH RESPECT TO ANY OTHER REPURCHASE ASSETS WHENEVER
PAYABLE;

 

(II)                                  TO PAY OR DISCHARGE TAXES AND LIENS LEVIED
OR PLACED ON OR THREATENED AGAINST THE REPURCHASE ASSETS;

 

(III)                               (A) TO DIRECT ANY PARTY LIABLE FOR ANY
PAYMENT UNDER ANY REPURCHASE ASSETS TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR
TO BECOME DUE THEREUNDER DIRECTLY TO THE BUYER OR AS THE BUYER SHALL DIRECT;
(B) TO ASK OR DEMAND FOR, COLLECT, RECEIVE PAYMENT OF AND RECEIPT FOR, ANY AND
ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN RESPECT
OF OR ARISING OUT OF ANY REPURCHASE ASSETS; (C) TO SIGN AND ENDORSE ANY
INVOICES, ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION
WITH ANY REPURCHASE ASSETS; (D) TO COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR
PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO
COLLECT THE REPURCHASE ASSETS OR ANY PROCEEDS THEREOF AND TO ENFORCE ANY OTHER
RIGHT IN RESPECT OF ANY REPURCHASE ASSETS; (E) TO DEFEND ANY SUIT, ACTION OR
PROCEEDING BROUGHT AGAINST SUCH SELLER WITH RESPECT TO ANY REPURCHASE ASSETS;
(F) TO SETTLE, COMPROMISE OR ADJUST ANY SUIT, ACTION OR PROCEEDING DESCRIBED IN
CLAUSE (E) ABOVE AND, IN CONNECTION THEREWITH, TO GIVE SUCH DISCHARGES OR
RELEASES AS THE BUYER MAY DEEM APPROPRIATE; AND (G) GENERALLY, TO SELL,
TRANSFER, PLEDGE AND MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH
ANY REPURCHASE ASSETS AS FULLY AND COMPLETELY AS THOUGH THE BUYER WERE THE
ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND TO DO, AT THE BUYER’S OPTION AND
SUCH SELLER’S EXPENSE, AT ANY TIME, AND FROM TIME TO TIME, ALL ACTS AND THINGS
WHICH THE BUYER DEEMS NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON THE
REPURCHASE ASSETS AND THE BUYER’S LIENS THEREON AND TO EFFECT THE INTENT OF THIS
REPURCHASE AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS SUCH SELLER MIGHT DO.

 

60

--------------------------------------------------------------------------------


 


(B)                                 EACH SELLER HEREBY RATIFIES ALL THAT SAID
ATTORNEYS SHALL LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  THIS POWER OF
ATTORNEY IS A POWER COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE.


 


(C)                                  EACH SELLER ALSO AUTHORIZES THE BUYER, IF
AN EVENT OF DEFAULT SHALL HAVE OCCURRED, FROM TIME TO TIME, TO EXECUTE, IN
CONNECTION WITH ANY SALE PROVIDED FOR IN SECTION 14 HEREOF, ANY ENDORSEMENTS,
ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR TRANSFER WITH RESPECT TO THE
REPURCHASE ASSETS.


 


(D)                                 THE POWERS CONFERRED ON THE BUYER HEREUNDER
ARE SOLELY TO PROTECT THE BUYER’S INTERESTS IN THE REPURCHASE ASSETS AND SHALL
NOT IMPOSE ANY DUTY UPON IT TO EXERCISE ANY SUCH POWERS.  THE BUYER SHALL BE
ACCOUNTABLE ONLY FOR AMOUNTS THAT IT ACTUALLY RECEIVES AS A RESULT OF THE
EXERCISE OF SUCH POWERS, AND NEITHER IT NOR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO THE SELLERS FOR ANY ACT OR FAILURE
TO ACT HEREUNDER, EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 


SECTION 31.                               MISCELLANEOUS


 


(A)                                  COUNTERPARTS.  THIS REPURCHASE AGREEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY
EXECUTE THIS REPURCHASE AGREEMENT BY SIGNING ANY SUCH COUNTERPART.


 


(B)                                 CAPTIONS.  THE CAPTIONS AND HEADINGS
APPEARING HEREIN ARE FOR INCLUDED SOLELY FOR CONVENIENCE OF REFERENCE AND ARE
NOT INTENDED TO AFFECT THE INTERPRETATION OF ANY PROVISION OF THIS REPURCHASE
AGREEMENT.


 


(C)                                  ACKNOWLEDGMENT.  EACH SELLER HEREBY
ACKNOWLEDGES THAT:


 

(I)                                     IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS REPURCHASE AGREEMENT AND THE OTHER
REPURCHASE DOCUMENTS;

 

(II)                                  THE BUYER HAS NO FIDUCIARY RELATIONSHIP TO
THE SELLERS; AND

 

(III)                               NO JOINT VENTURE EXISTS BETWEEN THE BUYER
AND THE SELLERS.

 


SECTION 32.                               CONFIDENTIALITY


 

The Buyer and the Sellers hereby acknowledge and agree that all written or
computer-readable information provided by one party to any other regarding the
terms set forth in any of the Repurchase Documents or the Transactions
contemplated thereby (the “Confidential Terms”) shall be kept confidential and
shall not be divulged to any party without the prior written consent of such
other party except to the extent that (i) it is necessary to do so in working
with legal counsel, auditors, taxing authorities or other governmental agencies
or regulatory bodies or in order to comply with any applicable federal or state
laws, (ii) any of the Confidential Terms are in the public domain other than due
to a breach of this covenant, or (iii) in the event of an Event of Default the
Buyer determines such information to be necessary or desirable to disclose in
connection with the marketing and sales of the Purchased Mortgage

 

61

--------------------------------------------------------------------------------


 

Loans or otherwise to enforce or exercise the Buyer’s rights hereunder.  Each of
the parties hereto hereby acknowledges that the provisions of the federal
securities laws may restrict any Person who is in the possession of material,
non-public information regarding any company from purchasing or selling
securities of such company and from communicating such information to any other
Person under circumstances in which it is reasonably foreseeable that such
Person is likely to purchase or sell such securities.  Each of the parties
hereto hereby agrees to abide by such laws as they relate to the other’s
securities and confidential information.  Notwithstanding the foregoing or
anything to the contrary contained herein or in any other Repurchase Document,
the parties hereto may disclose to any and all Persons, without limitation of
any kind, the U.S. federal, state and local tax treatment of the Transactions,
any fact relevant to understanding the U.S. federal, state and local tax
treatment of the Transactions, and all materials of any kind (including opinions
or other tax analyses) relating to such U.S. federal, state and local tax
treatment and that may be relevant to understanding such tax treatment; provided
that Sellers may not disclose the name of or identifying information with
respect to Buyer or any pricing terms (including, without limitation, the
Pricing Spread, Purchase Price Percentage, and Purchase Price) or other
nonpublic business or financial information (including any sublimits and
financial covenants) that is unrelated to the U.S. federal, state and local tax
treatment of the Transactions to the taxpayer and is not relevant to
understanding the U.S. federal, state and local tax treatment of the
Transactions to the taxpayer, without the prior written consent of the Buyer. 
The provisions set forth in this Section 32 shall survive the termination of
this Repurchase Agreement.

 


SECTION 33.                               INTENT


 


(A)                                  THE PARTIES RECOGNIZE THAT EACH TRANSACTION
IS A “REPURCHASE AGREEMENT” AS THAT TERM IS DEFINED IN SECTION 101 OF TITLE 11
OF THE UNITED STATES CODE, AS AMENDED (EXCEPT INSOFAR AS THE TYPE OF MORTGAGE
LOANS SUBJECT TO SUCH TRANSACTION OR THE TERM OF SUCH TRANSACTION WOULD RENDER
SUCH DEFINITION INAPPLICABLE), AND A “SECURITIES CONTRACT” AS THAT TERM IS
DEFINED IN SECTION 741 OF TITLE 11 OF THE UNITED STATES CODE, AS AMENDED (EXCEPT
INSOFAR AS THE TYPE OF ASSETS SUBJECT TO SUCH TRANSACTION WOULD RENDER SUCH
DEFINITION INAPPLICABLE).


 


(B)                                 IT IS UNDERSTOOD THAT EITHER PARTY’S RIGHT
TO LIQUIDATE MORTGAGE LOANS DELIVERED TO IT IN CONNECTION WITH TRANSACTIONS
HEREUNDER OR TO EXERCISE ANY OTHER REMEDIES PURSUANT TO PARAGRAPH 11 HEREOF IS A
CONTRACTUAL RIGHT TO LIQUIDATE SUCH TRANSACTION AS DESCRIBED IN SECTIONS 555
AND 559 OF TITLE 11 OF THE UNITED STATES CODE, AS AMENDED.


 


(C)                                  THE PARTIES AGREE AND ACKNOWLEDGE THAT IF A
PARTY HERETO IS AN “INSURED DEPOSITORY INSTITUTION,” AS SUCH TERM IS DEFINED IN
THE FEDERAL DEPOSIT INSURANCE ACT, AS AMENDED (“FDIA”), THEN EACH TRANSACTION
HEREUNDER IS A “QUALIFIED FINANCIAL CONTRACT,” AS THAT TERM IS DEFINED IN FDIA
AND ANY RULES, ORDERS OR POLICY STATEMENTS THEREUNDER (EXCEPT INSOFAR AS THE
TYPE OF ASSETS SUBJECT TO SUCH TRANSACTION WOULD RENDER SUCH DEFINITION
INAPPLICABLE).


 


(D)                                 IT IS UNDERSTOOD THAT THIS REPURCHASE
AGREEMENT CONSTITUTES A “NETTING CONTRACT” AS DEFINED IN AND SUBJECT TO TITLE IV
OF THE FEDERAL DEPOSIT INSURANCE CORPORATION IMPROVEMENT ACT OF 1991 (“FDICIA”)
AND EACH PAYMENT ENTITLEMENT AND PAYMENT OBLIGATION UNDER ANY TRANSACTION
HEREUNDER SHALL CONSTITUTE A “COVERED CONTRACTUAL PAYMENT ENTITLEMENT” OR
“COVERED CONTRACTUAL PAYMENT OBLIGATION”, RESPECTIVELY, AS DEFINED IN AND
SUBJECT TO FDICIA

 

62

--------------------------------------------------------------------------------


 

(except insofar as one or both of the parties is not a “financial institution”
as that term is defined in FDICIA).


 


SECTION 34.                               DISCLOSURE RELATING TO CERTAIN FEDERAL
PROTECTIONS


 

The parties acknowledge that they have been advised that:

 


(A)                                  IN THE CASE OF TRANSACTIONS IN WHICH ONE OF
THE PARTIES IS A BROKER OR DEALER REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION (“SEC”) UNDER SECTION 15 OF THE SECURITIES EXCHANGE ACT OF 1934
(“1934 ACT”), THE SECURITIES INVESTOR PROTECTION CORPORATION HAS TAKEN THE
POSITION THAT THE PROVISIONS OF THE SECURITIES INVESTOR PROTECTION ACT OF 1970
(“SIPA”) DO NOT PROTECT THE OTHER PARTY WITH RESPECT TO ANY TRANSACTION
HEREUNDER;


 


(B)                                 IN THE CASE OF TRANSACTIONS IN WHICH ONE OF
THE PARTIES IS A GOVERNMENT SECURITIES BROKER OR A GOVERNMENT SECURITIES DEALER
REGISTERED WITH THE SEC UNDER SECTION 15C OF THE 1934 ACT, SIPA WILL NOT PROVIDE
PROTECTION TO THE OTHER PARTY WITH RESPECT TO ANY TRANSACTION HEREUNDER; AND


 


(C)                                  IN THE CASE OF TRANSACTIONS IN WHICH ONE OF
THE PARTIES IS A FINANCIAL INSTITUTION, FUNDS HELD BY THE FINANCIAL INSTITUTION
PURSUANT TO A TRANSACTION HEREUNDER ARE NOT A DEPOSIT AND THEREFORE ARE NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR THE NATIONAL CREDIT
UNION SHARE INSURANCE FUND, AS APPLICABLE.


 


SECTION 35.                               CONFLICTS


 

In the event of any conflict between the terms of this Repurchase Agreement, any
other Repurchase Document and any Confirmation, the documents shall control in
the following order of priority:  first, the terms of the Confirmation shall
prevail, then the terms of this Repurchase Agreement shall prevail, and then the
terms of the Repurchase Documents shall prevail.

 


SECTION 36.                               AUTHORIZATIONS


 

Any of the persons whose signatures and titles appear on Exhibit X are
authorized, acting singly, to act for the Sellers or Buyer, as the case may be,
under this Repurchase Agreement.

 


SECTION 37.                               ACKNOWLEDGEMENT OF ANTI-PREDATORY
LENDING POLICIES.


 

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Repurchase Agreement as
of the date set forth above.

 

 

 

BUYER:

 

 

 

MERRILL LYNCH MORTGAGE CAPITAL INC.

 

 

 

 

 

By:

/s/ JOHN WINCHESTER

 

 

Name: JOHN WINCHESTER

 

 

Title: Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

4 World Financial Center
10th Floor
New York, New York 10080

Attention:  James B. Cason
Telecopier No.:  (212) 449-3673
Telephone No.:  (212) 449-1219

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

MORTGAGEIT, INC.

 

 

 

 

 

By:

/s/ JOHN R. CUTI

 

 

Name: JOHN R. CUTI

 

 

Title: Secretary

 

 

 

 

Address for Notices:

 

 

33 Maiden Lane, 6th Floor
New York, NY 10038
Attention:  Chief Operating Officer
Telecopier No.:  212-651-4689
Telephone No:  212-651-4691

 

 

 

 

 

 

 

SELLER:

 

 

 

MORTGAGEIT HOLDINGS, INC.

 

 

 

 

 

By:

/s/ JOHN R. CUTI

 

 

Name: JOHN R. CUTI

 

 

Title: Secretary

 

 

 

 

Address for Notices:

 

 

33 Maiden Lane, 6th Floor
New York, NY 10038
Attention:           Michael Zigrossi
                                                                  John R. Cuti
Telecopier No.:  212-651-4674
Telephone No:  212-651-7774

 

--------------------------------------------------------------------------------